 Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9980 Page 1 of 123




 1   John W. Dillon (SBN 296788)
        jdillon@dillonlawgp.com
 2
     DILLON LAW GROUP APC
 3   2647 Gateway Road
     Suite 105, No. 255
 4
     Carlsbad, California 92009
 5   Phone: (760) 642-7150
     Fax: (760) 642-7151
 6
 7   George M. Lee (SBN 172982)
 8      gml@seilerepstein.com
     SEILER EPSTEIN LLP
 9   275 Battery Street, Suite 1600
10   San Francisco, California 94111
     Phone: (415) 979-0500
11   Fax: (415) 979-0511
12
     Attorneys for Plaintiffs
13
14                           UNITED STATES DISTRICT COURT

15                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
     JAMES MILLER, an individual, et al.,              Case No. 3:19-cv-01537-BEN-JLB
17
18                Plaintiffs,                          PLAINTIFFS’ RESPONSE TO
                                                       DEFENDANTS’ POST-TRIAL
19   vs.                                               PROPOSED FINDINGS OF FACT AND
20                                                     CONCLUSIONS OF LAW
     XAVIER BECERRA, in his official
21   capacity as Attorney General of                   Trial: February 3, 2021
22   California, et al.,                               Time: 10:00 a.m.
                                                       Courtroom 5A
23                Defendants.                          Judge: Hon. Roger T. Benitez
24
25
           Pursuant to this Court’s Minute Order of February 5, 2021 [ECF No. 97],
26
     plaintiffs James Miller, et al. (“plaintiffs”) hereby submit their Response to
27
     Defendants’ Post-Trial Proposed Findings of Fact and Conclusions of Law [ECF 103],
28
                                                        –1–
                   PLAINTIFFS’ RESPONSE TO PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9981 Page 2 of 123




 1   which was submitted following the bench trial which commenced before this Court on
 2   February 3, 2021, and conclding on February 5, 2021, the Honorable Roger T.
 3   Benitez, presiding.
 4
 5                                              PREFACE
 6         Plaintiffs submit the attached Responses to each of the Defendants’ Post-Trial
 7   Proposed Findings of Fact Nos. 1-124, with citation to appropriate evidence.
 8         Plaintiffs contend that Defendants’ separately-identified “Proposed Conclusions
 9   of Law” Nos. 1-53 are general legal arguments pertaining to the law of this matter,
10   which have already been extensively briefed and submitted by all parties, and to
11   which no specific response is required. Prior to these submissions, on February 19,
12   2021, plaintiffs attempted to meet and confer to obtain a stipulation from defendants
13   that no responses would be submitted as to the parties’ proposed conclusions of law,
14   but defendants would not so stipulate. Any arguments raised in response to
15   Defendants’ Proposed Conclusions of Law Nos. 1-53 are supplementary to, and
16   without waiver of arguments already raised in extensive briefing and oral argument
17   held before this Court, including the following written submissions, which are
18   incorporated by reference:
19            • Plaintiffs’ Opposition to Defendants’ Motion to Dismiss Certain Claims
20               in First Amended Complaint [ECF No. 21] (“Opp. to MTD”);
21            • Plaintiffs’ Memorandum of Points and Authorities in Support of Motion
22               for Preliminary Injunction [ECF No. 22-1] (“MPI Memo.”);
23            • Plaintiffs’ Reply Memorandum in Support of Motion for Preliminary
24               Injunction [ECF No. 38] (“MPI Reply”);
25            • Plaintiffs’ Supplemental Brief following evidentiary hearing [ECF No.
26               63] (“Supp. Brief”);
27            • Plaintiffs’ Pretrial Brief: Memorandum of Contentions of Fact and Law
28               [ECF No. 66] (“Pretrial Brief”);
                                                        –2–
                   PLAINTIFFS’ RESPONSE TO PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9982 Page 3 of 123




 1              • Plaintiffs’ Opposition to Defendants’ Motion in Limine to Preclude or
 2                 Limit Testimony at Trial [ECF No. 76] (“Opp. to MIL”);
 3              • Plaintiffs’ Memorandum in Opposition to Defendants’ Daubert Motion
 4                 to Preclude Testimony of John R Lott Jr. [ECF No. 77] (“Daubert
 5                 Opp.”);
 6              • Plaintiffs’ Supplemental Brief on Significant Disputed Issues of Law
 7                 [ECF No. 87] (“Disputed Issues Brief”);
 8              • Plaintiffs’ [Pretrial] Proposed Findings of Fact and Conclusions of Law
 9                 [ECF No. 88] (“Pretrial Proposed Findings of Fact/Conclusions of
10                 Law”);
11              • Plaintiffs’ [Post-trial] Proposed Findings of Fact and Conclusions of Law
12                 [ECF No. 104] (“Proposed Findings of Fact/Conclusions of Law”).
13          Plaintiffs contend that responses to Defendant’s Proposed Conclusions of Law
14   No. 1-54 are cumultative of these arguments previously made, and that this Court is
15   well capable of reaching its own conclusions of law without further guidance from the
16   parties.
17
18    Dated: February 23, 2021                       SEILER EPSTEIN LLP
19
20                                                   /s/ George M. Lee
                                                     George M. Lee
21
                                                     DILLON LAW GROUP APC
22
23
                                                     /s/ John W. Dillon
24                                                   John W. Dillon
25                                                   Attorneys for Plaintiffs
26
27
28
                                                         –3–
                    PLAINTIFFS’ RESPONSE TO PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                            CASE NO. 3:19-cv-01537-BEN-JLB
 Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9983 Page 4 of 123




 1                                              INDEX
 2   I. RESPONSE TO DEFENDANTS’ PROPOSED FINDINGS OF FACT (NOS. 1-124)…..………1
 3
     II. RESPONSE TO DEFENDANTS’ PROPOSED CONCLUSIONS OF LAW (NOS. 1-53).…..…91
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      –4–
                 PLAINTIFFS’ RESPONSE TO PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9984 Page 5 of 123




           PLAINTIFFS’ RESPONSE TO DEFENDANTS’ PROPOSED
             FINDINGS OF FACT AND CONCLUSIONS OF LAW


          I.     RESPONSE TO DEFENDANTS’ PROPOSED FINDINGS OF FACT

                    Defendants’ Proposed Finding of Fact No. 1.
   The Roberti-Roos Assault Weapons Control Act (the “AWCA”) was original
   enacted in 1989. Cal. Penal § 30500.

   Plaintiffs’ Response: This fact is not in dispute, and is stipulated. See Plaintiffs’
   Proposed Findings of Fact and Conclusions of Law No. 1.


                      Defendants’ Proposed Finding of Fact No. 2.
   In enacting the AWCA, the Legislature found that an assault weapon “has such a
   high rate of fire and capacity for firepower that its function as a legitimate sports
   or recreational firearm is substantially outweighed by the danger that it can be
   used to kill and injure human beings.” Cal. Penal Code § 30505(a).

   Plaintiffs’ Response: Plaintiffs do not dispute that this is the language of Penal
   Code § 30505(a).


                     Defendants’ Proposed Finding of Fact No. 3.
   The AWCA initially defined as assault weapons certain semiautomatic rifles,
   pistols, and shotguns identified by make and model. Cal. Penal Code § 30510.

   Plaintiffs’ Response: This fact is not in dispute, and is stipulated. See Plaintiffs’
   Proposed Findings of Fact and Conclusions of Law No. 2.


                    Defendants’ Proposed Finding of Fact No. 4.
   The AWCA rendered it a felony to manufacture, import, or sell any of the listed
   firearms without a permit. Cal. Penal Code § 30600(a); Silveira v. Lockyer, 312
   F.3d 1052, 1057 (9th Cir. 2002), abrogated on other grounds by District of
   Columbia v. Heller, 554 U.S. 570 (2008).

   Plaintiffs’ Response: This fact is not in dispute.


                                             1
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9985 Page 6 of 123




                    Defendants’ Proposed Finding of Fact No. 5.
   The AWCA rendered it a misdemeanor or a felony to possess any of the listed
   firearms without a permit. Cal. Penal Code § 30605(a).

   Plaintiffs’ Response: Plaintiffs do not dispute that possession of an assault
   weapon is chargeable as a felony.


                      Defendants’ Proposed Finding of Fact No. 6.
   The AWCA, as originally enacted, included a mechanism for the California
   Attorney General to seek a judicial declaration in superior court that certain
   weapons identical to the listed firearms are also deemed assault weapons subject
   to the restrictions of the AWCA. Former Cal. Penal Code § 12276.5(a)(1)-(2)
   (2007); Cal. Code Regs. tit. 11, § 5499; Kasler v. Lockyer, 2 P.3d 581, 587 (Cal.
   2000), abrogated on other grounds by Heller, 554 U.S. 570.

   Plaintiffs’ Response: Plaintiffs do not dispute that former section 12276.5 was
   called an “add-on provision” which gave the Attorney General to declare
   firearms assault weapons, Kasler v. Lockyer, 23 Cal.4th 472, 478 (2000), and
   that those firearms are now on a list found at 11 Cal. Code Regs. § 5499. Those
   listed firearms are not at issue in this case.


                    Defendants’ Proposed Finding of Fact No. 7.
   The California Attorney General’s ability to add weapons to the assault weapons
   list ended in 2006. Cal. Penal Code § 30520.

   Plaintiffs’ Response: This fact is not in dispute.


                     Defendants’ Proposed Finding of Fact No. 8.
   After the Legislature enacted the AWCA, gun manufacturers began to produce
   “copycat” weapons to evade the statute’s restrictions. In response, in 2000, the
   Legislature enacted Senate Bill 23 to, among other things, add a flexible,
   features-based definition of “assault weapons” to the AWCA, which is now
   codified at California Penal Code section 30515(a). Silveira, 312 F.3d at 1058
   n.5.




                                            2
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9986 Page 7 of 123




   Plaintiffs’ Response: Plaintiffs dispute this purported fact. the term “copycat
   weapon” does not, to our knowledge, appear in the legislative history for AB 23.
   Plaintiffs do not dispute that dictum appears in Silveira v. Lockyer, 312 F.3d
   1052, 1058 n.5 (9th Cir. 2002), abrogated by District of Columbia v. Heller, 554
   U.S. 570 (2008)


                     Defendants’ Proposed Finding of Fact No. 9.
   Under section 30515(a), a rifle qualifies as an “assault weapon” if it is (1) a
   semiautomatic, centerfire rifle that does not have a fixed magazine, but has any
   one of the following features: a pistol grip that protrudes conspicuously beneath
   the action of the rifle, a thumbhole stock, a folding or telescoping stock, a
   grenade or flare launcher, a flash suppressor, or a forward pistol grip; (2) a
   semiautomatic, centerfire rifle that has a fixed large-capacity magazine
   (“LCM”); or (3) a semiautomatic, centerfire rifle that has an overall length of
   less than 30 inches. Cal. Penal Code § 30515(a)(1)-(3).

   Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
   of an assault weapon under Cal. Pen. Code § 330515(a)(1)-(3).


                   Defendants’ Proposed Finding of Fact No. 10.
   A “fixed magazine” is “an ammunition feeding device contained in, or
   permanently attached to, a firearm in such a manner that the device cannot be
   removed without disassembly of the firearm action.” Cal. Penal Code
   § 30515(b).

   Plaintiffs’ Response: Plaintiffs do not dispute that this is the current statutory
   definition of “fixed magazine” under Cal. Pen. Code § 30515(b). This statutory
   definition was added in 2016 after enactment of Assembly Bill 1135 and Senate
   Bill 880 (2015-2016 Reg. Session). Prior to 2016, the law attempted to define an
   “assault weapon” by, among other things, whether it had “the capacity to accept
   a detachable magazine” and one of the § 30515(a) characteristics. Prior to 2016,
   a “detachable magazine” was “any magazine that can be readily removed
   without the use of tools.”


                   Defendants’ Proposed Finding of Fact No. 11.
   Under section 30515(a), a pistol qualifies as an “assault weapon” if it is (1) a
   semiautomatic pistol that does not have a fixed magazine, but has one or more of

                                             3
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9987 Page 8 of 123




   the following features: a threaded barrel (capable of accepting a flash
   suppressor, a forward handgrip, or a silencer), a second handgrip, a barrel
   shroud, or the capacity to accept a detachable magazine outside of the pistol grip;
   or (2) a semiautomatic pistol with a fixed LCM. Cal. Penal Code § 30515(a)(4)-
   (5).

   Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
   of an assault weapon under Cal. Pen. Code § 330515(a)(4)-(5).


                     Defendants’ Proposed Finding of Fact No. 12.
   Under section 30515(a), a shotgun qualifies as an “assault weapon” under section
   30515(a) if it is (1) a semiautomatic shotgun that has an adjustable stock and one
   of the following features: a pistol grip that protrudes conspicuously beneath the
   action of the weapon, a thumbhole stock, or a vertical handgrip; (2) a
   semiautomatic shotgun that has the ability to accept a detachable magazine; or
   (3) a shotgun that has a revolving cylinder. Cal. Penal Code § 30515(a)(6)-(8).

   Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
   of an assault weapon under Cal. Pen. Code § 330515(a)(6)-(8).


                    Defendants’ Proposed Finding of Fact No. 13.
   Firearms identified as “assault weapons” in California Penal Code section 30510
   also generally qualify as “assault weapons” under California Penal Code section
   30515(a). Defs.’ Ex. AT (Graham Rupp Decl.) at 6 n.2 (DEF1629) (“There may
   be certain assault weapons identified in Penal Code section 30510 that are
   rimfire or have fixed magazines. These, however, are extremely rare and I have
   yet to encounter one in my career.”).

   Plaintiffs’ Response: Plaintiffs do not dispute that the Legislature has called
   certain firearms as assault weapons by make and model under Pen. Code §
   30510.


                     Defendants’ Proposed Finding of Fact No. 14.
   The Legislature found “a significant public purpose in exempting from the
   definition of ‘assault weapon’ pistols that are designed expressly for use in
   Olympic target shooting events.” Cal. Penal Code § 30515(c).


                                             4
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9988 Page 9 of 123




   Plaintiffs’ Response: Plaintiffs do not dispute that this is part of the language of
   the statute, Pen. Code § 30515(c). However, these exempted pistols consist of
   largely rimfire or other small caliber pistols and are only those specifically
   “sanctioned by the International Olympic Committee and by USA Shooting.”
   Penal Code § 30515(d)(2). This exemption is inapplicable to the vast amount of
   firearm competitions that are held throughout the United States and California
   that use commonly owned rifles, pistols, and shotguns, which fall under the
   definition of “assault weapons.” See Defendants’ Exh. R, BA, and BI; Ostini
   Decl., Plaintiffs’ Exh. 005; Exhs. 005-1 through 005-28.


                    Defendants’ Proposed Finding of Fact No. 15.
   The AWCA exempts from the definition of “assault weapon” “[a]ny antique
   firearm” and certain listed pistols that “are consistent with the significant public
   purpose” of exempting from the definition of “assault weapon” pistols designed
   expressly for use in Olympic target shooting events. Cal. Penal Code § 30515(d).

   Plaintiffs’ Response: Plaintiffs do not dispute that this is the language of the
   statute, Penal Code § 30515(d). The definition of an “antique firearm” is
   generally a firearm made before 1899, and thus, entirely inapplicable to modern,
   commonly owned rifles, pistols, and shotguns. Cal. Pen. Code § 16170.


                    Defendants’ Proposed Finding of Fact No. 16.
   For over two decades, California has restricted the manufacture, distribution,
   transportation, importation, sale, lending, and possession of firearms that qualify
   as “assault weapons” under section 30515(a) of the AWCA. Cal. Penal Code
   §§ 30600(a), 30605(a).

   Plaintiffs’ Response: Plaintiffs do not dispute that California has been enforcing
   and expanding the AWCA since its enactment in 1989.


                     Defendants’ Proposed Finding of Fact No. 17.
   Notwithstanding the AWCA, Californians may lawfully acquire an array of
   semiautomatic weapons for lawful purposes, such as a centerfire semiautomatic
   rifle without a fixed magazine, provided it is not a prohibited make and model
   and does not have any of the prohibited features, a semiautomatic, centerfire rifle
   with any of the militaristic features and with a fixed magazine of 10 rounds or


                                            5
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9989 Page 10 of 123




   less, or a rimfire semiautomatic rifle with any of the listed features. See Cal.
   Penal Code § 30515(a)(1)-(3).

   Plaintiffs’ Response: Plaintiffs do not dispute that California severely limits the
   choices of semiautomatic rifles, pistols, and shotguns that most Californians may
   purchase and own, by defining most modern rifles, pistols and shotguns as
   “assault weapons” because they bear military-looking characteristics under Pen.
   Code § 30515(a)(1)-(3).


                    Defendants’ Proposed Finding of Fact No. 18.
   Modern sporting rifles, including AR-platform rifles, without prohibited features
   are available for sale and possession in California for lawful purposes, including
   self-defense, sports shooting, and hunting. Curcuruto Dep. at 97:12-98:3, 103:10-
   104:8.

   Plaintiffs’ Response: Plaintiffs dispute this purported fact. The “vast majority”
   of modern sporting rifles includes AR/AK platform rifles, and all of those come
   with a pistol grip as standard; therefore, it doesn’t need to be included in the
   definition of a modern sporting rifle because it is assumed. Curcuruto Depo., at
   20:17 – 21:2. Pistol grips are the most common of the prohibited features on just
   about all modern semiautomatic arms. Curcuruto testimony, Tx of 10/19/20
   Hearing at 65:2-6; Graham testimony, Tx of 10/19/20 Hearing at 129:17-12;
   Decl of Blake Graham, Def. Exh. D, at ¶ 28 (“In my experience, this feature is
   the most prevalent feature of assault rifles prohibited under the AWCA.”); Def.
   Exh. BA, p. 9 (pistol grips are common and widely adaptable to a wide range of
   shooters.) Further, AR platform rifles without prohibited features did not exist
   before State and Federal implementation of assault weapons bans. “Featureless”
   style AR platform rifles and “fixed magazine” firearms were specifically
   manufactured and modified from their original designs with various features as a
   direct result of California’s AWCA in order to meet the demand for a compliant
   AR platform to those in California and other restricted states. See Kapelsohn
   Depo. Ex. 5. But for California’s AWCA, manufacturers would not provide
   modified “featureless” or “fixed magazine” configurations to the public.
   Defendants’ Exh. AU, p. 4, 7-10.




                                             6
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9990 Page 11 of 123




                   Defendants’ Proposed Finding of Fact No. 19.
   Assault-weapon configurations that qualify a rifle, pistol, or shotgun as an
   assault weapon under the challenged provisions of the AWCA increase the
   dangers posed by those firearms.

   Plaintiffs’ Response: This purported fact is immaterial and the conclusion is
   disputed. Any advance in firearm technology can be argued to make it more
   dangerous. For example, the invention and implementation of rifling in firearms
   “changed the game” of firearm accuracy, making firearms incredibly more
   accurate. Hlebinsky Depo., 56:16-57:11, 62:15-64:19, 134:25-138:10. Under the
   State’s reasoning, all rifled firearms could be prohibited as rifling dramatically
   increases the accuracy or “dangers” imposed by firearms with rifling — limiting
   firearms to outdated, inaccurate smooth bore technology — such an argument is
   absurd. Id. All firearms are inherently dangerous by definition. Kolbe v. Hogan,
   813 F.3d 160, 177 (4th Cir. 2016). And “firearms cannot be categorically
   prohibited just because they are dangerous. Catetano v. Mass., 136 S.Ct. 1027,
   1031 (Alito, J., joined by Thomas, J., concurring). The Supreme Court’s Heller
   analysis asks whether the arms are “both dangerous and unusual,” Caetano, 136
   S.Ct. at 1031 (italics original), and if they are not both, it determines if the
   category of arms are in common use for lawful purposes. Duncan v. Becerra,
   366 F.Supp.3d at 1142. And otherwise, all “[g]uns in the hands of criminals are
   dangerous; guns in the hands of law-abiding responsible citizens ameliorate that
   danger.” Duncan v. Becerra, 265 F.Supp.3d 1106, 1133 (S.D. Cal. 2017), aff'd,
   742 F. App'x 218 (9th Cir. 2018).


                     Defendants’ Proposed Finding of Fact No. 20.
   Each of the prohibited features or configurations in California Penal Code
   section 30515(a) serves specific, combat-oriented functions, which increase the
   lethality of firearms and enhance their effectiveness in certain types of crime,
   particularly mass shootings and violence against law enforcement personnel.
   Defs.’ Ex. Z (Bureau of Alcohol, Tobacco & Firearms, Department of the
   Treasury Study on the Sporting Suitability of Modified Semiautomatic Assault
   Rifles (1998) (“ATF Rifle Suitability Report”)) at 1 (DEF0759).

   Plaintiffs’ Response: Plaintiffs dispute that the section 30515(a) characteristics
   are “combat-oriented.” Each of the characteristics set forth in section 30515(a)
   have defensive utility. See Kapelsohn Decl., Plaintiffs’ Exh. 001, at ¶¶ 27-37. It
   can be argued that all firearm characteristics are derived from military functions,
   going back to the earliest firearms known. Hlebinsky Decl., Plaintiffs’ Exh. 002,

                                            7
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9991 Page 12 of 123




   ¶ 7. It has long been common for weapons used in war to be sold on the civilian
   market both during and after wars’ end, going back to the Civil War. Id., ¶ 9.
   Historically, firearm technological advancements would also first form in the
   civilian market and then be adopted by the military. Deposition of Ashley
   Hlebinsky, at 53:14-25, 62:15-64:19; see also Hlebinsky Decl., Plaintiffs’ Exh.
   002, ⁋⁋ 7-8 (“Often the technology advanced too quickly and would go beyond
   common battlefield use, finding popularity in the civilian population. Military
   firearms in a general sense were limited by tactics and government bureaucracy
   while civilian arms until recently were predominantly limited by individual
   budget. Additionally, civilian arms could be applied in a far greater variety of
   uses (e.g., hunting, self-defense, sport”). While the characteristics listed in Pen.
   Code 30515(a) can add some functional improvements to a firearm, the
   “individual level of the shooter and their ability to operate [the firearm]” has the
   most significant effect on the firearm’s performance. Hlebinsky Depo., at 26:13-
   30:17. Defendants have otherwise pointed to no evidence to show that the
   existence of any of the § 30515(a) characteristics on a firearm made any material
   difference in any mass shooting. Defense expert Lucy Allen testified she did not
   specifically look at or analyze whether the existence of any specific firearm
   features would have made a difference in a mass shooting incident. Allen Depo.,
   at 227:8 – 228:9. Defendants’ reliance on a 23-year-old report is contradicted by
   the reality of these commonly owned firearms being used for many lawful
   purposes including self-defense, competition, hunting, and recreation throughout
   the United States.


                     Defendants’ Proposed Finding of Fact No. 21.
   The capability of firing centerfire ammunition is a threshold requirement for a
   rifle to qualify as an assault weapon. Cal. Penal Code § 30515(a)(1).

   Plaintiffs’ Response: This purported fact is immaterial. The fact is, “[t]oday, the
   vast majority of ammunition produced is centerfire.”
   https://www.nrablog.com/articles/2017/11/a-primer-about-rimfire-vs-centerfire-
   ammunition/. See also Plaintiffs’ Exh. 004-8 at pp. 4-5 (showing U.S. pistol
   production by caliber). So it should not be a surprise that a vast majority of most
   rifles sold as “modern sporting rifles” are likewise chambered in centerfire
   cartridges such as .223/5.56 mm. See Plaintiffs’ Exh. 004-4 at p. 23 (In a 2013
   survey conducted by NSSF, 69% of respondents indicated that the caliber for
   their most recent modern sporting rifle purchase was .223 / 5.56 mm, followed
   by 7.62mm x 39mm at 10%). The most common calibers for modern
   semiautomatic rifles are .223 (or 5.56 x 45mm), 7.62 x 39mm, .22 caliber and

                                            8
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9992 Page 13 of 123




   .308 caliber. Curcuruto testimony, Tx of 10/19/20 hearing at 65:7-10. These are
   centerfire cartridges. The most common caliber for the AR-15 rifle is the
   5.56x45 NATO (or .223) cartridge, which is a centerfire cartridge as well.
   Curcuruto testimony, Tx of 10/19/20 Hearing at 65:25 – 66:5.

   The defense has never contended that rimfire ammunition is a suitable cartridge
   for self-defense. To the contrary, it is well established in law enforcement and
   self-defense circles that rimfire cartridges such as .22 Long Rifle lack the power
   to quickly stop violent acts. No police department in the county has ever issued
   or even allowed .22 caliber handguns to be carried by sworn officers as duty
   firearms. Generally, .22 LR firearms are less reliable and are more prone to
   ignition failures. Hlebinsky Depo., 49:13-20.


                    Defendants’ Proposed Finding of Fact No. 22.
   Centerfire ammunition cartridges have a primer in the center of the head of the
   cartridge, while rimfire ammunition cartridges contain priming compound within
   the rim of the cartridge case. Defs.’ Ex. D (Graham Decl.) ¶ 21 (DEF0201);
   Kapelsohn Dep. at 28:18-29:9.

   Plaintiffs’ Response: This purported fact is immaterial. The fact is, “[t]oday, the
   vast majority of ammunition produced is centerfire.”
   https://www.nrablog.com/articles/2017/11/a-primer-about-rimfire-vs-centerfire-
   ammunition/. See also Plaintiffs’ Exh. 004-8 at pp. 4-5 (showing U.S. pistol
   production by caliber). So it should not be a surprise that a vast majority of most
   rifles sold as “modern sporting rifles” are likewise chambered in centerfire
   cartridges such as .223/5.56 mm. See Plaintiffs’ Exh. 004-4 at p. 23 (In a 2013
   survey conducted by NSSF, 69% of respondents indicated that the caliber for
   their most recent modern sporting rifle purchase was .223 / 5.56 mm, followed
   by 7.62mm x 39mm at 10%). The most common calibers for modern
   semiautomatic rifles are .223 (or 5.56 x 45mm), 7.62 x 39mm, .22 caliber and
   .308 caliber. Curcuruto testimony, Tx of 10/19/20 hearing at 65:7-10. These are
   centerfire cartridges. The most common caliber for the AR-15 rifle is the
   5.56x45 NATO (or .223) cartridge, which is a centerfire cartridge as well.
   Curcuruto testimony, Tx of 10/19/20 Hearing at 65:25 – 66:5.


                   Defendants’ Proposed Finding of Fact No. 23.
   Centerfire ammunition is generally more powerful than rimfire ammunition.
   Defs.’ Ex. D (Graham Decl.) ¶ 22 (DEF0201-02); Kapelsohn Dep. at 29:10-13.

                                            9
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9993 Page 14 of 123




   Plaintiffs’ Response: This purported fact is immaterial. The fact is, “[t]oday, the
   vast majority of ammunition produced is centerfire.”
   https://www.nrablog.com/articles/2017/11/a-primer-about-rimfire-vs-centerfire-
   ammunition/. See also Plaintiffs’ Exh. 004-8 at pp. 4-5 (showing U.S. pistol
   production by caliber). So it should not be a surprise that a vast majority of most
   rifles sold as “modern sporting rifles” are likewise chambered in centerfire
   cartridges such as .223/5.56 mm. See Plaintiffs’ Exh. 004-4 at p. 23 (In a 2013
   survey conducted by NSSF, 69% of respondents indicated that the caliber for
   their most recent modern sporting rifle purchase was .223 / 5.56 mm, followed
   by 7.62mm x 39mm at 10%). The most common calibers for modern
   semiautomatic rifles are .223 (or 5.56 x 45mm), 7.62 x 39mm, .22 caliber and
   .308 caliber. Curcuruto testimony, Tx of 10/19/20 hearing at 65:7-10. These are
   centerfire cartridges. The most common caliber for the AR-15 rifle is the
   5.56x45 NATO (or .223) cartridge, which is a centerfire cartridge as well.
   Curcuruto testimony, Tx of 10/19/20 Hearing at 65:25 – 66:5.

   The defense has never contended that rimfire ammunition is a suitable cartridge
   for self-defense. To the contrary, it is well established in law enforcement and
   self-defense circles that rimfire cartridges such as .22 Long Rifle lack the power
   to quickly stop violent acts. No police department in the county has ever issued
   or even allowed .22 caliber handguns to be carried by sworn officers as duty
   firearms. Generally, .22 LR firearms are less reliable and are more prone to
   ignition failures.


                  Defendants’ Proposed Finding of Fact No. 24.
   Centerfire ammunition may be capable of penetrating police body armor. Defs.’
   Ex. D (Graham Decl.) ¶¶ 22-23 (DEF0201-02).

   Plaintiffs’ Response: The fact is, “[t]oday, the vast majority of ammunition
   produced is centerfire.” https://www.nrablog.com/articles/2017/11/a-primer-
   about-rimfire-vs-centerfire-ammunition/. See also Plaintiffs’ Exh. 004-8 at pp. 4-
   5 (showing U.S. pistol production by caliber). “Most centerfire rifle cartridges
   will defeat [police body armor] armor. Soft body armor used by police is
   intended to protect them from handgun bullets not rifle bullets. […] Vests are
   rated as to their ability to stop bullets of various calibers. Thus, one vest may be
   rated as sufficient to stop bullets from .22 LR to .38 Special, while another vest
   may be capable of stopping bullets up to .357 Magnum. Consequently, a vest
   will stop a bullet only as long as it does not exceed the capability of the vest.”

                                            10
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9994 Page 15 of 123




   Plaintiffs’ Exh. 012-2 at p. 2-007. “There are two kinds of body armor, soft
   armor and hard armor. […] Soft armor is designed to offer protection against
   assaults with handguns. It is intended for daily wear. It is the type of body armor
   that officers would typically wear while executing their daily duties.” “Hard
   armor plates are used in tactical armor. […] Tactical armor is not typically worn
   for extended periods. It is donned for wear by officers entering high-risk
   situations.” […] “Rifle caliber bullets with pointed tips tend to punch through
   soft armor panels. Hard armor plates are required to defeat them.” And then
   again at p. 13, where it discusses the five levels of body armor, it says “The two
   remaining levels, III and IV, are typically hard armor designed to protect officers
   against rifle threats.” Def. Exh. AY, at pp. 5, 12.

   Defendants’ suggestion or conclusion that rimfire cartridges are suitable for self-
   defense purposes is misleading and has no evidentiary basis or support.


                     Defendants’ Proposed Finding of Fact No. 25.
   The capability to accept detachable magazines is a threshold requirement for
   certain rifles and pistols to qualify as an assault weapon, and it is sufficient to
   designate a shotgun as an assault weapon. Cal. Penal Code § 30515(a)(1), (4),
   (a)(7).

   Plaintiffs’ Response: Plaintiffs do not dispute that “the capability to accept a
   detachable magazine” is one statutory characteristic that can qualify firearms as
   “assault weapons” under Cal. Pen. Code § 330515(a)(1), (4), (7). “Detachable
   magazines” are permitted on non-semiautomatic shotguns under the AWCA.


                   Defendants’ Proposed Finding of Fact No. 26.
   Detachable magazines enhance the ability of a semiautomatic firearm to fire a
   large number of rounds near-continuously by allowing a shooter to rapidly
   exchange a depleted magazine with a fully loaded one. Defs.’ Ex. D (Graham
   Decl.) ¶ 24 (DEF0202).

   Plaintiffs’ Response: Plaintiffs do not dispute that detachable magazines allow a
   shooter to shoot a sufficient number of rounds without having to disassemble the
   action of the firearm. See Pen. Code § 30515(b); Cal. Code Regs. § 5471(p).
   Detachable magazines are common on a vast majority of semiautomatic rifles,
   pistols, and shotguns. Detachable magazines have been used on semiautomatic
   firearms since approximately the 1880s. Hlebinksy Decl., Plaintiffs’ Exh. 002, ¶¶

                                             11
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9995 Page 16 of 123




   11-13, 26, Exs. 002-5 through 002-18. The AWCA allows for centerfire
   semiautomatic rifles and pistols to have both detachable magazines and large
   capacity detachable magazines. Thus, the AWCA does not affect the state’s
   purported interest of limiting the enhanced “ability of a semiautomatic firearm to
   fire a large number of rounds near-continuously by allowing a shooter to rapidly
   exchange a depleted magazine with a fully loaded one” in any material way.


                    Defendants’ Proposed Finding of Fact No. 27.
   The ability to accept detachable magazines “provides the soldier with a fairly
   large ammunition supply and the ability to rapidly reload.” Defs.’ Ex. H (Bureau
   of Alcohol, Tobacco & Firearms, Report and Recommendation on the
   Importability of Certain Semiautomatic Rifles (1989) (“ATF Rifle Importability
   Report”)) at 6 (DEF0416); Defs.’ Ex. Z (ATF Rifle Suitability Report) at 21-22
   (DEF0779-80).

   Plaintiffs’ Response: This proposed finding of fact, suggesting that standard-
   capacity magazines (of which there are at least one hundred million in civilian
   hands) is somehow exclusively used by the military, would be misleading and
   false. The fact is, “[m]agazines holding more than 10 rounds are used for self-
   defense by law-abiding citizens. And they are common.” Duncan v. Becerra, 366
   F.Supp.3d 1131, 1143-44 (S.D. Cal. 2019) (and many cases cited therein), aff'd,
   970 F.3d 1133 (9th Cir. 2020). Firearms with the ability to accept detachable
   magazines – in other words, most semi-automatic firearms – are the most
   common type of firearm sold.

   Detachable magazines are common on a vast majority of semiautomatic rifles,
   pistols, and shotguns. Detachable magazines have been used on semiautomatic
   firearms since approximately the 1880s. Hlebinksy Decl., Plaintiffs’ Exh. 002, ¶¶
   11-13, 26, exs. 002-5 through 002-18.

   The AWCA allows for centerfire semiautomatic rifles and pistols to have both
   detachable magazines and large capacity detachable magazines. Thus, the
   AWCA does not affect the state’s purported interest of limiting a shooter’s
   “ammunition supply” or the ability to “rapidly reload” in any material way.


                    Defendants’ Proposed Finding of Fact No. 28.
   The ability to accept detachable magazines renders a semiautomatic weapon
   “capable of killing or wounding more people in a shorter amount of time.”

                                           12
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9996 Page 17 of 123




   Defs.’ Ex. F (S.B. 880 Report, 2015-2016 Reg. Sess., Assembly Comm. on
   Public Safety (June 14, 2016)) at 6 (DEF0387).

   Plaintiffs’ Response: Plaintiffs dispute this purported fact, which is immaterial.
   “Lethality is not the test.” Duncan v. Becerra, 366 F.Supp.3d 1131, 1145-47
   (S.D. Cal. 2019), aff'd, 970 F.3d 1133 (9th Cir. 2020).

   Detachable magazines are common on a vast majority of semiautomatic rifles,
   pistols, and shotguns. Detachable magazines have been used on semiautomatic
   firearms since approximately the 1880s. Hlebinksy Decl., Plaintiffs’ Exh. 002, ¶¶
   11-13, 26, exs. 002-5 through 002-18.

   The AWCA allows for centerfire semiautomatic rifles and pistols to have both
   detachable magazines and large capacity detachable magazines. Thus, the
   AWCA does not affect the state’s purported interest of preventing a weapon’s
   capability of “killing or wounding more people in a shorter amount of time” in
   any material way.


                    Defendants’ Proposed Finding of Fact No. 29.
   A weapon lacking a fixed magazine is capable of accepting detachable large-
   capacity magazines (LCMs), which “allow a shooter to fire more than ten rounds
   without having to pause to reload.” Kolbe v. Hogan, 849 F.3d 114, 125 (4th Cir.
   2017) (en banc).

   Plaintiffs’ Response: Plaintiffs do not dispute that a weapon lacking a fixed
   magazine is otherwise called an ordinary, semiautomatic firearm with a
   detachable magazine, which is the most common type of firearm sold.

   Detachable magazines are common on a vast majority of semiautomatic rifles,
   pistols, and shotguns. Detachable magazines have been used on semiautomatic
   firearms since approximately the 1880s. Hlebinksy Decl., Plaintiffs’ Exh. 002, ¶¶
   11-13, 26, exs. 002-5 through 002-18.

   The AWCA allows for centerfire semiautomatic rifles and pistols to have
   detachable magazines (also large capacity detachable magazines). Thus, the
   AWCA does not affect the state’s purported interest of preventing “a shooter to
   fire more than ten rounds without having to pause to reload” in any material way.




                                           13
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9997 Page 18 of 123




   Further, a weapon equipped with a “fixed magazine” is still capable of accepting
   a large capacity magazine. Whether a magazine is detachable or “fixed” has no
   bearing on the capacity of the magazine inserted into the firearm. Thus, requiring
   a “fixed magazine” does not advance the state’s interest in preventing a “shooter
   to fire more than ten rounds without having to pause to reload.”


                      Defendants’ Proposed Finding of Fact No. 30.
   LCMs “are particularly designed and most suitable for military and law
   enforcement applications” and “are a feature common, but not unique, to the
   banned assault weapons, many of which are capable of accepting magazines of
   thirty, fifty, or even 100 rounds.” Kolbe, 849 F.3d at 125.

   Plaintiffs’ Response: Plaintiffs dispute this purported fact. “magazines holding
   more than 10 rounds are used for self-defense by law-abiding citizens. And they
   are common.” Duncan v. Becerra, 366 F.Supp.3d 1131, 1143-44 (S.D. Cal.
   2019) (and many cases cited therein), aff'd, 970 F.3d 1133 (9th Cir. 2020).
   Firearms with the ability to accept a detachable magazines – in other words, most
   semi-automatic firearms – are the most common type of firearm sold.

   Defendants’ concede that LCMs are not unusual and are common. Defendants
   argue that “assault weapons” are a “subset of semiautomatic firearms.” If LCM
   are “a feature common, but not unique” to “assault weapons,” by necessity,
   LCMs are common and not unique on semiautomatic firearms.


                   Defendants’ Proposed Finding of Fact No. 31.
   LCMs enable a shooter to fire more rounds in a given period of time by reducing
   reload frequency. See Gallinger v. Becerra, 898 F.3d 1012, 1019 (9th Cir. 2018)
   (quoting Kolbe, 849 F.3d at 127); Fyock v. Sunnyvale, 779 F.3d 991, 1000 (9th
   Cir. 2015).

   Plaintiffs’ Response: Plaintiffs do not dispute that standard capacity magazines
   are in common use, and serve a lawful purpose including for self-defense by
   allowing the shooter to have more rounds without having to reload. See Duncan
   v. Becerra, 366 F.Supp.3d 1131, 1143-44 (S.D. Cal. 2019) (magazines holding
   more than 10 rounds are used for self-defense by law-abiding citizens and are
   common), aff’d 970 F.3d 1133 (9th Cir. 2020). The AWCA allows for centerfire
   semiautomatic rifles and pistols to have both detachable magazines and large
   capacity detachable magazines. Thus, the AWCA does not affect the state’s

                                           14
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9998 Page 19 of 123




   purported interest of limiting the ability of a shooter “to fire more rounds in a
   given period of time by reducing reload frequency” in any material way.


                    Defendants’ Proposed Finding of Fact No. 32.
   Shotguns capable of firing more than five shotgun rounds without reloading,
   such as those with a revolving cylinder, are also “most appropriate for military or
   law enforcement use” and “are not particularly suitable for nor readily adaptable
   to generally recognized sporting purposes.” Defs.’ Ex. O (Bureau of Alcohol,
   Tobacco, Firearms & Explosives, Study on the Importability of Certain Shotguns
   (2011) (“ATF Shotgun Importability Study”)) at iv (DEF0629).

   Plaintiffs’ Response: Plaintiffs dispute this purported fact. One can go into any
   firearm retailer in California and legally purchase a semi-automatic shotgun with
   a fixed magazine that holds more than five rounds. The uses of such shotguns
   include but are not limited to: hunting, target shooting, and self-defense.


                    Defendants’ Proposed Finding of Fact No. 33.
   The use of LCM-equipped firearms in public mass shootings—shooting
   incidents in a public place resulting in four or more fatalities excluding the
   shooter—results in a substantially greater number of fatalities and injuries on
   average than public mass shootings not involving LCMs. Defs.’ Ex. A (Allen
   Decl.) ¶¶ 33-34 (DEF0017-18).

   Plaintiffs’ Response: This purported fact is immaterial. See, Duncan v. Becerra,
   366 F.Supp.3d 1131, 1145-46 (S.D. Cal. 2019), aff'd, 970 F.3d 1133 (9th Cir.
   2020). “[T]he relative dangerousness of a weapon is irrelevant when the weapon
   belongs to a class of arms commonly used for lawful purposes. Catetano v.
   Mass., 136 S.Ct 1027, 1031 (Alito, J. concurring) (citing Heller, 554 U.S. at
   627). Ms. Allen also testified that she made no determination as to whether the
   presence of a large capacity magazine in her analysis of the 161 “public mass
   shootings” she looked at would have made any difference in the outcome of any
   particular case. Allen Depo., 218:24 – 219:7; 226:6-14; 226:20 – 227:11.

   Defendants also fail to distinguish other relevant and determining factors that are
   shown to increase fatalities in mass shootings such as whether there were
   multiple shooters; whether multiple weapons were used; whether multiple
   magazines were used; the intent of the shooter: the extent of the planning period
   of the shooter; or the shooter’s desire for fame and infamy. See Plaintiffs’

                                            15
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.9999 Page 20 of 123




   Responses to Defendants’ Proposed Finding of Fact No. 112 through 116;
   Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2; Deposition of John
   R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of Fact and
   Conclusions of Law ¶¶ 194-226.

   Further, the AWCA allows for centerfire semiautomatic rifles and pistols to have
   both detachable magazines and large capacity detachable magazines. Thus, the
   AWCA does not affect the state’s purported interest of limiting the “number of
   fatalities in mass shootings” by restricting magazine capacity in any material
   way.


                   Defendants’ Proposed Finding of Fact No. 34.
   In 161 public mass shootings from 1982-2019, LCMs were used in 60% of such
   shootings in which magazine capacity was known. Defs.’ Ex. A (Allen Decl.) ¶
   32.

   Plaintiffs’ Response: This purported fact is immaterial. “Large capacity
   magazines” are very commonly owned. For example, there are at least 100
   million such magazines in circulation in civilian hands. Duncan v. Becerra, 366
   F.Supp.3d 1131, 1143 (S.D. Cal. 2019), aff'd, 970 F.3d 1133 (9th Cir. 2020). It
   should therefore be no surprise that if “large capacity magazines” are commonly
   owned and are standard on firearms sold in the United States, that many such
   magazines would be used in such incidents. Ms. Allen made no determination as
   to whether the presence of a large capacity magazine in her analysis of the 161
   “public mass shootings” she looked at would have made any difference in the
   outcome of any particular case. Allen Depo., 218:24 – 219:7; 226:6-14; 226:20 –
   227:11.

   Defendants also fail to distinguish other relevant and determining factors that are
   shown to increase fatalities in mass shootings such as whether there were
   multiple shooters; whether multiple weapons were used; whether multiple
   magazines were used; the intent of the shooter: the extent of the planning period
   of the shooter; or the shooter’s desire for fame and infamy. See Plaintiffs’
   Responses to Defendants’ Proposed Finding of Fact No. 112 through 116;
   Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2; Deposition of John
   R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of Fact and
   Conclusions of Law ¶¶ 194-226.




                                           16
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10000 Page 21 of 123




    Further, the AWCA allows for centerfire semiautomatic rifles and pistols to have
    both detachable magazines and large capacity detachable magazines). Thus, the
    AWCA does not affect the state’s purported interest of limiting the “number of
    fatalities in mass shootings” by restricting magazine capacity in any material
    way.


                    Defendants’ Proposed Finding of Fact No. 35.
    In 161 public mass shootings from 1982-2019, LCMs were used in 39% of such
    shootings even assuming that all such shootings in which magazine capacity was
    not known did not involve an LCM. Defs.’ Ex. A (Allen Decl.) ¶ 32.

    Plaintiffs’ Response: This purported fact is immaterial. “Large capacity
    magazines” are very commonly owned. For example, there are at least 100
    million such magazines in circulation in civilian hands. Duncan v. Becerra, 366
    F.Supp.3d 1131, 1143 (S.D. Cal. 2019), aff'd, 970 F.3d 1133 (9th Cir. 2020). It
    should therefore be no surprise that if “large capacity magazines” are commonly
    owned and are standard on firearms sold in the United States, that many such
    magazines would be used in such incidents. Ms. Allen made no determination as
    to whether the presence of a large capacity magazine in her analysis of the 161
    “public mass shootings” she looked at would have made any difference in the
    outcome of any particular case. Allen Depo., 218:24 – 219:7; 226:6-14; 226:20 –
    227:11.

    Defendants also fail to distinguish other relevant and determining factors that are
    shown to increase fatalities in mass shootings such as whether there were
    multiple shooters; whether multiple weapons were used; whether multiple
    magazines were used; the intent of the shooter: the extent of the planning period
    of the shooter; or the shooter’s desire for fame and infamy. See Plaintiffs’
    Responses to Defendants’ Proposed Finding of Fact No. 112 through 116;
    Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2; Deposition of John
    R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of Fact and
    Conclusions of Law ¶¶ 194-226.

    Further, the AWCA allows for centerfire semiautomatic rifles and pistols to have
    both detachable magazines and large capacity detachable magazines). Thus, the
    AWCA does not affect the state’s purported interest of limiting the “number of
    fatalities in mass shootings” by restricting magazine capacity in any material
    way.



                                            17
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10001 Page 22 of 123




                     Defendants’ Proposed Finding of Fact No. 36.
    In 161 public mass shootings from 1982-2019, the use of LCMs resulted in a
    greater number of fatalities on average than such shootings not involving LCMs
    (27 vs. 9). Defs.’ Ex. A (Allen Decl.) ¶ 33.

    Plaintiffs’ Response: This purported fact is immaterial. See, Duncan v. Becerra,
    366 F.Supp.3d 1131, 1145-46 (S.D. Cal. 2019), aff'd, 970 F.3d 1133 (9th Cir.
    2020). “[T]he relative dangerousness of a weapon is irrelevant when the weapon
    belongs to a class of arms commonly used for lawful purposes. Catetano v.
    Mass., 136 S.Ct 1027, 1031 (Alito, J. concurring) (citing Heller, 554 U.S. at
    627). Ms. Allen also testified that she made no determination as to whether the
    presence of a large capacity magazine in her analysis of the 161 “public mass
    shootings” she looked at would have made any difference in the outcome of any
    particular case. Allen Depo., 218:24 – 219:7; 226:6-14; 226:20 – 227:11.

    Defendants also fail to distinguish other relevant and determining factors that are
    shown to increase fatalities in mass shootings such as whether there were
    multiple shooters; whether multiple weapons were used; whether multiple
    magazines were used; the intent of the shooter: the extent of the planning period
    of the shooter; or the shooter’s desire for fame and infamy. See Plaintiffs’
    Responses to Defendants’ Proposed Finding of Fact No. 112 through 116;
    Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2; Deposition of John
    R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of Fact and
    Conclusions of Law ¶¶ 194-226.

    Further, the AWCA allows for centerfire semiautomatic rifles and pistols to have
    both detachable magazines and large capacity detachable magazines). Thus, the
    AWCA does not affect the state’s purported interest of limiting the “number of
    fatalities in mass shootings” by restricting magazine capacity in any material
    way.


                      Defendants’ Proposed Finding of Fact No. 37.
    The use of LCM-equipped firearms in gun massacres—mass shootings involving
    six or more fatalities excluding the shooter and regardless of the motive or
    location—results in a substantially greater number of fatalities and injuries on
    average than public mass shootings not involving LCMs. Defs.’ Ex. DB (Louis
    Klarevas et al., The Effect of Large-Capacity Magazine Bans on High –Fatality



                                            18
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10002 Page 23 of 123




    Mass Shootings, 1990-2017, 109 Am. J. Public Health 1754 (2019) (“Klarevas
    2019”)) at 1754 (DEF3248).

    Plaintiffs’ Response: This purported fact is immaterial. Defendants attempt to
    relitigate Duncan v. Becerra. Defendants also fail to distinguish other relevant
    and determining factors that are shown to increase fatalities in mass shootings
    such as whether there were multiple shooters; whether multiple weapons were
    used; whether multiple magazines were used; the intent of the shooter: the extent
    of the planning period of the shooter; or the shooter’s desire for fame and
    infamy. See Plaintiffs’ Responses to Defendants’ Proposed Finding of Fact No.
    112 through 116; Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2;
    Deposition of John R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of
    Fact and Conclusions of Law ¶¶ 194-226.

    Further, the AWCA allows for centerfire semiautomatic rifles and pistols to have
    both detachable magazines and large capacity detachable magazines). Thus, the
    AWCA does not affect the state’s purported interest of limiting the “number of
    fatalities in mass shootings” by restricting magazine capacity in any material
    way.


                   Defendants’ Proposed Finding of Fact No. 38.
    In 69 gun massacres from 1990-2017, LCMs were used in 64% of such
    shootings. Defs.’ Ex. DB (Klarevas 2019) at 1754 (DEF3248).

    Plaintiffs’ Response: This purported fact is immaterial. Defendants attempt to
    relitigate Duncan v. Becerra. Defendants also fail to distinguish other relevant
    and determining factors that are shown to increase fatalities in mass shootings
    such as whether there were multiple shooters; whether multiple weapons were
    used; whether multiple magazines were used; the intent of the shooter: the extent
    of the planning period of the shooter; or the shooter’s desire for fame and
    infamy. See Plaintiffs’ Responses to Defendants’ Proposed Finding of Fact No.
    112 through 116; Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2;
    Deposition of John R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of
    Fact and Conclusions of Law ¶¶ 194-226.

    Further, the AWCA allows for centerfire semiautomatic rifles and pistols to have
    both detachable magazines and large capacity detachable magazines). Thus, the
    AWCA does not affect the state’s purported interest of limiting the “number of



                                           19
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10003 Page 24 of 123




    fatalities in mass shootings” by restricting magazine capacity in any material
    way.


                     Defendants’ Proposed Finding of Fact No. 39.
    In 69 gun massacres from 1990-2017, the use of LCMs resulted in in a greater
    number of fatalities on average than such shootings not involving LCMs (11.8
    vs. 7.3). Defs.’ Ex. DB (Klarevas 2019) at 1754 (DEF3248); accord Defs.’ Ex.
    A (Allen Decl.) ¶ 35 (DEF0019) (discussing Defs.’ Ex. DB).

    Plaintiffs’ Response: This purported fact is immaterial. Defendants attempt to
    relitigate Duncan v. Becerra. Defendants also fail to distinguish other relevant
    and determining factors that are shown to increase fatalities in mass shootings
    such as whether there were multiple shooters; whether multiple weapons were
    used; whether multiple magazines were used; the intent of the shooter: the extent
    of the planning period of the shooter; or the shooter’s desire for fame and
    infamy. See Plaintiffs’ Responses to Defendants’ Proposed Finding of Fact No.
    112 through 116; Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2;
    Deposition of John R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of
    Fact and Conclusions of Law ¶¶ 194-226. Further, the AWCA allows for
    centerfire semiautomatic rifles and pistols to have both detachable magazines
    and large capacity detachable magazines). Thus, the AWCA does not affect the
    state’s purported interest of limiting the “number of fatalities in mass shootings”
    by restricting magazine capacity in any material way.


                    Defendants’ Proposed Finding of Fact No. 40.
    LCMs feature prominently in gun violence against law enforcement personnel,
    as LCM-equipped assault weapons can enable a shooter to engage law
    enforcement in protracted standoffs. See Defs.’ Ex. D (Graham Decl.) ¶ 68
    (DEF0215-18); Pls. Ex. 10-7 (Christopher S. Koper, Updated Assessment of the
    Federal Assault Weapons Ban: Impacts on Gun Markets and Gun Violence,
    1994-2003 (2004)) at 2, 18 (Pls.’ pp. 285, 301).

    Plaintiffs’ Response: This purported fact is immaterial. Defendants attempt to
    relitigate Duncan v. Becerra. Defendants also fail to distinguish other relevant
    and determining factors that are shown to increase fatalities in mass shootings
    such as whether there were multiple shooters; whether multiple weapons were
    used; whether multiple magazines were used; the intent of the shooter: the extent
    of the planning period of the shooter; or the shooter’s desire for fame and

                                            20
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10004 Page 25 of 123




    infamy. See Plaintiffs’ Responses to Defendants’ Proposed Finding of Fact No.
    112 through 116; Defendants’ Exh. AC, p. 7, 12; Defendants’ Exh. AG, p. 2;
    Deposition of John R. Lott Jr., at 314:1-315:25; Plaintiffs Proposed Findings of
    Fact and Conclusions of Law ¶¶ 194-226.

    Further, the AWCA allows for centerfire semiautomatic rifles and pistols to have
    both detachable magazines and large capacity detachable magazines). Thus, the
    AWCA does not affect the state’s purported interest of limiting the “number of
    fatalities in mass shootings” by restricting magazine capacity in any material
    way.

    Defendants do not provide any evidence of LCM-equipped assault weapons
    actually being used in “protracted standoffs” against law-enforcement. Even if
    Defendants were able to find an anecdotal incident, this would be insufficient to
    justify a ban.


                     Defendants’ Proposed Finding of Fact No. 41.
    Certain rifles and pistols qualify as assault weapons if they have fixed LCMs.
    Cal. Penal Code § 30515(a)(2), (5).

    Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
    of an assault weapon under Cal. Pen. Code § 30515(a)(2), (5).


                    Defendants’ Proposed Finding of Fact No. 42.
    Even if an LCM is incorporated into a rifle or pistol as a fixed magazine, the
    weapon would be capable of firing more than 10 rounds without needing to
    reload, enhancing that weapon’s lethality. See Defs.’ Ex. D (Graham Decl.) ¶ 41
    (DEF0208).

    Plaintiffs’ Response: Plaintiffs do not dispute that detachable magazines allow a
    shooter to shoot a sufficient number of rounds without having to disassemble the
    action of the firearm. See Pen. Code § 30515(b); Cal. Code Regs. § 5471(p).
    Plaintiffs otherwise question the materiality of this purported fact. This Court has
    already addressed the legality of laws which prohibit the possession of “large
    capacity magazines,” as that term is defined by Pen. Code section 16740.
    Duncan v. Becerra, 366 F.Supp.3d 1131, 1142 (S.D. Cal. 2019), aff'd, 970 F.3d
    1133 (9th Cir. 2020). The State cannot otherwise prohibit possession of large
    capacity magazines by calling firearms “assault weapons” because they are

                                             21
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10005 Page 26 of 123




    attached to them. The State has presented no evidence of any crimes being
    committed with a rifle or pistol that contained a fixed magazine with the ability
    to accept more than ten rounds of ammunition. The State has likewise presented
    no evidence of any mass shootings being committed with a rifle or pistol that
    contained a fixed magazine with the ability to accept more than ten rounds of
    ammunition. Depo. of Lucy Allen, 179:4-24.

    By this purported fact, Defendants concede that the restriction on fixed magazine
    LCMs is immaterial and ineffective in addressing the State’s interest of limiting
    the capability of “firing more than 10 rounds without needing to reload,
    enhancing that weapon’s lethality” in any material way. First, the AWCA allows
    detachable LCMs to be used in both semiautomatic rifles and pistols. Second,
    requiring a fixed magazine does not prevent an individual from inserting a LCM.


                     Defendants’ Proposed Finding of Fact No. 43.
    Rifles and pistols can be modified to allow a shooter to reload a fixed magazine
    nearly as quickly as a detachable magazine. Defs.’ Ex. D (Graham Decl.) ¶ 42
    (DEF0208).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Agent Graham does
    not explain, elaborate or demonstrate any specific device that allows the rapid
    reloading of a fixed magazine firearm. And Agent Graham’s unfounded opinion
    is limited only to rifles. But even if this is purported fact is so, this undermines
    the State’s alleged rationale for the requirement of a fixed magazine firearm in
    the first place. Moreover, as plaintiffs have demonstrated, a featureless version of
    an AR-15 rifle may be used to shoot a man-sized target at 25 yards in rapid
    succession. Kraut Decl., Plaintiffs’ Exh. 011, ¶ 4; Kraut testimony, Tx of
    10/22/20 Hearing at 23:11 – 24:7; 24:20-25. Plaintiffs also demonstrated in this
    video that a featureless firearm may be reloaded with no discernible difference in
    the rate of fire or the rate of reload. Kraut Decl, Plaintiffs’ Exh. 011, at ¶¶ 12-14.
    Therefore, if the rapidity of a magazine reload is the stated concern, a shooter
    only needs to use a featureless configuration, not a firearm with a fixed
    magazine.


                      Defendants’ Proposed Finding of Fact No. 44.
    Certain rifles, pistols, and shotguns can qualify as assault weapons if they have
    pistol grips (either beneath the action or located in a forward position) or



                                             22
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10006 Page 27 of 123




    thumbhole stocks. Cal. Penal Code § 30515(a)(1)(A), (1)(B), (1)(F), (4)(B),
    (6)(B).

    Plaintiffs’ Response: Plaintiffs do not dispute that pistol grips and thumbhole
    stocks are generally prohibited on semiautomatic rifles, Cal. Pen. Code §
    330515(a)(1)(A) and (B). Plaintiffs do not dispute that “a forward pistol grip” is
    prohibited on semiautomatic rifles under § 30515(a)(1)(F). Plaintiffs do not
    dispute that “a second handgrip” is generally prohibited on a semiautomatic
    pistol, Cal. Penal Code § 30515(a)(4)(B). Plaintiffs do not dispute that a pistol
    grip or a thumbhole stock are generally prohibited on semiautomatic shotguns if
    they also have a folding or telescoping stock, under § 30515(a)(6).


                     Defendants’ Proposed Finding of Fact No. 45.
    A pistol grip “allows for a pistol style grasp in which the web of the trigger hand
    (between the thumb and index finger) can be placed beneath or below the top of
    the exposed portion of the trigger while firing,” which can help counteract
    muzzle rise during repeated firing, and a forward pistol grip can similarly help a
    shooter stabilize a weapon during repeated semiautomatic fire. Defs.’ Ex. D
    (Graham Decl.) ¶¶ 28-30, 38 (DEF0204-05, 207); Defs.’ Ex. H (ATF Rifle
    Importability Report) at 6 (DEF0416) (“[Pistol] grips were designed to assist in
    controlling machineguns during automatic fire.”).

    Plaintiffs’ Response: Plaintiffs dispute that pistol grips were designed to assist
    in controlling machine guns. Pistol grips have long been in existence since
    before automatic fire was invented. See Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶
    17; Exhs. 002-22 to 002-24 (showing pistol grips have appearing on long guns
    dating back to at least the 1700s).

    Defendants fail to provide any evidence that “counteract[ing] muzzle rise during
    repeated firing” or “stabiliz[ing] a weapon during repeated semiautomatic fire” is
    indicative of unlawful use. Indeed both “counteract[ing] muzzle rise during
    repeated firing” and “stabiliz[ing] a weapon during repeated semiautomatic fire”
    are necessary and desired for a firearms lawful use. Both are necessary when
    defending from an imminent threat of lethal force and also in many sporting
    purposes such as competition and hunting. Defendants’ Exh. BA, p. 2-13;
    Defendants’ Exh. BI, p. 2-14. Further, pistols grips assist those who are
    physically weaker or disabled to stabilize the firearm while shooting. Hlebinsky
    Depo., at 79:10-80:13.



                                            23
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10007 Page 28 of 123




                     Defendants’ Proposed Finding of Fact No. 46.
    Pistol grips and thumbhole stocks can enable a shooter to maintain accuracy
    during rapid fire. Defs.’ Ex. D (Graham Decl.) ¶¶ 28-30, 38 (DEF0204-05, 207);
    Youngman Dep. at 134:17-21; Kapelsohn Dep. at 125-26, 130.

    Plaintiffs’ Response: Pistol grips and thumbhole stocks can enable a shooter to
    maintain accuracy and control generally. See, Decl. of Blake Graham, Def. Exh.
    D, ¶ 28 (“A shooter using an assault rifle without a pistol grip may shoot less
    accurately with repeated – and especially rapid – shots if the shooter’s trigger
    hand is in an awkward position for a significant amount of time”); Def. Exh. BA,
    p. 9 (pistol grips afford greater control of the rifle during firing). Allowing law-
    abiding gun owners to maintain accuracy and control of the firearm under
    potentially stressful circumstances is a good thing.

    Defendants fail to provide any evidence that “maintain[ing] accuracy during
    rapid fire” is indicative of unlawful use. To the contrary, “maintain[ing] accuracy
    during rapid fire” is necessary and desirable when defending from an imminent
    threat of lethal force and also in many sporting purposes such as competition and
    hunting. Defendants’ Exh. BA, p. 2-13; Defendants’ Exh. BI, p. 2-14. Further,
    pistols grips assist those who are physically weaker or disabled to stabilize the
    firearm while shooting. Hlebinsky Depo., at 79:10-80:13.


                     Defendants’ Proposed Finding of Fact No. 47.
    A pistol grip can enable a shooter to maintain aim and even fire while reloading
    a detachable magazine. Defs.’ Ex. D (Graham Decl.) ¶ 29 (DEF0204);
    Kapelsohn Dep. at 126.

    Plaintiffs’ Response: Plaintiffs dispute that this is the intended purpose or
    function of a pistol grip on a long gun. The fact is, any shooter can maintain aim
    and fire while reloading a detachable magazine, at least for the one round in the
    chamber, on a featureless firearm or otherwise. A law abiding gun owner’s
    ability to maintain their aim without becoming distracted by a reloading function
    is a good thing. See, Def. Exh. BA, p. 9 (pistol grips afford greater control of the
    rifle during firing). On a pistol, moreover, California law requires models of new
    semiautomatic pistols sold at retail to have “magazine disconnect mechanisms,”
    which means that these firearms are literally incapable of being fired without a
    magazine inserted. See, Pen. Code §§ 31910(b)(4)-(6), 32000, and 16900
    (defining “magazine disconnect mechanism” as “a mechanism that prevents a

                                             24
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10008 Page 29 of 123




    semiautomatic pistol that has a detachable magazine from operating to strike the
    primer of ammunition in the firing chamber when a detachable magazine is not
    inserted in the semiautomatic pistol.”) Therefore, a California-compliant modern
    semiautomatic handgun sold at retail generally cannot “be fired while reloading a
    detachable magazine.”

    Defendants have also not provided any evidence that a shooter cannot maintain
    aim and fire while reloading a detachable magazine on a firearm that does not
    have a pistol grip. See video linked in Kraut Decl., Plaintiffs’ Exh. 011, at ¶ 4
    (demonstrating a reload of a featureless firearm lacking a pistol grip).


                    Defendants’ Proposed Finding of Fact No. 48.
    A forward pistol grip on any firearm can also help insulate the non-trigger hand
    from heat generated during rapid fire. Defs.’ Ex. D (Graham Decl.) ¶ 54
    (DEF0212).

    Plaintiffs’ Response: Plaintiffs dispute that a forward pistol grip “insulate[s] the
    non-trigger hand from heat generated during rapid fire.” Plaintiffs do not dispute
    that the purpose of a barrel shroud (Pen. Code § 30515(a)(4)(C)) is to protect the
    user’s hand from touching the barrel and becoming burned. Kapelsohn Depo. at
    169:5-21.

    Defendants fail to provide any evidence that “maintain[ing] rapid fire” or
    “accurate rapid fire” is indicative of unlawful use. To the contrary,
    “maintain[ing] rapid fire” and/or “accurate rapid fire” is necessary and desirable
    when defending from an imminent threat of lethal force and also in many
    sporting purposes such as competition and hunting. Defendants’ Exh. BA, p. 2-
    13; Defendants’ Exh. BI, p. 2-14.


                    Defendants’ Proposed Finding of Fact No. 49.
    A semiautomatic pistol qualifies as an “assault weapon’ if it has a “barrel
    shroud” affixed to, or encircles partially or completely, the barrel of the weapon.
    Cal. Penal Code § 30515(a)(4)(C).

    Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
    of an assault weapon under Cal. Pen. Code § 330515(a)(4)(C).




                                             25
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10009 Page 30 of 123




                      Defendants’ Proposed Finding of Fact No. 50.
    A barrel shroud “serve[s] a combat-functional purpose” by cooling the barrel and
    insulating the non-trigger hand during rapid fire. Defs.’ Ex. J (H.R. Rep. No.
    103-489, Public Safety and Recreational Firearms Use Protection Act (“H.R.
    Rep. No. 103-489”)) at 19 (DEF0449); Kapelsohn Dep. at 171:12-17 (agreeing
    that a barrel shroud could be an important tactical feature of a firearm).

    Plaintiffs’ Response: Plaintiffs do not dispute that the purpose of a barrel shroud
    (Pen. Code § 30515(a)(4)(C)) is to protect the user’s hand from touching the
    barrel and becoming burned. Kapelsohn Depo. at 169:5-21. Plaintiffs dispute that
    this is a “tactical” feature any more than any other enhancement to a firearm
    which is advantageous to the user may be considered a “tactical feature.” To
    clarify, Mr. Kapelsohn testified that a barrel shroud “could” be a tactical feature
    because it could serve a defensive purpose. Id. at 171:12-17. Defendants have
    not provided any evidence that extended and/or excessive firing is necessary in
    order for a firearm’s barrel to reach high temperatures that can burn the user’s
    hand. A barrel shroud, by definition, is a safety device. Defendants’ justifications
    for prohibiting a barrel shroud would also serve as justification for prohibiting
    shooters from wearing gloves while shooting or characterizing a glove as a
    “tactical feature.”


                     Defendants’ Proposed Finding of Fact No. 51.
    Certain rifles and shotguns may qualify as an assault weapon if they have an
    adjustable stock. Cal. Penal Code § 30515(a)(1)(C), (6)(A).

    Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
    of an assault weapon under Cal. Pen. Code § 330515(a)(1)(C), (6)(A).


                      Defendants’ Proposed Finding of Fact No. 52.
    A folding or telescoping stock enhances the portability and concealability of a
    rifle. Defs.’ Ex. D (Graham Decl.) ¶¶ 31-33 (DEF0205-06).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. A folding stock does
    not turn a rifle into a common instrument of crime, as even when so equipped,
    the rifle is far too large for easy concealment for most criminal activities.
    Kapelsohn Decl., Plaintiffs’ Exh. 001, at ¶ 30. The purpose of a telescoping
    buttstock is to allow the rifle stock to be adjusted to properly fit the user. Id., at ¶


                                               26
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10010 Page 31 of 123




    31. It does not make the firearm more concealable. Kapelsohn testimony, Tx of
    10/19/20 Hearing at 28:10 – 30:3.

    If a rifle or shotgun that has either a folding or telescoping stock meets the
    minimum overall length requirements when folded or collapsed to its shortest
    possible length, then by definition, the ability to adjust the stock’s length or fold
    the stock does not enhance the concealability of the firearm.

    Further, Defendants have provided no evidence that a mass shooter has ever
    relied on a folding or telescoping stock to transport or conceal a firearm or that a
    shooter was able to transport or conceal a firearm specifically because it had a
    folding or telescoping stock.

    Even if Defendants were able to find a single anecdotal incident, this would not
    be a sufficient cause to prohibit such firearm characteristics.


                      Defendants’ Proposed Finding of Fact No. 53.
    The “main advantage” of a folding or telescoping stock is “portability,” and “its
    predominant advantage is for military purposes, and it is not normally found on
    the traditional sporting rifle.” Defs.’ Ex. H (ATF Rifle Importability Report) at 6
    (DEF0416).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. The purpose of a
    telescoping buttstock is to allow the rifle stock to be adjusted to properly fit the
    user. Id., at ¶ 31. It does not make the firearm more concealable. Kapelsohn
    testimony, Tx of 10/19/20 Hearing at 28:10 – 30:3. According to the defense,
    telescoping stocks are commonly found on firearms that qualify as “assault
    weapons.” Graham Decl., Def. Exh. D, at ¶ 16 (“The next most common features
    are probably telescoping stocks and flash suppressors.”)

    Further, the fact that a firearm is “portable” is not a “predominant advantage” for
    military purposes. Common sense dictates that gun owners routinely have to
    travel with firearms — whether going to a competition, going hunting, traveling
    to the gun range, or traveling to a gun shop for gunsmithing — there are
    countless lawful reasons for having a firearm be more “portable.”




                                              27
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10011 Page 32 of 123




                     Defendants’ Proposed Finding of Fact No. 54.
    In military and law enforcement contexts, an adjustable stock may enable law
    enforcement personnel to conduct room-to-room searches and maintain a tactical
    element of surprise. Defs.’ Ex. D (Graham Decl.) ¶ 32 DEF0205-06);
    Youngman Dep. at 141:21-143:7.

    Plaintiffs’ Response: Plaintiffs do not dispute that rifles with have shorter
    overall lengths are more advantageous to any user, particularly in close quarters
    situation, such as the defense of a home, because it enables the user to be more
    maneuverable moving through doorways and around corners. Kapelsohn
    testimony, Tx of 10/19/20 Hearing at 33:18 – 34:5; Graham testimony, Tx of
    10/19/20 Hearing at 132:13 – 134:6. Generally, a shorter rifle has the same
    advantages as defendants’ purported fact for purposes of civilian self-defense.
    Kapelsohn Depo. at 93:12 – 94:1.

    Further adjustable stocks allow individuals of different statures to adjust the
    same firearm to the specific individual using it. Deposition of Ashley Hlebinsky,
    at 24:19-25:1, 139:6-140:14. Adjustable stocks also allow individuals with
    physical inferiorities or disabilities to properly fit the firearm to themselves. Id.


                     Defendants’ Proposed Finding of Fact No. 55.
    Semiautomatic centerfire rifles with lengths of less than 30 inches, Cal. Penal
    Code § 30515(a)(3), are more concealable and may allow a shooter to smuggle a
    rifle undetected in public. Defs.’ Ex. D (Graham Decl.) ¶¶ 43, 59 (DEF0209,
    213-14); Defs.’ Ex. M (Mersereau Decl.) ¶ 10 (DEF0566).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. A rifle with an
    overall length of 26 inches, the minimum length under federal law (see 26 U.S.C.
    § 2845(a)(4) (defining “firearm” for purposes of compliance with the National
    Firearms Act to include a weapon made from a rifle that has an overall length of
    less than 26 inches, or a barrel of less than 16 inches in length)) is not
    concealable. Moreover, an AR-15 firearm is easily separated into two halves, an
    upper and a lower receiver, which can be separated by pulling out two pins, and
    which does not take any specialized training. Graham testimony, Tx of 10/19/20
    Hearing at 143:9 – 144:13; 146:11-18. Without specialized skill or training,
    therefore, a person can take apart an AR-15, and make it concealable, in a matter
    of seconds. (Id.) Whether that firearm overall length is 30 inches or 26 inches is
    immaterial.



                                             28
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10012 Page 33 of 123




                     Defendants’ Proposed Finding of Fact No. 56.
    A semiautomatic, centerfire rifle qualifies as an assault weapon if it is equipped
    with a flash suppressor. Cal. Penal Code § 30515(a)(1)(E).

    Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
    of an assault weapon under Cal. Pen. Code § 330515(a)(1)(E).


                     Defendants’ Proposed Finding of Fact No. 57.
    A flash suppressor is a device attached to the muzzle of a rifle to reduce the flash
    emitted upon firing. Cal. Code Regs. tit. 11, § 5471(r).

    Plaintiffs’ Response: The regulatory definition of “flash suppressor” is “any
    device attached to the end of the barrel, that is designed, intended, or functions to
    perceptibly reduce or redirect muzzle flash from the shooter's field of vision.” 11
    Cal. Code Regs. § 5471(r).


                    Defendants’ Proposed Finding of Fact No. 58.
    The definition of a flash suppressor includes any “device labeled or identified by
    its manufacturer as a flash hider.” Cal. Code Regs. tit. 11, § 5471(r).

    Plaintiffs’ Response: The regulatory definition of “flash suppressor” further
    includes “[a] hybrid device that has either advertised flash suppressing properties
    or functionally has flash suppressing properties would be deemed a flash
    suppressor. A device labeled or identified by its manufacturer as a flash hider
    would be deemed a flash suppressor.”


                     Defendants’ Proposed Finding of Fact No. 59.
    A flash suppressor can enable a shooter to maintain accuracy during rapid fire in
    low-light settings. Youngman Dep. at 139:5-9.

    Plaintiffs’ Response: Plaintiffs do not dispute that a major advantage of a flash
    suppressor is the reduction of muzzle flash so as not to temporarily blind a
    shooter who is firing in a darkened environment. Kapelsohn Decl., Plaintiffs’
    Exh. 001, at ¶ 33. This device enhances its use for self-defense by civilians. Id.




                                             29
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10013 Page 34 of 123




    Plaintiffs dispute that a flash suppressor maintains accuracy only “during rapid
    fire” in low-light settings. A flash suppressor by definition “perceptibly reduce[s]
    or redirect[s] muzzle flash from the shooter's field of vision,” whether it is a
    single shot or multiple shots, and regardless of the rate of fire.

    Defendants have not provided any evidence that a flash hider has ever had a
    determining effect on a mass shooter’s ability to “maintain accurate rapid fire in
    low light conditions.”

    Even if Defendants were able to find a single anecdotal incident, this would not
    be a sufficient cause to prohibit such firearm characteristics.


                    Defendants’ Proposed Finding of Fact No. 60.
    A flash suppressor is a standard feature of the M-16 that can aid a shooter to
    maintain accurate, rapid fire in low-light conditions, and can also counteract
    “muzzle climb” during rapid fire. Defs.’ Ex. H (ATF Rifle Importability Report)
    at 7 (DEF0417); Defs.’ Ex. D (Graham Decl.) ¶ 37 (DEF0207); Kapelsohn Dep.
    at 147-48 (acknowledging that a flash suppressor may have a “very minimal”
    effect on counteracting muzzle climb).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact and Defendants’
    conclusion. As Mr. Kapelshohn testified, the amount of muzzle climb that is
    affected by a flash suppressor is “very minimal.” If a person actually wishes to
    counteract muzzle climb, he or she would simply use a compensator, which is
    legal on any firearm, and is common. Testimony of Emanuel Kapelsohn, Tx of
    10/19/20 Hearing at 40:16 – 41:3. Additionally, flash suppressors are a common
    characteristic on semiautomatic firearms. Deposition of Ashley Hlebinsky, at
    111:10-114:20; Ostini Decl., Plaintiffs’ Exh. 005; Exh. 005-1 through 005-28.

    Defendants have not provided any evidence that a flash hider has ever had a
    determining effect on a mass shooter’s ability to “maintain accurate rapid fire in
    low light conditions.” Even if Defendants were able to find a single anecdotal
    incident, this would not be a sufficient cause to prohibit such firearm
    characteristics.


                    Defendants’ Proposed Finding of Fact No. 61.
    A flash suppressor can help conceal the shooter’s position, especially at night.
    Defs.’ Ex. H (ATF Rifle Importability Report) at 7 (DEF0417); Defs.’ Ex. D

                                             30
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10014 Page 35 of 123




    (Graham Decl.) ¶ 37 (DEF02070); see also Kapelsohn Dep. at 145:24-146:4
    (testifying that flash suppressors can make it more difficult to locate the precise
    location of a shooter and that is “one reason the military uses them”).

    Plaintiffs’ Response: This purported fact is immaterial. The State’s regulations
    specifically define a “flash suppressor” as “any device attached to the end of the
    barrel, that is designed, intended, or functions to perceptibly reduce or redirect
    muzzle flash from the shooter's field of vision.” 11 Cal. Code Regs. § 5471(r).
    The regulations say nothing about concealing a shooter’s position because there
    is no evidence that this ever occurred. A flash suppressor is not, by this
    regulatory definition, a device that is intended to conceal a shooter’s position.
    Defendants’ own after-the-fact justifications about the purported abilities of a
    flash hider are not relevant.

    Defendants have not provided any evidence that a flash hider has ever had a
    determining effect on a mass shooter’s ability to conceal their position either
    during the day or at night.

    Even if Defendants were able to find a single anecdotal incident, this would not
    be a sufficient cause to prohibit such firearm characteristics.


                      Defendants’ Proposed Finding of Fact No. 62.
    A semiautomatic pistol without a fixed magazine qualifies as an assault weapon
    if it has a threaded barrel capable of accepting a flash suppressor, forward pistol
    grip, or silencer. Cal. Penal Code § 30515(a)(4)(A).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Pen. Code §
    30515(a)(4) states “(A) A threaded barrel, capable of accepting a flash
    suppressor, forward handgrip, or silencer.” Plaintiffs contend that a threaded
    barrel capable of accepting a forward handgrip is non-sensical and does not exist
    in reality.


                     Defendants’ Proposed Finding of Fact No. 63.
    A threaded barrel enables a shooter to quickly attach a flash suppressor, forward
    handgrip, or silencer, which enhance the pistol’s lethality and concealability.
    Defs.’ Ex. D (Graham Decl.) ¶ 53 (DEF0212).




                                             31
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10015 Page 36 of 123




    Plaintiffs’ Response: Plaintiffs dispute this purported fact. First, Plaintiffs
    contend that a threaded barrel capable of accepting a forward handgrip is non-
    sensical and does not exist in reality.

    Second, the attachment of a flash suppressor or silencer does not enhance a
    pistols’ “lethality” or its concealability. Both the addition of a flash suppressor or
    a silencer would significantly lengthen the pistol’s overall length. Thus, the
    pistol would be “less concealable.”

    Third, the AWCA allows for a flash suppressor, compensator, or muzzle brake to
    be permanently affixed to a pistol barrel. The State’s purported interest cannot be
    to inhibit the “pistol’s lethality and concealability” by prohibiting flash
    suppressors on pistols, because the AWCA allows flash suppressors on pistols.
    Thus, the AWCA seemingly seeks to prevent a person from “quickly” attaching
    a flash suppressor. However, no evidence or argument has been provided by
    Defendants as to why having the ability to “quickly attach” and/or remove a
    muzzle device is something that furthers the State’s interest.

    Fourth, silencers are separately prohibited under California law and also heavily
    regulated federally both in manufacture and sale. See, e.g., Cal. Pen. Code §
    33410; 18 U.S.C. § 921(a)(24). Thus, it is immaterial whether a pistol in
    California has a threaded barrel.

    Fifth, threaded barrels are common and lawful on centerfire semiautomatic rifles
    under the AWCA. CA Penal Code § 30515(a). Thus, the State’s interest of
    preventing a shooter from “quickly attaching” a flash suppressor seems only to
    apply to pistols. The AWCA’s own inconsistencies undermine the State’s
    interests.

    Finally, Defendants have not provided any evidence that a threaded barrel on a
    pistol has ever had a determining effect on a mass shooter’s ability to “quickly
    attach a flash suppressor or silencer” or that a flash suppressor installed on a
    pistol has ever had a determining effect on a mass shooting.

    Even if Defendants were able to find a single anecdotal incident, this would not
    be a sufficient cause to prohibit such firearm characteristics.




                                              32
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10016 Page 37 of 123




                    Defendants’ Proposed Finding of Fact No. 64.
    A flash suppressor and forward pistol grip enhance the lethality or concealability
    of a firearm. Defs.’ Ex. H (ATF Rifle Importability Report) at 6-7 (DEF0416-
    17).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. First, a bullet
    travelling from a firearm equipped with a flash suppressor is no more lethal than
    a bullet from a pistol without a flash suppressor.

    Second, the attachment of a flash suppressor or silencer does not enhance a
    firearm’s “lethality or concealability.” Both the addition of a flash suppressor or
    a silencer would significantly lengthen the firearms’ overall length. Thus, the
    firearm would be “less concealable.”

    Third, the AWCA allows for a flash suppressor, compensator, or muzzle brake to
    be permanently affixed to a pistol barrel. The AWCA also allows flash
    suppressors and forward pistol grips on centerfire semiautomatic rifles with fixed
    magazines. The AWCA’s own inconsistencies undermine the State’s interests.

    Finally, Defendants have not provided any evidence that a flash suppressor or
    forward pistol grip has ever had a determining effect on the lethality or
    concealability of a firearm used in any mass shooting.

    Even if Defendants were able to find a single anecdotal incident, this would not
    be a sufficient cause to prohibit such firearm characteristics.


                     Defendants’ Proposed Finding of Fact No. 65.
    A silencer can be affixed to a pistol to reduce the sound it emits upon firing,
    which can help a shooter maintain a tactical advantage by concealing the
    shooter’s position or the fact that a shot was even fired. Defs.’ Ex. D (Graham
    Decl.) ¶ 53 (DEF0212) (noting Virginia Beach workplace shooting that involved
    a silencer-equipped handgun).

    Plaintiffs’ Response: This purported fact is immaterial. Plaintiffs are not
    challenging the silencer law, Cal. Pen. Code § 33410, in this action. The fact is, a
    silencer also has defensive utility, particularly in an indoor/home defense
    situation. Kapelsohn testimony, Tx of 10/19/20 Hearing at 41:10 – 42:21
    (describing both silencers and sound redirection devices).



                                             33
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10017 Page 38 of 123




                        Defendants’ Proposed Finding of Fact No. 66.
    A semiautomatic, centerfire rifle without a fixed magazine qualifies as an assault
    rifle if it is equipped with a grenade launcher or a flare launcher. Cal. Penal
    Code § 30515(a)(1)(D).

    Plaintiffs’ Response: Plaintiffs do not dispute that this is one statutory definition
    of an assault weapon under Cal. Pen. Code § 330515(a)(1)(D).


                     Defendants’ Proposed Finding of Fact No. 67.
    Neither a grenade launcher nor a flare launcher serve any legitimate civilian need
    on a rifle. Defs.’ Ex. H (ATF Rifle Importability Report) at 7 (DEF0417); Defs.’
    Ex. D (Graham Decl.) ¶¶ 34-35 (DEF0206-07).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. A “grenade
    launcher” is a feature prohibited on rifles under Pen. Code section 30515(1)(D).
    Grenade launchers on rifles are not numerically common, but that is largely a
    function of grenades being separately prohibited as “destructive devices” and
    regulated by federal law. Because the law prohibiting grenades is already
    addressed in the law, California’s law prohibiting grenade launchers is largely
    superfluous. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 32. Grenade launchers, also
    known as hand mortars, date to the 1600s and 1700s. The State has not presented
    any evidence that grenade launchers, attached to a rifle, have ever been used in
    the commission of a crime. Regardless, if this Court were to eliminate the
    AWCA in its entirety, the ability for an individual to acquire, let alone attach a
    grenade launcher to a firearm, would not be enhanced in any way as both
    grenades and grenade launchers are heavily regulated by federal and state law.

    A “flare launcher” is another feature prohibited on rifles under Pen. Code section
    30515(1)(D). Yet, Defendants have not provided a single instance in which a
    flare launcher was ever used in a crime. Flare guns were in use by the 1800s.
    Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶ 21. Most importantly, flare launchers are
    signaling devices — nothing more. Kapelsohn Decl., Plaintiffs’ Exh. 001, ¶ 32.
    They are inherently passive. The State’s interest in “public safety” or decreasing
    mass shootings are in no way connected to a ban on flare launchers. Moreover,
    flare launchers are designed to a different diameter than grenade launchers,
    grenades, or other destructive devices. Thus, no grenade or destructive device
    could be fired from a flare launcher. Defendants have also not alleged nor
    provided any evidence that any kind of destructive device could be fired from a

                                             34
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10018 Page 39 of 123




    flare launcher. Defendants have also not provided any evidence that a flare
    launcher attached to a rifle has ever been involved in a mass shooting or act of
    violence.


                     Defendants’ Proposed Finding of Fact No. 68.
    Rapid semiautomatic fire is a “combat fire technique” that is not consistent with
    lawful uses of a firearm. Defs.’ Ex. L (U.S. Army, Rifle Marksmanship M16-
    /M4-Series Weapons (2008)) at 7-8 (DEF0541).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. While Defendants
    contend that “accurate rapid fire” of firearms is “not consistent” with lawful use,
    Defendants have provided no evidence to support such a contention. To the
    contrary, common sense demands that “accurate rapid fire” may be needed to
    defend one’s life from an imminent lethal threat. “Accurate rapid fire” is both
    desired and necessary in sporting use such as competitions. “Accurate rapid fire”
    is both desired and necessary in the lawful activity of firearms training.
    Defendants’ conclusion, which is to say that all firearms (which can be fired
    rapidly) should be less accurate, is absurd. That penalizes the law-abiding citizen
    from denying him or her the ability to use accurate firearms, where
    accountability for each shot is of the utmost concern. Kapelsohn testimony, Tx of
    10/19/20 Hearing at 27:24 – 28:6. The State does not claim that prohibiting the
    specified features of section 30515(a)(1) prevents rapid fire, only that it prevents
    accurate rapid fire. However, regardless of the characteristics installed on the
    firearm, with training, a shooter can pull the trigger of any semiautomatic pistol
    or rifle of five to seven rounds per second. Kapelsohn testimony, Tx of 10/19/20
    Hearing at 23:4-22.


                     Defendants’ Proposed Finding of Fact No. 69.
    Based on the California Department of Justice’s assault weapon registration data,
    excluding assault weapons registered to peace officers, as of December 3, 2020,
    there are approximately 185,569 assault weapons currently registered with the
    Department of Justice, of which approximately 165,804 are rifles, 16,306 are
    pistols, and 3,459 are shotguns. Defs.’ Ex. CZ (Glover Decl.) ¶ 7 (DEF3222).

    Plaintiffs’ Response: This purported fact, if true, supports plaintiffs’ claims that
    assault weapons are in common use. Further, the registration data does not
    account for the firearms that were converted to “featureless” configurations to
    avoid “assault weapon” registration. Nor does it account for the firearms that

                                             35
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10019 Page 40 of 123




    were sold or taken out of state because of the firearm’s reclassification as an
    assault weapon due to SB 880 and AB 1135.


                     Defendants’ Proposed Finding of Fact No. 70.
    Of the assault weapons registered to non-peace officers in California, only 8.7%
    are pistols and 1.7% are shotguns. See Defs.’ Ex. CZ (Glover Decl.) ¶ 7
    (DEF3222).

    Plaintiffs’ Response: The AWCA regulates “assault weapons” pursuant to their
    definitions in California Penal Code 30515(a). According to Defendants, there
    are 185,569 assault weapons currently registered with the Department of Justice.
    Defs.’ Ex. CZ (Glover Decl.) ¶ 7 (DEF3222). Thus, “assault weapons” are in
    common use in California.

    Defendants’ attempt to parse out rifles, pistols, and shotguns as distinct
    subcategories of “assault weapons” is immaterial and misleading to the
    commonality of “assault weapons.”

    “Assault weapons” are lawful to purchase, own, possess and use, in 43 states in
    the United States. Mocsary Decl., Plaintiffs’ Exh. 003, ¶¶ 25-52, Exs. 003-2
    through 003-9. There are millions of “assault weapons” in common use
    throughout the United States. Curcuruto Decl., Plaintiffs’ Exh. 004. Hundreds of
    models and configurations of “assault weapons” are offered by the biggest
    manufacturers in the United States. See generally, Cururuto Decl., Plaintiffs’
    Exh. 004, ¶¶ 9-15, Exs. 004-4 to 004-8; Curcuruto Depo., 41:11 – 44:11, Depo.
    Ex. 1; Ostini Decl., Plaintiffs’ Exh. 005, ¶¶ 4-13, Exs. 005-1 through 005-13.

    Plaintiffs have challenged California’s Assault Weapon Control Act. Much like
    “handheld electro-shock weapons” in Caetano, Plaintiffs have shown that
    “assault weapons” are not dangerous and unusual and are in common use.
    Plaintiffs’ Exh. 003, ¶ 13, ex. 003-3.



                     Defendants’ Proposed Finding of Fact No. 71.
    As of December 3, 2020, there are approximately 90,886 individuals currently
    registered to possess an assault weapon in California. Defs.’ Ex. CZ (Glover
    Decl.) ¶ 8 (DEF3222).



                                             36
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10020 Page 41 of 123




    Plaintiffs’ Response: This purported fact, if true, supports plaintiffs’ claims that
    assault weapons are in common use.

    Further, the registration data does not account for the firearms that were
    converted to “featureless” configurations to avoid “assault weapon” registration.
    Nor does it account for the firearms that were sold or taken out of state because
    of the firearm’s reclassification as an assault weapon due to SB 880 and AB
    1135.

    Additionally, the mere fact that there are 90,886 individuals who own assault
    weapons in a single state, necessarily proves that “assault weapons” are common
    throughout the United States, even if this Court were to assume every other state
    in the Country had fewer assault weapons by a factor of ten.


                     Defendants’ Proposed Finding of Fact No. 72.
    Individuals currently registered to possess assault weapons have registered
    approximately 2.04 assault weapons on average. Defs.’ Ex. CZ (Glover Decl.)
    ¶¶ 7-8 (DEF3222).

    Plaintiffs’ Response: This purported fact is immaterial.

    Further, the registration data does not account for the firearms that were
    converted to “featureless” configurations to avoid “assault weapon” registration.
    Nor does it account for the firearms that were sold or taken out of state because
    of the firearm’s reclassification as an assault weapon due to SB 880 and AB
    1135.

    Additionally, the mere fact that there are 90,886 individuals who own assault
    weapons in a single state that has attempted to prohibit a class of firearm for
    over thirty years, necessarily proves that “assault weapons” are common
    throughout the United States, even if this Court were to assume every other state
    in the Country had fewer assault weapons by a factor of ten.

    The purported fact that each “assault weapon” owner has 2.04 assault weapons
    on average only bolsters Plaintiffs’ claims that “assault weapons” are commonly
    owned.




                                             37
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10021 Page 42 of 123




                     Defendants’ Proposed Finding of Fact No. 73.
    According to the U.S. Census, there are approximately 30.6 million persons aged
    18 years or older in California. See U.S. Census Bureau, Quick Facts, California
    (2019), available at
    https://www.census.gov/quickfacts/fact/table/CA/PST045219 (last visited Feb.
    15, 2021).

    Plaintiffs’ Response: This purported fact is immaterial. Constitutional rights are
    not determined by the percentage of citizens who choose to exercise them, or the
    reasons that people choose to exercise them.


                     Defendants’ Proposed Finding of Fact No. 74.
    0.29% of Californians aged 18 years or older are registered to possess an assault
    weapon. Defs.’ Ex. CZ (Glover Decl.) ¶ 8 (DEF3222) (stating that 90,886
    Californians are registered to possess an assault weapon); United States Census
    Bureau, Quick Facts, California (2019) (indicating that there are approximately
    30.6 million persons aged 18 years or older in California), available at
    https://www.census.gov/quickfacts/fact/table/CA/PST045219 (last visited Feb.
    15, 2021).

    Plaintiffs’ Response: This purported fact is immaterial. Constitutional rights are
    not determined by the percentage of citizens who choose to exercise them, or the
    reasons that people choose to exercise them. Furthermore, defendants’ purported
    fact is underinclusive. California law prohibits persons under the age of 21 from
    purchasing firearms. See Pen. Code §§ 27505, 27510. Even if individuals 18 to
    21 were to meet the State’s few illusory exemptions to Penal Code sections
    27505 and 27510, they are still prohibited from purchasing, transferring, or
    gaining control or possession of all semi-automatic centerfire rifles (regardless of
    their features). Pen. Code §§ 27505, 27510.


                    Defendants’ Proposed Finding of Fact No. 75.
    According to a 2018 California Safety and Well-Being Survey, 4.2 million adult
    Californians personally own a firearm. Defs.’ Ex. DY at 1 (DEF3578); Defs.’
    EA (Nicole Kravitz-Wirtz et al., Firearm Ownership and Acquisition in
    California: Findings from the 2018 California Safety and Well-Being Survey, 26
    Injury Prevention 516 (2020) (“Safety and Well-Being Survey”)) at 516
    (DEF3581).


                                             38
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10022 Page 43 of 123




    Plaintiffs’ Response: This purported fact is immaterial. Constitutional rights are
    not determined by the percentage of citizens who choose to exercise them, or the
    reasons that people choose to exercise them.

    Most people are not forced to defend their life from an imminent threat of lethal
    force. Nor have Americans had to take up arms to defend against a tyrannical
    government since the Revolutionary War. However, these facts do not negate the
    right to self-defense or the Second Amendment.


                    Defendants’ Proposed Finding of Fact No. 76.
    According to the 2018 California Safety and Well-Being Survey, approximately
    14% of the California adult population personally owns a firearm. Defs.’ EA
    (Safety and Well-Being Survey) at 516 (DEF3581).

    Plaintiffs’ Response: This purported fact is immaterial. Constitutional rights are
    not determined by the percentage of citizens who choose to exercise them, or the
    reasons that people choose to exercise them.

    Most people are not forced to defend their life from an imminent threat of lethal
    force. Nor have Americans had to take up arms to defend against a tyrannical
    government since the Revolutionary War. However, these facts do not negate the
    right to self-defense or the Second Amendment.


                    Defendants’ Proposed Finding of Fact No. 77.
    According to the 2018 California Safety and Well-Being Survey, Californians
    own an estimated 19.9 million firearms. Defs.’ EA (Safety and Well-Being
    Survey) at 516 (DEF3581).

    Plaintiffs’ Response: This purported fact is immaterial. Constitutional rights are
    not determined by the percentage of citizens who choose to exercise them, or the
    reasons that people choose to exercise them.

    The most commonly owned firearm is a handgun. This fact does not reduce the
    right for individuals to own other types of firearms.




                                            39
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10023 Page 44 of 123




                    Defendants’ Proposed Finding of Fact No. 78.
    According to the 2018 California Safety and Well-Being Survey, approximately
    10% of California’s gun owners own 10 or more firearms, comprising
    approximately half of all firearms owned in the state. Defs.’ EA (Safety and
    Well-Being Survey) at 516 (DEF3581).

    Plaintiffs’ Response: This purported fact is immaterial. Constitutional rights are
    not determined by the percentage of citizens who choose to exercise them, or the
    reasons that people choose to exercise them.

    Most people are not forced to defend their life from an imminent threat of lethal
    force. Nor have Americans had to take up arms to defend against a tyrannical
    government since the Revolutionary War. However, these facts do not negate the
    right to self-defense or the Second Amendment.


                      Defendants’ Proposed Finding of Fact No. 79.
    Approximately 2.2% of California’s gun owners possesses a registered assault
    weapon (90,886/4,200,000). See Defs.’ Ex. CZ (Glover Decl.) ¶ 8 (DEF3222)
    (stating that 90,886 Californians are registered to possess an assault weapon);
    Defs.’ Ex. EA at 516 (DEF3581) (indicating that 4.2 million adult Californians
    personally own a firearm).

    Plaintiffs’ Response: This purported fact is immaterial. The most commonly
    owned firearm is a handgun. This fact does not reduce the right for individuals to
    own other types of firearms. Most people are not forced to defend their life from
    an imminent threat of lethal force. Nor have Americans had to take up arms to
    defend against a tyrannical government since the Revolutionary Wwar.
    However, these facts do not negate the right to self-defense or the Second
    Amendment.

    Further, the registration data does not account for the firearms that were
    converted to “featureless” configurations to avoid “assault weapon” registration.
    Nor does it account for the firearms that were sold or taken out of state because
    of the firearm’s reclassification as an assault weapon due to SB 880 and AB
    1135.




                                            40
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10024 Page 45 of 123




                     Defendants’ Proposed Finding of Fact No. 80.
    Of the approximately 19.9 million firearms possessed in California,
    approximately 0.83% of those weapons are rifles registered as assault weapons
    (165,804/19,900,000). See Defs.’ Ex. CZ (Glover Decl.) ¶ 7 (DEF3222) (stating
    that 165,804 rifles are registered as assault weapons); Defs.’ Ex. EA at 516
    (DEF3581) (indicating that there are 19.9 million firearms owned by individuals
    in California).

    Plaintiffs’ Response: This purported fact is immaterial. The registration data
    does not account for the firearms that were converted to “featureless”
    configurations to avoid “assault weapon” registration. Nor does it account for the
    firearms that were sold or taken out of state because of the firearm’s
    reclassification as an assault weapon due to SB 880 and AB 1135.

    Assault weapons are in common use in California and throughout the United
    States. Glover Decl., Def. Exh. CZ, ¶ 6 (detailing the number of registered
    assault weapons in California); Ostini Decl., Plaintiffs’ Exh. 005, ¶¶ 4-13, exs.
    005-1 through 005-13.


                     Defendants’ Proposed Finding of Fact No. 81.
    Of the approximately 19.9 million firearms possessed in California,
    approximately 0.08% of those weapons are pistols registered as assault weapons
    (16,306/19,900,000). See Defs.’ Ex. CZ (Glover Decl.) ¶ 7 (DEF3222) (stating
    that 16,306 pistols are registered as assault weapons); Defs.’ Ex. EA at 516
    (DEF3581) (indicating that there are 19.9 million firearms owned by individuals
    in California).

    Plaintiffs’ Response: This purported fact is immaterial. The most commonly
    owned firearm is a handgun. This fact does not reduce the right for individuals to
    own other types of firearms. Most people are not forced to defend their life from
    an imminent threat of lethal force. Nor have Americans had to take up arms to
    defend against a tyrannical government since the Revolutionary War. However,
    these facts do not negate the right to self-defense or the Second Amendment.

    Further, the registration data does not account for the firearms that were
    converted to “featureless” configurations to avoid “assault weapon” registration.
    Nor does it account for the firearms that were sold or taken out of state because
    of the firearm’s reclassification as an assault weapon due to SB 880 and AB
    1135.

                                             41
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10025 Page 46 of 123




    Assault weapons are in common use in California and throughout the United
    States. Glover Decl., Def. Exh. CZ, ¶ 6 (detailing the number of registered
    assault weapons in California); Ostini Decl., Plaintiffs’ Exh. 005, ¶¶ 4-13, exs.
    005-1 through 005-13.


                      Defendants’ Proposed Finding of Fact No. 82.
    Of the approximately 19.9 million firearms possessed in California,
    approximately 0.02% of those weapons are shotguns registered as assault
    weapons (3,469/19,900,000). See Defs.’ Ex. CZ (Glover Decl.) ¶ 7 (DEF3222)
    (stating that 3,459 shotguns are registered as assault weapons); Defs.’ Ex. EA at
    516 (DEF3581) (reporting that there are approximately 19.9 million firearms
    owned by individuals in California).

    Plaintiffs’ Response: This purported fact is immaterial. The most commonly
    owned firearm is a handgun. This fact does not reduce the right for individuals to
    own other types of firearms. Most people are not forced to defend their life from
    an imminent threat of lethal force. Nor have Americans had to take up arms to
    defend against a tyrannical government since the Revolutionary War. However,
    these facts do not negate the right to self-defense or the Second Amendment.

    Further, the registration data does not account for the firearms that were
    converted to “featureless” configurations to avoid “assault weapon” registration.
    Nor does it account for the firearms that were sold or taken out of state because
    of the firearm’s reclassification as an assault weapon due to SB 880 and AB
    1135.

    Assault weapons are in common use in California and throughout the United
    States. Glover Decl., Def. Exh. CZ, ¶ 6 (detailing the number of registered
    assault weapons in California); Ostini Decl., Plaintiffs’ Exh. 005, ¶¶ 4-13, exs.
    005-1 through 005-13.


                     Defendants’ Proposed Finding of Fact No. 83.
    Plaintiffs provided no reliable estimate of the number of firearms that qualify as
    assault weapons under the challenged provisions of the AWCA that are in lawful
    possession in the United States.




                                             42
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10026 Page 47 of 123




    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Firearms defined
    under California law as “assault weapons” by virtue of the features they contain,
    as set forth in Pen. Code section 30515(a), are in common use, for lawful
    purposes, including, recreational and competitive target shooting, self-defense,
    collecting and hunting, by millions of Americans. Curcuruto Decl., Plaintiffs’
    Exh. 004, ¶ 7. Semiautomatic rifles bearing features prohibited by Pen. Code
    section 30515(a)(1) are widely available and popular. The characteristics most
    commonly associated with these types of firearms are that they are
    semiautomatic, with the ability to accept a detachable magazine. Curcuruto
    testimony, Tx of 10/19/20 Hearing at 62:7-11; Kapelsohn Decl., Plaintiffs’ Exh.
    001, ¶ 18. The most popular is the AR platform (or rifles modeled on the AR-15
    pattern). Curcuruto testimony, Tx of 10/19/20 Hearing at 62:17-18. That is true
    both nationally and in the State of California. Id. at 62:24 – 63:19. United States
    manufacturers produced approximately 14.7 million AR-platform rifles for the
    United States commercial marketplace between 1990 and 2018. Curcuruto Decl.,
    Plaintiffs’ Exh. 004, ¶ 8; Exh. 004-3. Currently, there are an estimated 19.8
    million modern semiautomatic rifles overall produced in the U.S. or imported,
    between 1990-2018. Curcuruto Decl., Plaintiffs’ Exhibit 004, ¶ 15-; Ex. 004-8.
    The most common calibers for modern semiautomatic rifles are .223 (or 5.56 x
    45mm), 7.62 x 39mm, .22 caliber and .308 caliber. Curcuruto testimony, Tx of
    10/19/20 hearing at 65:7-10. The most common caliber for the AR-15 rifle is the
    5.56x45 NATO (or .223) cartridge, which is a centerfire cartridge. Curcuruto
    testimony, Tx of 10/19/20 Hearing at 65:25 – 66:5. The .223 cartridge is
    essentially the same as the 5.56 x 45mm round, with minor differences in the
    brass, but having the identical bullet. Depo. of Dr. Robert Margulies, at 52:15 –
    53:15. Rimfire firearms would make up a small portion of the overall numbers of
    modern semiautomatic rifles, approximately 15 percent. Curcuruto testimony, Tx
    of 10/19/20 Hearing at 66:9-13. The “vast majority” of modern semiautomatic
    rifles are centerfire rather than rimfire. Curcuruto Depo., p. 129:14-21.

    Additionally, there are at minimum, 73 manufacturers that sell shotguns and
    pistols that would be identified as “assault weapons” under Pen. Code §
    30515(a). These manufacturers offer at least 410 different models of
    semiautomatic shotguns and pistols that would be identified as “assault
    weapons” under Pen. Code § 30515(a). Ostini Decl., Plaintiffs’ Exh. 005, ⁋⁋ 4-
    13, exs. 005-1 through 005-17. The number of manufacturers and models of
    rifles that would be classified as “assault weapons” under Pen. Code § 30515(a)
    is even larger.




                                            43
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10027 Page 48 of 123




    Importantly, firearms defined as “assault weapons” under Pen. Code 30515(a)
    are treated like any other firearm in a vast majority of jurisdictions in the United
    States. “Only five other states have bans that arguable approach California’s in
    their severity.” Mocsary Decl., Plaintiffs’ Exh. 003, ⁋⁋ 26-48, exs. 003-4 through
    003-11. California was the first state to implement such a ban for the first time in
    this Nation’s history in 1989. States with similar prohibitions have all been
    enacted relatively recently. Id., at ⁋ 45. Notably, even California’s did not
    prohibit semiautomatic centerfire firearms according to their features until
    approximately 2000. Id.

    Citizens may possess any semiautomatic rifle (regardless of its
    characteristics/features) in 44 states. Id., at ⁋44. In 44 states, all semiautomatic
    firearms are treated exactly the same as any other legal firearm — e.g., their
    characteristics/features are immaterial. Id.

    Defendants’ own evidence acknowledges that firearms identified as “assault
    weapons” under Penal Code section 30515(a) are common and prolific
    throughout the United States. See Defendants’ Exh. BH (depicting hundreds of
    models of firearms defined as “assault weapons”); see also Glover Decl., Def.
    Exh. CZ, ¶ 6 (detailing the number of registered assault weapons in California).

    Is it beyond dispute that firearms (rifles, pistols, and shotguns) which are
    classified as “assault weapons” under Pen. Code § 30515(a) are in common use.
    Any claim otherwise lacks common sense as a visit to any gun shop, gun range,
    or gun show, will prove how common these so-called “assault weapons” are.


    Finally, Defendants have not provided evidence that “assault weapons” are not in
    common use throughout the United States. Nevertheless, even if this Court were
    to take the lowest estimated numbers of assault weapons in use throughout the
    United States, they would still be considered “common” by any application of
    the term.


                     Defendants’ Proposed Finding of Fact No. 84.
    While assault weapons might be used in self-defense, they are more useful for
    offensive purposes or combat. Defs.’ Ex. N (Violence Policy Ctr., The
    Militarization of the U.S. Civilian Firearms Market (2011)) at 28 (DEF0604)
    (noting that assault pistols are “for the most part simply semiautomatic versions
    of submachine guns”); Defs.’ Ex. O (ATF Shotgun Importability Study) at iv

                                              44
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10028 Page 49 of 123




    (DEF0629) (discussing shotgun features that “are most appropriate for military
    or law enforcement use,” including adjustable stocks and forward pistol grips);
    Kolbe, 849 F.3d at 136 (holding that “the banned assault weapons” are most
    useful in military service); Friedman v. City of Highland Park, 68 F. Supp. 3d
    895, 908 (N.D. Ill. 2014) (noting that submachine guns are “the analog for a
    civilian assault pistol” and “facilitate the assault and capture of a military
    objective” (citation omitted)).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Nothing in
    Defendants’ exhibits supports Defendants’ conclusion. Defendants’ exhibits
    which describe such firearms as being useful for “offensive purposes or combat”
    is hyperbolic opinion without foundation. Plaintiffs have otherwise established
    that firearms bearing the characteristics set forth in Pen. Code § 30515(a) are in
    common use, and for lawful purposes, including self-defense. See Kapelsohn
    Decl., Plaintiffs’ Exh. 001, ¶¶ 18-38; Curcuruto Decl., Plaintiffs’ Exh. 004, ¶¶ 7-
    13, Exs. 004-4, 004-5, 004-6; Ostini Decl., Plaintiffs’ Exh. 005, ¶¶ 4-13, Exs.
    005-1 through 005-13; Defense Exh. BI.


                       Defendants’ Proposed Finding of Fact No. 85.
    Beginning in the 1980s, the gun industry began to market heavily military-style
    rifles to the civilian gun market, emphasizing the military pedigree and combat
    applications of the weapons. Defs.’ Ex. N (Violence Policy Ctr., The
    Militarization of the U.S. Civilian Firearms Market (2011)) at 1 (DEF0577)
    (using the term “assault rifles” to describe these military-style weapons); Defs.’
    Ex. R (July 1981 Guns & Ammo Magazine) at 48, 54 (DEF0662, 664, 670)
    (variously describing a “new breed of assault rifles” as “[s]pawned in the
    crucible of war,” “military-type,” “military-style,” and “military autoloaders”).

    Plaintiffs’ Response: Defendants’ evidence adopted the legislative terms of the
    time. Defs.’ Ex. R (July 1981 Guns & Ammo Magazine) at 48, 54. When
    actually reading Defendants’ evidence, it shows the many practical and lawful
    uses of so-called “assault weapons”— supporting Plaintiffs’ contentions. Id.,
    See also Defendants’ Exh. BA, p. 2-13; Defendants’ Exh. BI, p. 2-14.


                     Defendants’ Proposed Finding of Fact No. 86.
    Manufacturers of assault weapons specifically advertise them to civilians as
    military-grade firearms. Defs.’ Ex. C (Donohue Decl.) ¶¶ 72-82 (DEF0132-36);
    Defs.’ Ex. P (Colt.com, AR15A4 Advertisement) at 1 (DEF0659); Defs.’ Ex. Q

                                            45
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10029 Page 50 of 123




    (Colt.com, About Colt Rifles) at 1 (DEF0660); Kolbe, 849 F.3d at 125 (“Several
    manufacturers of the banned assault weapons, in advertising them to the civilian
    market, tout their products’ battlefield prowess.”).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defendants’ Ex. Q
    describes the “Colt M16 automatic rifle” as a “military-grade rifle.” “[T]oday’s
    Colt commercial and sporting rifles” are commercial semiautomatic versions of
    the Stoner AR-15 design. Defs.’ Ex. Q (Colt.com, About Colt Rifles) at 1
    (DEF0660). The “military standards and specifications” describe in the Colt Ad
    describe the tolerances and accuracy of the design specifications (e.g.,
    measurements) of the firearm, not their use in the military. Defs.’ Ex. Q
    (Colt.com, About Colt Rifles) at 1 (DEF0660)

    Plaintiffs also dispute Defendants’ Ex. P as it merely identifies the fact that Colt
    manufactures and sells firearms to military and law enforcement. Further,
    “reliability, performance, and accuracy” are not solely military traits, but
    necessary and desired traits of all firearms. Defs.’ Ex. P (Colt.com, AR15A4
    Advertisement) at 1 (DEF0659);

    Plaintiffs dispute that Defendants’ Ex. C (Donohue Decl.) paragraphs 72 through
    82 provide any evidence that “[m]anufacturers of assault weapons specifically
    advertise them to civilians as military-grade firearms.”


                      Defendants’ Proposed Finding of Fact No. 87.
    Assault weapons are “most useful in military service” due to their ability to
    accept ammunition from fixed or detachable LCMs and their combat-oriented
    features. See Kolbe, 849 F.3d at 137 (“Whatever their other potential uses—
    including self-defense—the AR-15, other assault weapons, and large-capacity
    magazines . . . are unquestionably most useful in military service.”); see also
    Gallinger, 898 F.3d at 1018 (referencing “mass shootings perpetrated by
    individuals with military-style rifles” (emphasis added)).

    Plaintiffs’ Response: Plaintiffs’ dispute this purported fact. This misapplies the
    standard set by Heller which protects arms in common use for any lawful
    purpose. Further, no evidence has been presented that “assault weapons” with
    fixed magazine LCMs are used in the military whatsoever.




                                             46
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10030 Page 51 of 123




                      Defendants’ Proposed Finding of Fact No. 88.
    Assault weapons have a military pedigree and are nearly identical to the M-16.
    Defs.’ Ex. C (Donohue Decl.) ¶¶ 83-89 (DEF0137-39); Youngman Dep. at 54:4-
    6; Staples v. United States, 511 U.S. 600, 612 (1994) at 603 (“The AR-15 is the
    civilian version of the military’s M-16 rifle . . . .”); Kolbe, 849 F.3d at 136
    (“Because the banned assault weapons and large-capacity magazines are ‘like’
    ‘M-16 rifles’—‘weapons that are most useful in military service’—they are
    among those arms that the Second Amendment does not shield” (citing Heller,
    554 U.S. at 627)); Rupp v. Becerra, 401 F. Supp. 3d 978, 988 (C.D. Cal. 2019)
    (“[T]he Court concludes that semiautomatic rifles within the AWCA’s scope are
    virtually indistinguishable from M-16s . . . .”).

    Plaintiffs’ Response: Plaintiffs dispute that all assault weapons are nearly
    identical to the M-16. Plaintiffs do not dispute that the semiautomatic AR-15 is a
    civilian firearm. Plaintiffs do not dispute that all firearms are derived from
    military use. Hlebinsky Decl., Plaintiffs’ Exh. 002, ¶¶ 7-9. Plaintiffs also do not
    dispute that a primary difference between AR-15 rifles and M16 rifles, a U.S.
    Government designation that meets certain government specifications, is that the
    M16 must be capable of select (fully automatic) fire. See Youngman testimony,
    Tx of 10/19/20 Hearing at 82:7-14; 84:10-20.


                      Defendants’ Proposed Finding of Fact No. 89.
    The AR-15 rifle is the civilian version of the military M-16. Defs.’ Ex. D
    (Graham Decl.) ¶ 44 (DEF0209); Defs.’ Ex. H (ATF Rifle Importability Report)
    at 6 (DEF0416) (noting that the “military features and characteristics (other than
    select fire)” of “modern military assault rifles” are “carried over to
    semiautomatic versions of the original military rifle”); Youngman Dep. at 54:4-
    6; Kapelsohn Dep. at 82:24-83:13.

    Plaintiffs’ Response: Plaintiffs do not dispute that the AR-15 rifle is a civilian
    firearm. Plaintiffs do not dispute that a primary difference between AR-15 rifles
    and M16 rifles, a U.S. Government designation that meets certain government
    specifications, is that the M16 must be capable of select (fully automatic) fire.
    See Youngman testimony, Tx of 10/19/20 Hearing at 82:7-14; 84:10-20.
    Plaintiffs dispute that the characteristics identified in Penal Code section
    30515(a) are military features and characteristics. Hlebinsky Decl., Plaintiffs’
    Exh. 002, ¶¶10-28, exs. 002-5 through 002-34.




                                            47
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10031 Page 52 of 123




                     Defendants’ Proposed Finding of Fact No. 90.
    The primary difference between the M-16 and an assault weapon is that the
    M-16 is a select-fire weapon that allows the shooter to fire in either automatic or
    semiautomatic mode, while an assault weapon fires only in semiautomatic mode.
    Semiautomatic weapons, however, can “fire almost as rapidly as automatics.”
    Heller v. District of Columbia (Heller II), 670 F.3d 1244, 1263 (D.C. Cir. 2011);
    Defs.’ Ex. J (H.R. Rep. No. 103-489) at 18 (DEF04480); Defs.’ Ex. K (Brady
    Ctr. to Prevent Gun Violence, Assault Weapons “Mass Produced Mayhem”
    (2008)) at 1 (DEF0484) (a 30-round magazine empties in less than two seconds
    on automatic, while the same magazine empties in just five seconds on
    semiautomatic); Defs.’ Ex. I (Violence Policy Center, Key Points About Assault
    Weapons) at 1 (DEF0430).

    Plaintiffs’ Response: Plaintiffs do not dispute that a primary difference between
    AR-15 rifles and M16 rifles, a U.S. Government designation that meets certain
    government specifications, is that the M16 must be capable of select (fully
    automatic) fire. See Youngman testimony, Tx of 10/19/20 Hearing at 82:7-14;
    84:10-20. Plaintiffs object to and dispute the conclusions set forth in Def.
    Exhibits K and I. Further, Defendants’ evidence fails to distinguish between all
    semiautomatic weapons and “assault weapons” in their rate of fire. The AWCA
    specifically allows “featureless” semiautomatic rifles to use LCMs. Thus, the
    AWCA’s inconsistencies undermine the State’s purported interests.


                    Defendants’ Proposed Finding of Fact No. 91.
    A semiautomatic weapon has an effective rate-of-fire between 300 to 500 rounds
    per minute. Defs.’ Ex. J (H.R. Rep. No. 103-489) at 18 (DEF04480)
    (“[S]emiautomatic weapons can be fired at rates of 300 to 500 rounds per
    minute, making them virtually indistinguishable in practical effect from
    machineguns.”); Kapelsohn Dep. at 81:21-82:4; Oct. 19, 2020 Hearing Tr. at 23
    (Kapelsohn testimony).

    Plaintiffs’ Response: Self-serving fantastical testimony adduced at
    Congressional hearings is not evidence before this Court and is entitled to little if
    any weight. Moreover, the rate of fire is merely theoretical. Kapelson testimony,
    Tx of 10/19/20 Hearing at 21:19 - 23:1.




                                             48
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10032 Page 53 of 123




                     Defendants’ Proposed Finding of Fact No. 92.
    Soldiers issued M-16 rifles are instructed to generally use “rapid semiautomatic
    fire,” because fully automatic fire is “inherently less accurate.” Defs.’ Ex. L
    (Excerpt of United States Army, Rifle Marksmanship M16/M4 - Series Weapons
    (2008)) at 7-12 (DEF0545); accord Youngman Dep. at 51:6-13 (agreeing that
    fully automatic weapons are less accurate generally than semiautomatic weapons
    when fired rapidly).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact, which is immaterial
    in any event. That fully automatic firearms are generally more difficult to control
    than semiautomatic firearms is a feature that distinguishes them from
    semiautomatic firearms, not their inherent inaccuracy. Defendants do not dispute
    that accuracy is important in self-defense shootings. (Graham testimony, Tx of
    10/19/20 Hearing at 134:15-18: “if you’re firing a weapon for self-defense,
    accuracy would be ideal.”) Defendants’ conclusion that certain firearms can be
    banned because they can be fired accurately is an absurd proposition that would
    essentially justify the prohibition of all semiautomatic firearms, which
    defendants concede would be unconstitutional.



                        Defendants’ Proposed Finding of Fact No. 93.
    Assault rifles, such as the AR-15, are easily converted to fire automatically.
    Staples, 511 U.S. at 603 (noting that “[m]any M-16 parts are interchangeable
    with those in the AR-15 and can be used to convert the AR-15 into an automatic
    weapon”); Defs.’ Ex. J (H.R. Rep. No. 103-489) at 18 (DEF0448) (“[I]t is a
    relatively simple task to convert a semiautomatic weapon to automatic
    fire . . . .”); Defs.’ Ex. M (Mersereau Decl.) ¶ 20 (DEF0568).

    Plaintiffs’ Response: This fact is disputed. Nowhere in Staples did the Court
    even come close to holding that an AR-15 firearm is easily converted to fully-
    automatic, nor has any court ever found so. Self-serving fantastical testimony
    adduced at Congressional hearings is not evidence before this Court and is
    entitled to little if any weight. The fact is, “Conversion of these weapons to full-
    automatic fire capability is difficult and rarely encountered in spite of stories
    appearing in the press.” (Def. Exhibit DA, at p. 170). Plaintiffs’ witness General
    Youngman, who is the executive officer of a small arms advisory group and who
    has been around AR-15 and M16 rifles his entire adult life, stated, when asked
    the question, “is it fairly difficult process to convert the AR-15 to fully-automatic
    fire by changing those parts, testified: “I don’t know. I’ve never seen it done. I

                                             49
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10033 Page 54 of 123




    don’t know of anybody who has done it.” Youngman Depo. at 58:23 – 59:1. See
    also Defense Exhibit BI, addressing certain myths surrounding the AR-15, in
    stating, “You can be pretty sure that when you’re talking to someone, when they
    say ‘the AR-15 is easy to convert’ that they’ve never done it. And probably have
    no idea how to do it, nor even seen one that had been so converted.” If rifles are
    so easily converted to fully automatic fire, notably absent in the record is any
    evidence that even one mass shooting involved a converted firearm.


                     Defendants’ Proposed Finding of Fact No. 94.
    According to stories of defensive gun uses aggregated by the National Rifle
    Association, individuals fired an average of 2.1 rounds when firearms were used
    in self-defense in the home. Defs.’ Ex. A (Allen Decl.) ¶ 15 (DEF0006-07).

    Plaintiffs’ Response: Plaintiffs dispute the materiality of this purported fact. Ms.
    Allen’s conclusion is scientifically unsound. Ms. Allen’s conclusion was derived
    from looking at a collection of stories selected for publication in an NRA
    publication called “The Armed Citizen,” but Ms. Allen could claim no editorial
    insight into the how the stories were selected. Allen Depo. at 106:7 – 114:7. Ms.
    Allen did not seem to realize that the Armed Citizen feature was published in the
    NRA magazines for many years, admitting that “she did not focus on the
    magazines at all.” Id. at 107:16-18. Ms. Allen admits that the Armed Citizen
    “database” (as she calls it) was not compiled scientifically, nor was it
    comprehensive. Id. at 105:8-18; see also, Duncan v. Becerra, 265 F.Supp.3d
    1106, 1129 (S.D. Cal. 2017), aff’d 742 F.Appx. 218 (9th Cir. 2018); Ass'n of
    New Jersey Rifle & Pistol Clubs, Inc. v. Grewal, No. 3:17-cv-10507-PGS-LHG,
    2018 WL 4688345, at *5 (D.N.J. Sept. 28, 2018), aff'd sub nom. Ass'n of New
    Jersey Rifle & Pistol Clubs, Inc. v. Attorney Gen. New Jersey, 910 F.3d 106 (3d
    Cir. 2018) (Allen conceded that the NRA Armed Citizen Database is not a
    scientific study and is not representative of overall statistics on the use of arms in
    self-defense.) Ms. Allen’s method was further flawed in that if the story did not
    indicate the number of rounds that were fired, she would use an “imputed
    number” that would use an average. Id. at 129:8 – 131:22. Although she claimed
    she might be able to figure out an imputed number from an actual story, she
    seemed unwilling or unable to do so when confronted with an actual story. Id. at
    131:13 – 137:5. Ms. Allen’s average number of shots fired included all instances
    where a firearm was used, even when no shots were fired. Id. at 116:4 – 118:17.
    When no shots were fired, that counted as zero, id. at 118:18 – 119:15, which
    would affect the average. However, Ms. Allen never did an analysis of the



                                             50
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10034 Page 55 of 123




    purported number of shots that were fired when shots were fired. Id. at 119:16 –
    120:19.


                    Defendants’ Proposed Finding of Fact No. 95.
    According to stories of defensive gun uses aggregated by the National Rifle
    Association, individuals fired no rounds in 16.1% of incidents in the home.
    Defs.’ Ex. A (Allen Decl.) ¶ 15 (DEF0007).

    Plaintiffs’ Response: Plaintiffs dispute the materiality of this purported fact. Ms.
    Allen’s conclusion is scientifically unsound. Ms. Allen’s conclusion was derived
    from looking at a collection of stories selected for publication in an NRA
    publication called “The Armed Citizen,” but Ms. Allen could claim no editorial
    insight into the how the stories were selected. Allen Depo. at 106:7 – 114:7. Ms.
    Allen did not seem to realize that the Armed Citizen feature was published in the
    NRA magazines for many years, admitting that “she did not focus on the
    magazines at all.” Id. at 107:16-18. Ms. Allen admits that the Armed Citizen
    “database” (as she calls it) was not compiled scientifically, nor was it
    comprehensive. Id. at 105:8-18; see also, Duncan v. Becerra, 265 F.Supp.3d
    1106, 1129 (S.D. Cal. 2017), aff’d 742 F.Appx. 218 (9th Cir. 2018); Ass'n of
    New Jersey Rifle & Pistol Clubs, Inc. v. Grewal, No. 3:17-cv-10507-PGS-LHG,
    2018 WL 4688345, at *5 (D.N.J. Sept. 28, 2018), aff'd sub nom. Ass'n of New
    Jersey Rifle & Pistol Clubs, Inc. v. Attorney Gen. New Jersey, 910 F.3d 106 (3d
    Cir. 2018) (Allen conceded that the NRA Armed Citizen Database is not a
    scientific study and is not representative of overall statistics on the use of arms in
    self-defense.)


                    Defendants’ Proposed Finding of Fact No. 96.
    According to a systematic review of 4,841 news stories nationwide involving a
    defensive gun use in the home, individuals fired an average of 2.34 rounds when
    firearms were used in self-defense in the home. Defs.’ Ex. A (Allen Decl.) ¶ 23
    (DEF0012-13).

    Plaintiffs’ Response: Plaintiffs dispute the materiality of this purported fact. Ms.
    Allen’s conclusion was limited to news stories of defensive gun uses in the
    home, and the search terms were so limited. Allen Depo. at 75:10 – 77:25. The
    purpose of limiting those instances of defensive gun use in the home was to try
    to replicate the stories that were being advanced by the NRA “which has been a
    party to some of these lawsuits or helped fund some of these lawsuits,” even

                                             51
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10035 Page 56 of 123




    though the NRA has no involvement in this lawsuit. For some reason, Ms. Allen
    was trying to replicate the types of stories being advanced by a non-party to this
    lawsuit, or “to replicate the stories that plaintiffs claim are defensive gun use,”
    id. at 78:6, even though plaintiffs in the present case never claimed to limit
    lawful purposes to defensive gun use in the home. See Ass'n of New Jersey Rifle
    & Pistol Clubs, Inc. v. Grewal, No. 3:17-cv-10507-PGS-LHG, 2018 WL
    4688345, at *5 (D.N.J. Sept. 28, 2018), aff'd sub nom. Ass'n of New Jersey Rifle
    & Pistol Clubs, Inc. v. Attorney Gen. New Jersey, 910 F.3d 106 (3d Cir. 2018)
    (Allen conceded that her analysis of Factiva data could have excluded defensive
    gun use incidents among residents of the same home and that her search criteria
    omitted some important terms.) Moreover, as with her analysis of the NRA
    Armed Citizen stories, Ms. Allen’s method was further flawed in that if the story
    did not indicate the number of rounds that were fired, she would use an “imputed
    number” that would use an average. Id. at 129:8 – 131:22. Although she claimed
    she might be able to figure out an imputed number from an actual story, she
    seemed unwilling or unable to do so when confronted with an actual story. Id. at
    131:13 – 137:5. Ms. Allen’s average number of shots fired included all instances
    where a firearm was used, even when no shots were fired. Id. at 116:4 – 118:17.
    When no shots were fired, that counted as zero, id. at 118:18 – 119:15, which
    would affect the average. However, Ms. Allen never did an analysis of the
    purported number of shots that were fired when shots were fired. Id. at 119:16 –
    120:19. Overall, the purpose of Ms. Allen’s analysis as offered here is unclear,
    since this case challenges the law defining certain firearms as assault weapons
    when they have fixed magazines with the capacity to accept more than 10 rounds.
    Pen. Code § 30515(a)(2), (5), unless the defense is claiming that once a
    homeowner uses ten rounds of ammunition in self-defense they should not be
    able to reload the firearm at all.


                    Defendants’ Proposed Finding of Fact No. 97.
    According to a systematic review of 4,841 news stories nationwide involving a
    defensive gun use in the home, individuals fired no rounds in 11.6% when
    firearms were used in self-defense in the home. Defs.’ Ex. A (Allen Decl.) ¶ 23
    (DEF0012-13).

    Plaintiffs’ Response: Plaintiffs dispute the materiality of this purported fact. Ms.
    Allen’s conclusion was limited to news stories of defensive gun uses in the
    home, and the search terms were so limited. Allen Depo. at 75:10 – 77:25. The
    purpose of limiting those instances of defensive gun use in the home was to try
    to replicate the stories that were being advanced by the NRA “which has been a

                                            52
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10036 Page 57 of 123




    party to some of these lawsuits or helped fund some of these lawsuits,” even
    though the NRA has no involvement in this lawsuit. For some reason, Ms. Allen
    was trying to replicate the types of stories being advanced by a non-party to this
    lawsuit, or “to replicate the stories that plaintiffs claim are defensive gun use,”
    id. at 78:6, even though plaintiffs in the present case never claimed to limit
    lawful purposes to defensive gun use in the home. See Ass'n of New Jersey Rifle
    & Pistol Clubs, Inc. v. Grewal, No. 3:17-cv-10507-PGS-LHG, 2018 WL
    4688345, at *5 (D.N.J. Sept. 28, 2018), aff'd sub nom. Ass'n of New Jersey Rifle
    & Pistol Clubs, Inc. v. Attorney Gen. New Jersey, 910 F.3d 106 (3d Cir. 2018)
    (Allen conceded that her analysis of Factiva data could have excluded defensive
    gun use incidents among residents of the same home and that her search criteria
    omitted some important terms.) Moreover, as with her analysis of the NRA
    Armed Citizen stories, Ms. Allen’s method was further flawed in that if the story
    did not indicate the number of rounds that were fired, she would use an “imputed
    number” that would use an average. Id. at 129:8 – 131:22. Although she claimed
    she might be able to figure out an imputed number from an actual story, she
    seemed unwilling or unable to do so when confronted with an actual story. Id. at
    131:13 – 137:5. Ms. Allen’s average number of shots fired included all instances
    where a firearm was used, even when no shots were fired. Id. at 116:4 – 118:17.
    When no shots were fired, that counted as zero, id. at 118:18 – 119:15, which
    would affect the average. However, Ms. Allen never did an analysis of the
    purported number of shots that were fired when shots were fired. Id. at 119:16 –
    120:19. Overall, the purpose of Ms. Allen’s analysis as offered here is unclear,
    since this case challenges the law defining certain firearms as assault weapons
    when they have fixed magazines with the capacity to accept more than 10 rounds.
    Pen. Code § 30515(a)(2), (5), unless the defense is claiming that once a
    homeowner uses ten rounds of ammunition in self-defense they should not be
    able to reload the firearm at all.


                     Defendants’ Proposed Finding of Fact No. 98.
    Congress found, in enacting the federal assault weapons ban, that
    “semiautomatic assault weapons are the weapons of choice among drug dealers,
    criminal gangs, hate groups, and mentally deranged persons bent on mass
    murder,” that “[t]he carnage inflicted on the American people [by] criminals and
    mentally deranged people armed with . . . semi-automatic assault weapons has
    been overwhelming and continuing,” and that the use of those weapons by
    “criminal gangs, drug-traffickers, and mentally deranged persons continues to
    grow.” Defs.’ Ex. J (H.R. Rep. No. 103-489) at 12-13 (DEF0442-43).



                                            53
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10037 Page 58 of 123




    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Congress allowed the
    Federal Assault Weapons Ban to sunset. While Congress may have made certain
    findings before enacting the Federal Assault Weapons Ban, those findings are
    immaterial, irrelevant, and inapplicable, as Congress chose to allow the federal
    ban to sunset despite its original findings.

    Moreover, the federal assault weapons ban was enacted before the decision in
    Heller. In Heller, it was accurately observed that handguns are involved in the
    vast majority of all firearm-related deaths and the government argued that such
    fact established the government’s interest in banning handguns to prevent or
    mitigate firearm-related homicides. Heller, 554 U.S. at 695-696 (Breyer, J.,
    dissenting). The Court rejected that argument, finding that a ban on possessing
    commonly owned firearms lacked any fit to further the government’s interest
    under any level of scrutiny. Heller, 554 U.S. at 628-29. Constitutionally
    protected activities cannot be banned because the activity could lead to criminal
    abuses. See Southeast Promotions Ltd. v. Conrad, 420 U.S. 546, 559 (1975);
    accord Vincenty v. Bloomberg, 476 F.3d 74, 84-85 (2d Cir. 2007); Robb v.
    Hungerbeeler, 370 F.3d 735, 743 (8th Cir. 2004); Ashcroft v. Free Speech Coal.,
    535 U.S. 234, 245 (2002); Stanley v. Georgia, 394 U.S. 557, 567 (1969).

    Likewise, even if this Court were to accept Congressional findings supporting a
    law that is no longer in effect, the findings are entirely immaterial and
    insufficient to justify the State’s ban on “assault weapons.”


                    Defendants’ Proposed Finding of Fact No. 99.
    Congress found, in enacting the federal assault weapons ban, assault weapons are
    used disproportionately in crime. Defs.’ Ex. J (H.R. Rep. No. 103-489) at 18
    (DEF0448); Defs.’ Ex. E (Klarevas Decl.) ¶ 16 (DEF0331); Defs.’ Ex. C
    (Donohue Decl.) ¶ 115 (DEF0147-48).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Congress allowed the
    Federal Assault Weapons Ban to sunset. While Congress may have made certain
    findings before enacting the Federal Assault Weapons Ban, those findings are
    immaterial, irrelevant, and inapplicable, as Congress chose to allow the federal
    ban to sunset despite its original findings.

    Moreover, the federal assault weapons ban was enacted before the decision in
    Heller. In Heller, it was accurately observed that handguns are involved in the
    vast majority of all firearm-related deaths and the government argued that such

                                            54
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10038 Page 59 of 123




    fact established the government’s interest in banning handguns to prevent or
    mitigate firearm-related homicides. Heller, 554 U.S. at 695-696 (Breyer, J.,
    dissenting). The Court rejected that argument, finding that a ban on possessing
    commonly owned firearms lacked any fit to further the government’s interest
    under any level of scrutiny. Heller, 554 U.S. at 628-29. Constitutionally
    protected activities cannot be banned because the activity could lead to criminal
    abuses. See Southeast Promotions Ltd. v. Conrad, 420 U.S. 546, 559 (1975);
    accord Vincenty v. Bloomberg, 476 F.3d 74, 84-85 (2d Cir. 2007); Robb v.
    Hungerbeeler, 370 F.3d 735, 743 (8th Cir. 2004); Ashcroft v. Free Speech Coal.,
    535 U.S. 234, 245 (2002); Stanley v. Georgia, 394 U.S. 557, 567 (1969).

    Likewise, even if this Court were to accept Congressional findings supporting a
    law that is no longer in effect, the findings are entirely immaterial and
    insufficient to justify the State’s ban on “assault weapons.”


                    Defendants’ Proposed Finding of Fact No. 100.
    Generally, assault weapons and semiautomatic weapons with LCMs account for
    22 to 36 percent of crime guns, and “appear to be used in a higher share of
    firearm mass murders (up to 57% in total),” far greater than their prevalence in
    the market. See Defs.’ Ex. Y (Christopher S. Koper et al., Criminal Use of
    Assault Weapons and High-Capacity Semiautomatic Firearms: An Updated
    Examination of Local and National Sources, 95 J. of Urban Health 313 (2017)
    (“Koper 2017”)) at 1 (DEF0748); Defs.’ Ex. E (Klarevas Decl.) ¶ 16 (DEF0331).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact and Defendants’
    conclusions. First, in Heller, it was accurately observed that handguns are
    involved in the vast majority of all firearm-related deaths and the government
    argued that such fact established the government’s interest in banning handguns
    to prevent or mitigate firearm-related homicides. Heller, 554 U.S. at 695-696
    (Breyer, J., dissenting). The Court rejected that argument, finding that a ban on
    possessing commonly owned firearms lacked any fit to further the government’s
    interest under any level of scrutiny. Heller, 554 U.S. at 628-29. Constitutionally
    protected activities cannot be banned because the activity could lead to criminal
    abuses. See Southeast Promotions Ltd. v. Conrad, 420 U.S. 546, 559 (1975);
    accord Vincenty v. Bloomberg, 476 F.3d 74, 84-85 (2d Cir. 2007); Robb v.
    Hungerbeeler, 370 F.3d 735, 743 (8th Cir. 2004); Ashcroft v. Free Speech Coal.,
    535 U.S. 234, 245 (2002); Stanley v. Georgia, 394 U.S. 557, 567 (1969).
    Likewise, even if this Court were to accept Defendants’ purported facts, they are



                                            55
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10039 Page 60 of 123




    entirely immaterial and insufficient to justify the State’s ban on “assault
    weapons.”

    Second, Defendants’ evidence cannot distinguish between “assault weapons” and
    “semiautomatic weapons with LCMs” in determining their use in crime or mass
    murder. Def. Exhibit BK, p. 2 (“mass shootings and other crimes committed with
    high-capacity semiautomatics (including assault weapons and other models)
    […]” Def. Exh. BL, p. 1 (“[t]his article examines the use, impacts, and regulation
    of assault weapons and other high-capacity semiautomatic firearms as they
    pertain to the problem of mass shootings in the United States.”).

    Defendants’ Exhibit Y suffers from the same lack of distinction between so-
    called “assault weapons” and semiautomatic firearms. See Defendants’ Exhibit
    Y, pg. 1-9 (“This study investigates current levels of criminal activity with
    assault weapons and other high-capacity semiautomatics in the USA….”).

    Without providing evidence that distinguishes between “assault weapons” and
    “semiautomatic weapons with LCMs,” Defendants percentages of firearms used
    in crime is immaterial and empirically meaningless.

    The California AWCA permits pistols and featureless semiautomatic rifles with
    LCMS. Thus, the AWCA’s ban on “assault weapons” does not advance the
    state’s interest in any material way.


                     Defendants’ Proposed Finding of Fact No. 101.
    Assault weapons and semiautomatic weapons with LCMs are used
    disproportionally against law enforcement personnel. Defs.’ Ex. Y (Koper 2017)
    at 1, 7 (DEF0748, 754) (finding that 13 to 16 percent of guns used in the murder
    of police are assault weapons); see also Defs.’ Ex. AA (Violence Policy Ctr.,
    “Officer Down”: Assault Weapons and the War on Law Enforcement (2003)) at
    5 (DEF0816); Defs.’ Ex. C (Donohue Decl.) ¶ 117 (DEF0149).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact and Defendants’
    conclusions. First, in Heller, it was accurately observed that handguns are
    involved in the vast majority of all firearm-related deaths and the government
    argued that such fact established the government’s interest in banning handguns
    to prevent or mitigate firearm-related homicides. Heller, 554 U.S. at 695-696
    (Breyer, J., dissenting). The Court rejected that argument, finding that a ban on
    possessing commonly owned firearms lacked any fit to further the government’s

                                             56
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10040 Page 61 of 123




    interest under any level of scrutiny. Heller, 554 U.S. at 628-29. Constitutionally
    protected activities cannot be banned because the activity could lead to criminal
    abuses. See Southeast Promotions Ltd. v. Conrad, 420 U.S. 546, 559 (1975);
    accord Vincenty v. Bloomberg, 476 F.3d 74, 84-85 (2d Cir. 2007); Robb v.
    Hungerbeeler, 370 F.3d 735, 743 (8th Cir. 2004); Ashcroft v. Free Speech Coal.,
    535 U.S. 234, 245 (2002); Stanley v. Georgia, 394 U.S. 557, 567 (1969).
    Likewise, even if this Court were to accept Defendants’ purported facts, they are
    entirely immaterial and insufficient to justify the State’s ban on “assault
    weapons.”

    Second, Defendants’ evidence cannot distinguish between “assault weapons” and
    “semiautomatic weapons with LCMs” in determining their use in crime or mass
    murder.

    Defendants’ evidence cannot distinguish between “assault weapons” and other
    semiautomatic firearms used in mass shootings. Def. Exhibit BK, p. 2 (“mass
    shootings and other crimes committed with high-capacity semiautomatics
    (including assault weapons and other models) […]” Def. Exh. BL, p. 1 (“[t]his
    article examines the use, impacts, and regulation of assault weapons and other
    high-capacity semiautomatic firearms as they pertain to the problem of mass
    shootings in the United States.”).

    Defendants’ Exhibit Y suffers from the same lack of distinction between so-
    called “assault weapons” and semiautomatic firearms. See Defendants’ Exhibit
    Y, pg. 1-9 (“This study investigates current levels of criminal activity with
    assault weapons and other high-capacity semiautomatics in the USA….”).

    Without providing evidence that distinguishes between “assault weapons” and
    “semiautomatic weapons with LCMs,” Defendants percentages of firearms used
    in crime is immaterial and empirically meaningless.

    The California AWCA permits pistols and featureless semiautomatic rifles with
    LCMS. Thus, the AWCA’s ban on “assault weapons” does not advance the
    state’s interest in any material way.


                   Defendants’ Proposed Finding of Fact No. 102.
    Victims of assault weapons generally suffer more extensive and more numerous
    gunshot wounds, resulting in higher morbidity and mortality than victims of
    shootings from other weapons. See Defs.’ Ex. B (Colwell Decl.) ¶¶ 9, 12

                                            57
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10041 Page 62 of 123




    (DEF0054-55); Defs.’ Ex. AB (Panagiotis K. Stefanopoulos et al., Gunshot
    Wounds: A Review of Ballistics Related to Penetrating Trauma, J. of Acute
    Disease, 178 (2014)) at 181-82 (DEF0842-43) (discussing cavitation of small-
    caliber bullets from M-16 and AK-47 rifles).

    Plaintiffs’ Response: This fact is disputed. As one of the experts in the field of
    wound ballistics, Dr. Vincent J.M. DiMaio stated in his influential book Gunshot
    Wounds, Practical Aspects of Firearms, Ballistics, and Forensic Techniques,
    stated: “One of the common fallacies about assault rifles is that the wounds
    produced by them are more severe than those due to regular military rifle and
    hunting rifles. In fact, the wounds are less severe, even when compared to such
    venerable hunting rifles as the Winchester M-94 (introduced in 1894) and its
    cartridge the .30-30 (introduced in 1895).” Margulies Decl., Plaintiffs’ Exh. 012,
    ¶ 11; Exh. 012-2. Defendants have conceded that wounds cannot be
    distinguished simply by the type of weapon that fired them. Colwell testimony,
    Tx of 10/22/20 Hearing at 29:20 – 30:14. A wound from a .223/5.56 round fired
    from a California-defined “assault weapon” bearing the features or
    characteristics found in section 30515(a) would not present a greater profile from
    a non-assault weapon, using the same round, and using the same barrel length.
    Margulies Decl., Plaintiffs’ Exh. 014, ¶ 14. Defendants also concede that shotgun
    wounds at close range are, generally speaking, more devastating than rifle
    rounds. Id. at 31:20 – 33:16. The severity of the wound is determined, to a great
    degree, by the amount of kinetic energy. The intermediate cartridges commonly
    used in “assault weapons” (such as the .223/5.56 caliber, or the 7.62 x 39mm
    cartridges) contain far less kinetic energy than traditional hunting cartridges such
    as the .308 Winchester. Margulies Decl., ¶¶ 10-11; Exh. 011-2.


                    Defendants’ Proposed Finding of Fact No. 103.
    Assault weapons enable a shooter to fire more rounds rapidly in a given period
    with greater accuracy, increasing the likelihood that more individuals will be
    shot and suffer multiple injuries, making it “far more likely” that the individual
    will suffer complications and die of those injuries. Defs.’ Ex. B (Colwell Decl.)
    ¶ 8 (DEF0053-54).

    Plaintiffs’ Response: The fact that firearms are more accurate is not disputed.
    Defendants’ conclusion that more accuracy makes it “far more likely” that the
    individual will suffer complications and die of those injuries is. Dr. Colwell’s
    opinion is without basis.



                                            58
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10042 Page 63 of 123




    Defendants have not provided any evidence that any criminal or mass shooter
    has been enabled to “fire more rounds rapidly in a given period with greater
    accuracy” due to the specific § 30515(a) characteristics attached to the firearm
    used to commit a mass shooting or criminal act.


                    Defendants’ Proposed Finding of Fact No. 104.
    Assault weapons were used in seven of the 10 deadliest mass shootings in the
    United States since 1980. See Defs.’ Ex. E (Klarevas Decl.) ¶ 10 tbl. 1
    (DEF0326).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact and Defendants’
    conclusions. Defendants’ evidence does not account for many other factors that
    have a determining effect on the number of fatalities in these 10 shootings.

    Specifically, in the Las Vegas shooting, multiple firearms and magazines were
    used in the shooting. The shooter also planned the attack for an extended period
    of time. Evidence shows that the shooter also desired fame/infamy due to killing
    a large number of people. Defendants’ Exhibit AG, p.2; Defendants’ Exh. AC. In
    the Blacksburg, VA shootings (Virginia Tech Shooting) two pistols and 19
    magazines were used — one being a rimfire pistol — which resulted in the third
    highest fatality count. The San Bernardino shooting involved multiple shooters
    and multiple firearms and magazines. These firearms were illegally modified
    California “compliant” rifles. Both the Bingham, NY shooting and the Fort
    Hood, TX shootings involved multiple pistols. In fact, the Sutherland Springs
    shooting was stopped by a civilian armed with an AR-15. Plaintiffs’ Exh. 027.
    All of these facts are ignored by Defendants. Thus, at least 5 of the 10 deadliest
    shooting in the United States since 1980 involved handguns. At least 6 involved
    multiple firearms being used.

    Defendants’ own evidence admits, “[t]o date, no one has provided a clear and
    compelling explanation for why public mass shootings have become deadlier
    over time.” Defendants’ Exhibit AC, p. 2. Defendants’ evidence showing a
    correlation between “assault weapons” and higher fatalities rates in mass
    shootings does not account for other significant factors that are correlated with
    higher fatalities rates.

    The fatality correlation asserted by Defendants does not account for whether
    multiple guns were used in the shootings. This is a significant factor that
    Defendants entirely ignore. However, Defendants’ evidence shows that

                                            59
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10043 Page 64 of 123




    “previous research findings have revealed that active and public mass shootings
    committed by perpetrators with multiple firearms also result in more victims
    killed, on average, compared with attacks with a single firearm (Klarevas, 2016;
    Lankford, 2015, 2016a). Defendants’ Exhibit AC, p. 12.

    This fact is consistent with Plaintiffs’ expert witness John R. Lott, Jr., who also
    stated that a more relevant factor in higher fatalities in mass shootings is whether
    multiple firearms were used. Deposition of John R. Lott, Jr., at 314:1-315:25.

    The fatality correlation asserted by Defendants also does not account for whether
    multiple magazines were used in the shootings.

    Defendants contentions that assault weapons are responsible for higher fatalities
    in mass shootings ignores their own evidence, which shows that society’s
    “increased desires for fame and attention” and a “blurring of the distinction
    between fame and infamy” have resulted in mass shooters seeking fame by
    increasing the number of people killed, conducting more extensive attack
    strategies, extending planning periods, and acquiring and using more guns — all
    of which result in an increase in the fatality numbers of mass shootings.
    Defendants’ Exhibit AC.

    In the article, “Why Have Public Mass Shootings Become More Deadly?” Table
    2 provides a comparison of high-fatality public mass shootings before and after
    2010. Notably, from 2010-2019, 56% of “high fatality incidents” (resulting in 8
    or more victims killed) involved a “semiautomatic rifle or assault weapon.”
    (Defendants’ Exh. AC, p. 7). No distinction is offered between semiautomatic
    rifles and “assault weapons.”

    Further, this same study offered by Defendants shows that 78% of those same
    incidents involved multiple firearms. Further, 67% involved a “perpetrator
    below 30 years old,” 56% of the incidents showed “explicit evidence of fame-
    seeking or attention seeking,” 50% of the incidents involved “direct evidence
    that perpetrator was influenced by another specific attacker or attackers,” 50% of
    the shooters “planned mass shooting for more than 1 year,” and in 61% of the
    incidents, an “attack strategy was developed to increase fatalities. Defendants
    Exh. AC.)

    The desire to seek infamy through committing high fatality mass shootings is
    also seen in Defendants’ Exhibit AG, U.S. Department of Justice, Federal



                                             60
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10044 Page 65 of 123




    Bureau of Investigation, “Key Findings of the Behavioral Analysis Unit’s Las
    Vegas Review Panel (LVRP)” Defendants’ Exhibit AG, p.2.

    Defendants have also provided no evidence or explanation why fatalities have
    increased in the past ten years even though “assault weapons” have been widely
    available for decades.


                    Defendants’ Proposed Finding of Fact No. 105.
    Assault weapons are often used in public mass shootings—shooting incidents in
    a public place resulting in four or more fatalities excluding the shooter. Defs.’
    Ex. A (Allen Decl.) ¶ 30 (DEF0017).

    Plaintiffs’ Response: Plaintiffs do not dispute that Ms. Allen found that assault
    weapons are not used in a majority of public mass shootings. According to
    defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
    mass shootings” (as she defined that term), “assault weapons” were used in 32 of
    them (22%) where the type of weapon could be determined. Allen Decl., Def.
    Exh. A, ¶ 30. Thus, it is fair to conclude that most mass shootings that the
    defense analyzed did not involve the use of assault weapons. Indeed, it would
    appear that the most prevalent firearm that is found at the scene of a mass
    shooting is a handgun. Allen Decl., Def. Exh. A, Appendix C; see also Def. Exh.
    CW (pictorial look at the weapons used in 19 mass shootings); Def. Exh. CG
    (Mother Jones 2012 article, at p. 23: “In the 62 mass shootings we analyzed, 54
    of the killers had handguns – including in all 15 of the mass shootings since the
    surge of pro-gun laws began in 2009); Def. Exh. BM, p. 1: “Contrary to popular
    belief, however, assault rifles were not the predominant type of weapon used in
    these types of crimes. In fact, according to a recent study, handguns were the
    most commonly used type of firearm in mass shootings.” Ms. Allen testified she
    did not specifically look at or analyze whether the existence of any specific
    firearm features would have made a difference in a mass shooting incident. Allen
    Depo., at 227:8 – 228:9. And the defense has offered no evidence that the
    existence of any of the § 30515(a) features would have made a difference in the
    outcome of any of the 161 public mass shootings identified by Ms. Allen.


                   Defendants’ Proposed Finding of Fact No. 106.
    In 161 public mass shootings from 1982-2019, assault weapons were used in
    22% of such shootings in which it could be determined whether an assault
    weapon was used. Defs.’ Ex. A (Allen Decl.) ¶ 30 (DEF0017).

                                            61
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10045 Page 66 of 123




    Plaintiffs’ Response: Plaintiffs do not dispute that Ms. Allen found that assault
    weapons are not used in a majority of public mass shootings. According to
    defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
    mass shootings” (as she defined that term), “assault weapons” were used in 32 of
    them (22%) where the type of weapon could be determined. Allen Decl., Def.
    Exh. A, ¶ 30. Thus, it is fair to conclude that most mass shootings that the
    defense analyzed did not involve the use of assault weapons. Indeed, it would
    appear that the most prevalent firearm that is found at the scene of a mass
    shooting is a handgun. Allen Decl., Def. Exh. A, Appendix C; see also Def. Exh.
    CW (pictorial look at the weapons used in 19 mass shootings); Def. Exh. CG
    (Mother Jones 2012 article, at p. 23: “In the 62 mass shootings we analyzed, 54
    of the killers had handguns – including in all 15 of the mass shootings since the
    surge of pro-gun laws began in 2009); Def. Exh. BM, p. 1: “Contrary to popular
    belief, however, assault rifles were not the predominant type of weapon used in
    these types of crimes. In fact, according to a recent study, handguns were the
    most commonly used type of firearm in mass shootings.” Ms. Allen testified she
    did not specifically look at or analyze whether the existence of any specific
    firearm features would have made a difference in a mass shooting incident. Allen
    Depo., at 227:8 – 228:9. And the defense has offered no evidence that the
    existence of any of the § 30515(a) features would have made a difference in the
    outcome of any of the 161 public mass shootings identified by Ms. Allen.


                    Defendants’ Proposed Finding of Fact No. 107.
    In 161 public mass shootings from 1982-2019, assault weapons were used in
    20% of such shootings, even if it is assumed that the public mass shootings
    where it could not be determined whether an assault weapon was used all did not
    involve an assault weapon. Defs.’ Ex. A (Allen Decl.) ¶ 30 (DEF0017).

    Plaintiffs’ Response: Plaintiffs do not dispute that Ms. Allen found that assault
    weapons are not used in a majority of public mass shootings. According to
    defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
    mass shootings” (as she defined that term), “assault weapons” were used in 32 of
    them (22%) where the type of weapon could be determined. Allen Decl., Def.
    Exh. A, ¶ 30. Thus, it is fair to conclude that most mass shootings that the
    defense analyzed did not involve the use of assault weapons. Indeed, it would
    appear that the most prevalent firearm that is found at the scene of a mass
    shooting is a handgun. Allen Decl., Def. Exh. A, Appendix C; see also Def. Exh.
    CW (pictorial look at the weapons used in 19 mass shootings); Def. Exh. CG

                                           62
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10046 Page 67 of 123




    (Mother Jones 2012 article, at p. 23: “In the 62 mass shootings we analyzed, 54
    of the killers had handguns – including in all 15 of the mass shootings since the
    surge of pro-gun laws began in 2009); Def. Exh. BM, p. 1: “Contrary to popular
    belief, however, assault rifles were not the predominant type of weapon used in
    these types of crimes. In fact, according to a recent study, handguns were the
    most commonly used type of firearm in mass shootings.” Ms. Allen testified she
    did not specifically look at or analyze whether the existence of any specific
    firearm features would have made a difference in a mass shooting incident. Allen
    Depo., at 227:8 – 228:9. And the defense has offered no evidence that the
    existence of any of the § 30515(a) features would have made a difference in the
    outcome of any of the 161 public mass shootings identified by Ms. Allen.


                    Defendants’ Proposed Finding of Fact No. 108.
    Assault weapons are often used in gun massacres in the United States—mass
    shootings involving six or more fatalities excluding the shooter and regardless of
    the motive or location of the shooting—and the proportion gun massacres
    involving assault weapons has been increasing. Defs.’ Ex. E (Klarevas Decl.) ¶
    13 & fig. 5.

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defs. Ex. E, ¶ 13 &
    fig. 5 is intentionally misleading. The purpose of figure 5 in Defendants’ Ex. E is
    to “make it appear that there is a consistent upward trend in the rate that assault
    weapons are used in mass public shootings, but when you do it by year periods
    of time it becomes clear that the pattern Klarevas shows is just an artifact of the
    unusual way that he presents the data. The declining percentage as the time
    period gets longer is simple due to the fact that assault weapons were used
    extensively during the very end of the period, but no theory is presented for why
    assault weapons would suddenly become very popular twelve or more years after
    the end of the assault weapons ban.” Plaintiffs’ Exh. 032, ¶¶ 44-46

    While 67% of mass shootings involved assault weapons from 2016 to 2019, 0%
    of cases involved mass shootings from 2008-2011. These are fluctuations that
    Defendants’ evidence has not explained. Plaintiffs’ Exh. 032, ¶¶ 44-46.

    From 1984 to 1987 mass shootings involving assault weapons accounted for
    25% of all cases.

    From 1988 to 1991, they accounted for 25%.



                                            63
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10047 Page 68 of 123




    From 1992 to 1995, they accounted for 50%

    From 1996 to 1999, they accounted for 25%.

    From 2000 to 2003, they accounted for 50%

    From 2004 to 2007, they accounted for 29%

    From 2008 to 2011, they accounted for 0%.

    From 2012 to 2015, they accounted for 30%.

    From 2016 to 2019, they accounted for 67%.

    See Plaintiffs’ Exh. 032, ¶ 46, “Percentage of Cases Involved Assault Weapons”
    table, p. 26.

    If Defendants’ theory that the Federal Assault Weapons Ban was effective is
    correct, then the share of mass public shootings committed with assault weapons
    should have declined during the period of the assault weapon ban. There was no
    statistically significant decline. Nor did this percentage increase after the Federal
    Assault Weapons Ban ended. Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-
    55.

    This fact is true regardless of the data set that is analyzed — whether it be from
    Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.

    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.


                    Defendants’ Proposed Finding of Fact No. 109.
    During the 1980s, assault weapons were used in approximately 19% of all gun
    massacres in the United States. Defs.’ Ex. E (Klarevas Decl.) ¶ 13.




                                             64
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10048 Page 69 of 123




    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defs. Ex. E, ¶ 13 &
    fig. 5 is intentionally misleading. The purpose of figure 5 in Defendants’ Ex. E is
    to “make it appear that there is a consistent upward trend in the rate that assault
    weapons are used in mass public shootings, but when you do it by year periods
    of time it becomes clear that the pattern Klarevas shows is just an artifact of the
    unusual way that he presents the data. The declining percentage as the time
    period gets longer is simple due to the fact that assault weapons were used
    extensively during the very end of the period, but no theory is presented for why
    assault weapons would suddenly become very popular twelve or more years after
    the end of the assault weapons ban.” Plaintiffs’ Exh. 032, ¶¶ 44-46

    While 67% of mass shootings involved assault weapons from 2016 to 2019, 0%
    of cases involved mass shootings from 2008-2011. These are fluctuations that
    Defendants’ evidence has not explained. Plaintiffs’ Exh. 032, ¶¶ 44-46.

    From 1984 to 1987 mass shootings involving assault weapons accounted for
    25% of all cases.

    From 1988 to 1991, they accounted for 25%.

    From 1992 to 1995, they accounted for 50%

    From 1996 to 1999, they accounted for 25%.

    From 2000 to 2003, they accounted for 50%

    From 2004 to 2007, they accounted for 29%

    From 2008 to 2011, they accounted for 0%.

    From 2012 to 2015, they accounted for 30%.

    From 2016 to 2019, they accounted for 67%.

    See Plaintiffs’ Exh. 032, ¶ 46, “Percentage of Cases Involved Assault Weapons”
    table, p. 26.

    If Defendants’ theory that the Federal Assault Weapons Ban was effective is
    correct, then the share of mass public shootings committed with assault weapons
    should have declined during the period of the assault weapon ban. There was no

                                            65
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10049 Page 70 of 123




    statistically significant decline. Nor did this percentage increase after the Federal
    Assault Weapons Ban ended. Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-
    55.

    This fact is true regardless of the data set that is analyzed — whether it be from
    Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.

    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.


                    Defendants’ Proposed Finding of Fact No. 110.
    During the 2010s, assault weapons were used in approximately 35% of all gun
    massacres in the United States. Defs.’ Ex. E (Klarevas Decl.) ¶ 13 & fig. 5.

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defs. Ex. E, ¶ 13 &
    fig. 5 is intentionally misleading. The purpose of figure 5 in Defendants’ Ex. E is
    to “make it appear that there is a consistent upward trend in the rate that assault
    weapons are used in mass public shootings, but when you do it by year periods
    of time it becomes clear that the pattern Klarevas shows is just an artifact of the
    unusual way that he presents the data. The declining percentage as the time
    period gets longer is simple due to the fact that assault weapons were used
    extensively during the very end of the period, but no theory is presented for why
    assault weapons would suddenly become very popular twelve or more years after
    the end of the assault weapons ban.” Plaintiffs’ Exh. 032, ¶¶ 44-46

    While 67% of mass shootings involved assault weapons from 2016 to 2019, 0%
    of cases involved mass shootings from 2008-2011. These are fluctuations that
    Defendants’ evidence has not explained. Plaintiffs’ Exh. 032, ¶¶ 44-46.

    From 1984 to 1987 mass shootings involving assault weapons accounted for
    25% of all cases.

    From 1988 to 1991, they accounted for 25%.

    From 1992 to 1995, they accounted for 50%

                                             66
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10050 Page 71 of 123




    From 1996 to 1999, they accounted for 25%.

    From 2000 to 2003, they accounted for 50%

    From 2004 to 2007, they accounted for 29%

    From 2008 to 2011, they accounted for 0%.

    From 2012 to 2015, they accounted for 30%.

    From 2016 to 2019, they accounted for 67%.

    See Plaintiffs’ Exh. 032, ¶ 46, “Percentage of Cases Involved Assault Weapons”
    table, p. 26.

    If Defendants’ theory that the Federal Assault Weapons Ban was effective is
    correct, then the share of mass public shootings committed with assault weapons
    should have declined during the period of the assault weapon ban. There was no
    statistically significant decline. Nor did this percentage increase after the Federal
    Assault Weapons Ban ended. Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-
    55.

    This fact is true regardless of the data set that is analyzed — whether it be from
    Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.

    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.


                     Defendants’ Proposed Finding of Fact No. 111.
    In the past three years, assault weapons were used in approximately 67% of all
    gun massacres in the United States. Defs.’ Ex. E (Klarevas Decl.) ¶ 13 & fig. 5.

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defs. Ex. E, ¶ 13 &
    fig. 5 is intentionally misleading. The purpose of figure 5 in Defendants’ Ex. E is

                                             67
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10051 Page 72 of 123




    to “make it appear that there is a consistent upward trend in the rate that assault
    weapons are used in mass public shootings, but when you do it by year periods
    of time it becomes clear that the pattern Klarevas shows is just an artifact of the
    unusual way that he presents the data. The declining percentage as the time
    period gets longer is simple due to the fact that assault weapons were used
    extensively during the very end of the period, but no theory is presented for why
    assault weapons would suddenly become very popular twelve or more years after
    the end of the assault weapons ban.” Plaintiffs’ Exh. 032, ¶¶ 44-46

    While 67% of mass shootings involved assault weapons from 2016 to 2019, 0%
    of cases involved mass shootings from 2008-2011. These are fluctuations that
    Defendants’ evidence has not explained. Plaintiffs’ Exh. 032, ¶¶ 44-46.

    From 1984 to 1987 mass shootings involving assault weapons accounted for
    25% of all cases.

    From 1988 to 1991, they accounted for 25%.

    From 1992 to 1995, they accounted for 50%

    From 1996 to 1999, they accounted for 25%.

    From 2000 to 2003, they accounted for 50%

    From 2004 to 2007, they accounted for 29%

    From 2008 to 2011, they accounted for 0%.

    From 2012 to 2015, they accounted for 30%.

    From 2016 to 2019, they accounted for 67%.

    See Plaintiffs’ Exh. 032, ¶ 46, “Percentage of Cases Involved Assault Weapons”
    table, p. 26.

    If Defendants’ theory that the Federal Assault Weapons Ban was effective is
    correct, then the share of mass public shootings committed with assault weapons
    should have declined during the period of the assault weapon ban. There was no
    statistically significant decline. Nor did this percentage increase after the Federal



                                             68
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10052 Page 73 of 123




    Assault Weapons Ban ended. Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-
    55.

    This fact is true regardless of the data set that is analyzed — whether it be from
    Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.

    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.


                     Defendants’ Proposed Finding of Fact No. 112.
    When used in mass shootings, assault weapons are associated with substantially
    more fatalities and injuries than non-assault weapons. Defs.’ Ex. AC (Adam
    Lankford & James Silver, Why Have Public Mass Shootings Become More
    Deadly? Assessing How Perpetrators’ Motives and Methods Have Changed
    Over Time, Criminology & Pub. Pol’y 1 (2019)) at 12 (DEF0858) (“Strong
    empirical evidence shows that weapon choice affects lethality.”); Gallinger, 898
    F.3d at 1019 (“[W]hen ‘assault weapons and large capacity magazines are used,
    more shots are fired and more fatalities and injuries result than when shooters
    use other firearms and magazines.’” (quoting Kolbe, 849 F.3d at 127)); Rupp,
    401 F. Supp. 3d at 991 (citing Defs.’ Ex. X); Defs.’ Ex. A (Allen Decl.) ¶ 31
    (DEF0017); Defs.’ Ex. E (Klarevas Decl.) ¶ 17& tbl. 2 (DEF0331-32).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defendants
    intentionally misstate the evidence in Defendants’ Exh. AC. “Strong empirical
    evidence shows that weapon choice affects lethality. Multiple data sources
    indicate that active and public mass shootings committed with semiautomatic
    rifles and assault weapons result in more victims killed, on average, than attacks
    with less powerful weapons.” Defs.’ Ex. AC, p. 12 (bold added).

    Defs.’ Exh. AC provides no distinction between all semiautomatic rifles and
    “assault weapons” In other words, at best, the evidence shows that more fatalities
    occur when semiautomatic rifles of any kind are used in a mass shooting
    compared to “less powerful weapons.” Defendants’ evidence fails to show that
    “assault weapons” are more lethal and/or dangerous the any other kind of
    semiautomatic rifle, pistol or shotgun not prohibited by the AWCA.

                                             69
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10053 Page 74 of 123




    Defendants’ evidence cannot distinguish between “assault weapons” and other
    semiautomatic firearms used in mass shootings. Def. Exhibit BK, p. 2 (“mass
    shootings and other crimes committed with high-capacity semiautomatics
    (including assault weapons and other models) […]” Def. Exh. BL, p. 1 (“[t]his
    article examines the use, impacts, and regulation of assault weapons and other
    high-capacity semiautomatic firearms as they pertain to the problem of mass
    shootings in the United States.”).

    Defendants’ Exhibit Y suffers from the same lack of distinction between so-
    called “assault weapons” and semiautomatic firearms. See Defendants’ Exhibit
    Y, pg. 1-9 (“This study investigates current levels of criminal activity with
    assault weapons and other high-capacity semiautomatics in the USA….”).

    Without providing evidence regarding what features were specifically used in
    any mass shooting or distinguishing between “assault weapons” and “other high-
    capacity semiautomatic” firearms, Defendants high fatality correlation is
    empirically meaningless.

    Defendants’ own evidence admits, “[t]o date, no one has provided a clear and
    compelling explanation for why public mass shootings have become deadlier
    over time.” Defendants’ Exhibit AC, p. 2. Defendants’ evidence showing a
    correlation between “assault weapons” and higher fatalities rates in mass
    shootings does not account for other significant factors that are correlated with
    higher fatalities rates.

    The fatality correlation asserted by Defendants does not account for whether
    multiple guns were used in the shootings. This is a significant factor that
    Defendants entirely ignore. However, Defendants’ evidence shows that
    “previous research findings have revealed that active and public mass shootings
    committed by perpetrators with multiple firearms also result in more victims
    killed, on average, compared with attacks with a single firearm (Klarevas, 2016;
    Lankford, 2015, 2016a). Defendants’ Exhibit AC, p. 12.

    This fact is consistent with Plaintiffs’ expert witness John R. Lott, Jr., who also
    stated that a more relevant factor in higher fatalities in mass shootings is whether
    multiple firearms were used. Deposition of John R. Lott, Jr., at 314:1-315:25.

    The fatality correlation asserted by Defendants also does not account for whether
    multiple magazines were used in the shootings.

                                             70
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10054 Page 75 of 123




    Defendants contentions that assault weapons are responsible for higher fatalities
    in mass shootings ignores their own evidence, which shows that society’s
    “increased desires for fame and attention” and a “blurring of the distinction
    between fame and infamy” have resulted in mass shooters seeking fame by
    increasing the number of people killed, conducting more extensive attack
    strategies, extending planning periods, and acquiring and using more guns — all
    of which result in an increase in the fatality numbers of mass shootings.
    Defendants’ Exhibit AC.

    In the article, “Why Have Public Mass Shootings Become More Deadly?” Table
    2 provides a comparison of high-fatality public mass shootings before and after
    2010. Notably, from 2010-2019, 56% of “high fatality incidents” (resulting in 8
    or more victims killed) involved a “semiautomatic rifle or assault weapon.”
    (Defendants’ Exh. AC, p. 7). No distinction is offered between semiautomatic
    rifles and “assault weapons.”

    Further, this same study offered by Defendants shows that 78% of those same
    incidents involved multiple firearms. Further, 67% involved a “perpetrator
    below 30 years old,” 56% of the incidents showed “explicit evidence of fame-
    seeking or attention seeking,” 50% of the incidents involved “direct evidence
    that perpetrator was influenced by another specific attacker or attackers,” 50% of
    the shooters “planned mass shooting for more than 1 year,” and in 61% of the
    incidents, an “attack strategy was developed to increase fatalities. Defendants
    Exh. AC.)

    The desire to seek infamy through committing high fatality mass shootings is
    also seen in Defendants’ Exhibit AG, U.S. Department of Justice, Federal
    Bureau of Investigation, “Key Findings of the Behavioral Analysis Unit’s Las
    Vegas Review Panel (LVRP)” Defendants’ Exhibit AG, p.2.

    Defendants have also provided no evidence or explanation why fatalities have
    increased in the past ten years even though “assault weapons” have been widely
    available for decades.

    See also Plaintiffs’ Proposed Findings of Fact and Conclusions of Law, ¶¶ 194
    through 226.




                                            71
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10055 Page 76 of 123




                     Defendants’ Proposed Finding of Fact No. 113.
    The use of assault weapons in public mass shootings involving four or more
    fatalities excluding the shooter has resulted in an average of 38 fatalities or
    injuries compared to 10 without assault weapons—an approximately 280 percent
    increase in the average number of casualties. Defs.’ Ex. A (Allen Decl.) ¶ 31
    (DEF0017).

    Plaintiffs’ Response: Plaintiff dispute this fact. Defendants’ own evidence
    admits, “[t]o date, no one has provided a clear and compelling explanation for
    why public mass shootings have become deadlier over time.” Defendants’
    Exhibit AC, p. 2. Defendants’ evidence showing a mere correlation between
    “assault weapons” and higher fatalities rates in mass shootings does not account
    for other significant factors that are correlated with higher fatalities rates.

    The fatality correlation asserted by Defendants does not account for whether
    multiple guns were used in the shootings. This is a significant factor that
    Defendants’ simple averages entirely ignore. However, Defendants’ evidence
    shows that “previous research findings have revealed that active and public mass
    shootings committed by perpetrators with multiple firearms also result in more
    victims killed, on average, compared with attacks with a single firearm
    (Klarevas, 2016; Lankford, 2015, 2016a). Defendants’ Exhibit AC, p. 12.

    This fact is consistent with Plaintiffs’ expert witness John R. Lott, Jr., who also
    stated that a more relevant factor in higher fatalities in mass shootings is whether
    multiple firearms were used. Deposition of John R. Lott, Jr., at 314:1-315:25.

    The fatality correlation asserted by Defendants also does not account for whether
    multiple magazines were used in the shootings; it does not account for whether
    or not there were multiple shooters; and it does not account for the intent or
    motive behind the shooting — whether it be terrorism, gang-related, a desire for
    fame/infamy, or a revenge style shooting. All of these factors must be examined
    to form any kind of substantive conclusion.

    Defendants contentions that assault weapons are responsible for higher fatalities
    in mass shootings ignores their own evidence, which shows that society’s
    “increased desires for fame and attention” and a “blurring of the distinction
    between fame and infamy” have resulted in mass shooters seeking fame by
    increasing the number of people killed, conducting more extensive attack
    strategies, extending planning periods, and acquiring and using more guns — all



                                             72
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10056 Page 77 of 123




    of which result in an increase in the fatality numbers of mass shootings.
    Defendants’ Exhibit AC.

    In the article, “Why Have Public Mass Shootings Become More Deadly?” Table
    2 provides a comparison of high-fatality public mass shootings before and after
    2010. Notably, from 2010-2019, 56% of “high fatality incidents” (resulting in 8
    or more victims killed) involved a “semiautomatic rifle or assault weapon.”
    (Defendants’ Exh. AC, p. 7). No distinction is offered between semiautomatic
    rifles and “assault weapons.”

    Further, this same study offered by Defendants shows that 78% of those same
    incidents involved multiple firearms. Further, 67% involved a “perpetrator
    below 30 years old,” 56% of the incidents showed “explicit evidence of fame-
    seeking or attention seeking,” 50% of the incidents involved “direct evidence
    that perpetrator was influenced by another specific attacker or attackers,” 50% of
    the shooters “planned mass shooting for more than 1 year,” and in 61% of the
    incidents, an “attack strategy was developed to increase fatalities. Defendants
    Exh. AC.)

    The desire to seek infamy through committing high fatality mass shootings is
    also seen in Defendants’ Exhibit AG, U.S. Department of Justice, Federal
    Bureau of Investigation, “Key Findings of the Behavioral Analysis Unit’s Las
    Vegas Review Panel (LVRP)” Defendants’ Exhibit AG, p.2.

    Defendants’ Exhibit A provides generalized comparisons and averages that lack
    any kind of empirical analysis. See also Plaintiffs’ Proposed Findings of Fact and
    Conclusions of Law, ¶¶ 194 through 226.


                     Defendants’ Proposed Finding of Fact No. 114.
    The use of assault weapons and LCMs in public mass shootings involving four
    or more fatalities has resulted in an average of 43 fatalities or injuries compared
    to an average of 8 fatalities or injuries in such shootings when neither an assault
    weapon or an LCM was used—an approximately 440 percent increase in the
    average number of casualties. Defs.’ Ex. A (Allen Decl.) ¶ 34 (DEF0018).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defendants’ own
    evidence admits, “[t]o date, no one has provided a clear and compelling
    explanation for why public mass shootings have become deadlier over time.”
    Defendants’ Exhibit AC, p. 2. Defendants’ evidence showing a mere correlation

                                             73
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10057 Page 78 of 123




    between “assault weapons” and higher fatalities rates in mass shootings does not
    account for other significant factors that are correlated with higher fatalities
    rates.

    The fatality correlation asserted by Defendants does not account for whether
    multiple guns were used in the shootings. This is a significant factor that
    Defendants’ simple averages entirely ignore. However, Defendants’ evidence
    shows that “previous research findings have revealed that active and public mass
    shootings committed by perpetrators with multiple firearms also result in more
    victims killed, on average, compared with attacks with a single firearm
    (Klarevas, 2016; Lankford, 2015, 2016a). Defendants’ Exhibit AC, p. 12.

    This fact is consistent with Plaintiffs’ expert witness John R. Lott, Jr., who also
    stated that a more relevant factor in higher fatalities in mass shootings is whether
    multiple firearms were used. Deposition of John R. Lott, Jr., at 314:1-315:25.

    The fatality correlation asserted by Defendants also does not account for whether
    multiple magazines were used in the shootings; it does not account for whether
    or not there were multiple shooters; and it does not account for the intent or
    motive behind the shooting — whether it be terrorism, gang-related, a desire for
    fame/infamy, or a revenge style shooting. All of these factors must be examined
    to form any kind of substantive conclusion.

    Defendants contentions that assault weapons are responsible for higher fatalities
    in mass shootings ignores their own evidence, which shows that society’s
    “increased desires for fame and attention” and a “blurring of the distinction
    between fame and infamy” have resulted in mass shooters seeking fame by
    increasing the number of people killed, conducting more extensive attack
    strategies, extending planning periods, and acquiring and using more guns — all
    of which result in an increase in the fatality numbers of mass shootings.
    Defendants’ Exhibit AC.

    In the article, “Why Have Public Mass Shootings Become More Deadly?” Table
    2 provides a comparison of high-fatality public mass shootings before and after
    2010. Notably, from 2010-2019, 56% of “high fatality incidents” (resulting in 8
    or more victims killed) involved a “semiautomatic rifle or assault weapon.”
    (Defendants’ Exh. AC, p. 7). No distinction is offered between semiautomatic
    rifles and “assault weapons.”




                                             74
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10058 Page 79 of 123




    Further, this same study offered by Defendants shows that 78% of those same
    incidents involved multiple firearms. Further, 67% involved a “perpetrator
    below 30 years old,” 56% of the incidents showed “explicit evidence of fame-
    seeking or attention seeking,” 50% of the incidents involved “direct evidence
    that perpetrator was influenced by another specific attacker or attackers,” 50% of
    the shooters “planned mass shooting for more than 1 year,” and in 61% of the
    incidents, an “attack strategy was developed to increase fatalities. Defendants
    Exh. AC.)

    The desire to seek infamy through committing high fatality mass shootings is
    also seen in Defendants’ Exhibit AG, U.S. Department of Justice, Federal
    Bureau of Investigation, “Key Findings of the Behavioral Analysis Unit’s Las
    Vegas Review Panel (LVRP)” Defendants’ Exhibit AG, p.2.

    Defendants’ Exhibit A provides generalized comparisons and averages that lack
    any kind of empirical analysis. See also Plaintiffs’ Proposed Findings of Fact and
    Conclusions of Law, paragraphs 194 through 226.


                    Defendants’ Proposed Finding of Fact No. 115.
    Since 1980, the use of assault weapons in gun massacres—mass shootings
    involving six or more fatalities excluding the shooting and regardless of the
    motive or location of the shooting—has resulted in an average of 14.3 fatalities
    compared to 8.1 fatalities in such shootings in which no assault weapons was
    used—an approximately 77 percent increase in the average number of fatalities.
    Defs.’ Ex. E (Klarevas Decl.) ¶ 17 & tbl. 2 (DEF0331-32).

    Plaintiffs’ Response: Defendants’ own evidence admits, “[t]o date, no one has
    provided a clear and compelling explanation for why public mass shootings have
    become deadlier over time.” Defendants’ Exhibit AC, p. 2. Defendants’ evidence
    showing a correlation between “assault weapons” and higher fatalities rates in
    mass shootings does not account for other significant factors that are correlated
    with higher fatalities rates.

    The fatality correlation asserted by Defendants does not account for whether
    multiple guns were used in the shootings. This is a significant factor that
    Defendants entirely ignore. However, Defendants’ evidence shows that
    “previous research findings have revealed that active and public mass shootings
    committed by perpetrators with multiple firearms also result in more victims



                                            75
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10059 Page 80 of 123




    killed, on average, compared with attacks with a single firearm (Klarevas, 2016;
    Lankford, 2015, 2016a). Defendants’ Exhibit AC, p. 12.

    This fact is consistent with Plaintiffs’ expert witness John R. Lott, Jr., who also
    stated that a more relevant factor in higher fatalities in mass shootings is whether
    multiple firearms were used. Deposition of John R. Lott, Jr., at 314:1-315:25.

    The fatality correlation asserted by Defendants also does not account for whether
    multiple magazines were used in the shootings.

    Defendants contentions that assault weapons are responsible for higher fatalities
    in mass shootings ignores their own evidence, which shows that society’s
    “increased desires for fame and attention” and a “blurring of the distinction
    between fame and infamy” have resulted in mass shooters seeking fame by
    increasing the number of people killed, conducting more extensive attack
    strategies, extending planning periods, and acquiring and using more guns — all
    of which result in an increase in the fatality numbers of mass shootings.
    Defendants’ Exhibit AC.

    In the article, “Why Have Public Mass Shootings Become More Deadly?” Table
    2 provides a comparison of high-fatality public mass shootings before and after
    2010. Notably, from 2010-2019, 56% of “high fatality incidents” (resulting in 8
    or more victims killed) involved a “semiautomatic rifle or assault weapon.”
    (Defendants’ Exh. AC, p. 7). No distinction is offered between semiautomatic
    rifles and “assault weapons.”

    Further, this same study offered by Defendants shows that 78% of those same
    incidents involved multiple firearms. Further, 67% involved a “perpetrator
    below 30 years old,” 56% of the incidents showed “explicit evidence of fame-
    seeking or attention seeking,” 50% of the incidents involved “direct evidence
    that perpetrator was influenced by another specific attacker or attackers,” 50% of
    the shooters “planned mass shooting for more than 1 year,” and in 61% of the
    incidents, an “attack strategy was developed to increase fatalities. Defendants
    Exh. AC.)

    The desire to seek infamy through committing high fatality mass shootings is
    also seen in Defendants’ Exhibit AG, U.S. Department of Justice, Federal
    Bureau of Investigation, “Key Findings of the Behavioral Analysis Unit’s Las
    Vegas Review Panel (LVRP)” Defendants’ Exhibit AG, p.2.



                                             76
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10060 Page 81 of 123




    Defendants have also provided no evidence or explanation why fatalities have
    increased in the past ten years even though “assault weapons” have been widely
    available for decades.

    See also Plaintiffs’ Proposed Findings of Fact and Conclusions of Law, ¶¶ 194
    through 226.


                     Defendants’ Proposed Finding of Fact No. 116.
    In the past ten years, the use of assault weapons in gun massacres has resulted in
    an average of 20.5 fatalities compared to 7.9 fatalities in such shootings in which
    no assault weapons was used—an approximately 159 percent increase in the
    average number of fatalities. Defs.’ Ex. E (Klarevas Decl.) ¶ 17 & tbl. 2
    (DEF0331-32).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact and Defendants’
    conclusions. Defendants have provided no evidence or explanation why fatalities
    have increased in the past ten years even though “assault weapons” have been
    widely available for decades.

    Defendants’ own evidence admits, “[t]o date, no one has provided a clear and
    compelling explanation for why public mass shootings have become deadlier
    over time.” Defendants’ Exhibit AC, p. 2. Defendants’ evidence showing a
    correlation between “assault weapons” and higher fatalities rates in mass
    shootings does not account for other significant factors that are correlated with
    higher fatalities rates.

    The fatality correlation asserted by Defendants does not account for whether
    multiple guns were used in the shootings. This is a significant factor that
    Defendants entirely ignore. However, Defendants’ evidence shows that
    “previous research findings have revealed that active and public mass shootings
    committed by perpetrators with multiple firearms also result in more victims
    killed, on average, compared with attacks with a single firearm (Klarevas, 2016;
    Lankford, 2015, 2016a). Defendants’ Exhibit AC, p. 12.

    This fact is consistent with Plaintiffs’ expert witness John R. Lott, Jr., who also
    stated that a more relevant factor in higher fatalities in mass shootings is whether
    multiple firearms were used. Deposition of John R. Lott, Jr., at 314:1-315:25.




                                             77
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10061 Page 82 of 123




    The fatality correlation asserted by Defendants also does not account for whether
    multiple magazines were used in the shootings.

    Defendants contentions that assault weapons are responsible for higher fatalities
    in mass shootings ignores their own evidence, which shows that society’s
    “increased desires for fame and attention” and a “blurring of the distinction
    between fame and infamy” have resulted in mass shooters seeking fame by
    increasing the number of people killed, conducting more extensive attack
    strategies, extending planning periods, and acquiring and using more guns — all
    of which result in an increase in the fatality numbers of mass shootings.
    Defendants’ Exhibit AC.

    In the article, “Why Have Public Mass Shootings Become More Deadly?” Table
    2 provides a comparison of high-fatality public mass shootings before and after
    2010. Notably, from 2010-2019, 56% of “high fatality incidents” (resulting in 8
    or more victims killed) involved a “semiautomatic rifle or assault weapon.”
    (Defendants’ Exh. AC, p. 7). No distinction is offered between semiautomatic
    rifles and “assault weapons.”

    Further, this same study offered by Defendants shows that 78% of those same
    incidents involved multiple firearms. Further, 67% involved a “perpetrator
    below 30 years old,” 56% of the incidents showed “explicit evidence of fame-
    seeking or attention seeking,” 50% of the incidents involved “direct evidence
    that perpetrator was influenced by another specific attacker or attackers,” 50% of
    the shooters “planned mass shooting for more than 1 year,” and in 61% of the
    incidents, an “attack strategy was developed to increase fatalities. Defendants
    Exh. AC.)

    The desire to seek infamy through committing high fatality mass shootings is
    also seen in Defendants’ Exhibit AG, U.S. Department of Justice, Federal
    Bureau of Investigation, “Key Findings of the Behavioral Analysis Unit’s Las
    Vegas Review Panel (LVRP)” Defendants’ Exhibit AG, p.2.

    See also Plaintiffs’ Proposed Findings of Fact and Conclusions of Law, ¶¶ 194
    through 226.




                                            78
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10062 Page 83 of 123




                   Defendants’ Proposed Finding of Fact No. 117.
    The vast majority of firearms used in mass shootings are acquired legally. Defs.’
    Ex. A (Allen Decl.) ¶ 38 (DEF0020); Lott Dep. at 222:14-16 (agreeing that the
    majority of mass shooters acquire their weapons legally).

    Plaintiffs’ Response: This fact is immaterial. Moreover, this fact, if true,
    supports Plaintiffs contentions that the AWCA cannot stop or even mitigate a
    pre-planned attack; especially one in which the shooter has no criminal or mental
    health record. Defendants’ evidence shows that 50% of the shooters “planned
    mass shooting for more than 1 year.” Defendants’ Exh. AC, pg. 7, tbl. 2.


                    Defendants’ Proposed Finding of Fact No. 118.
    The federal assault weapons ban was effective in reducing the use of assault
    weapons in gun crime. Defs.’ Ex. Y (Koper 2017) at 7 (DEF0754); Defs.’ Ex. C
    (Donohue Decl.) ¶ 119 (DEF0149-50).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. The full statement
    quoted by Defendants states:

    “Although the ban has been successful in reducing crimes with AWs, any
    benefits from this reduction are likely to have been outweighed by steady or
    rising use of non-banned semiautomatics with LCMs, which are used in crime
    much more frequently than AWs. Therefore, we cannot clearly credit the ban
    with any of the nation’s recent drop in gun violence. And, indeed, there has been
    no discernible reduction in the lethality and injuriousness of gun violence, based
    on indicators like the percentage of gun crimes resulting in death or the share of
    gunfire incidents resulting in injury, as we might have expected had the ban
    reduced crimes with both AWs and LCMs.”

    Defendants’ Exh. BJ, p. 96.

    Defendants’ evidence goes on to state that a state assault weapon ban is even less
    likely to be effective than a federal ban because the banned firearms will remain
    legally available in the vast majority of the states in the country. Defendants’
    Exh. BJ, fn 95.

    Defendants ignore the fact that “[a]ttributing the decline in gun murders and
    shootings to the AW-LCM ban is problematic, however, considering that crimes
    with LCMs appear to have been steady or rising since the ban. For this reason,

                                            79
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10063 Page 84 of 123




    we do not undertake a rigorous investigation of the ban’s effects on gun
    violence.” Defendants Exh. BJ, p. 92.

    Further, Defendants’ evidence states “a more casual assessment shows that gun
    crimes since the ban have been no less likely to cause death or injury than those
    before the ban, contrary to what we might expect if crimes with AWs and LCMs
    had both declined.” Defendants Exh. BJ, p. 92.

    Importantly, this same study states that “neither medical nor criminological data
    sources have shown any post-ban reduction in the percentage of crime-related
    gunshot victims who die. If anything, this percentage has been higher since the
    ban…” Defendants Exh. BJ, p. 92.

     The study states, “It is now more difficult to credit the ban with any of the drop
    in gun murders in 1995 or anytime since. We did not update the gun murder
    analysis because interpreting the results would be unavoidably ambiguous. Such
    an investigation will be more productive after demonstrating that the ban has
    reduced crimes with both Aws and LCMs. Defendants Exh. BJ, p. 92, fn. 109.

    Further, the study concludes, “Having said this, the ban’s impact on gun violence
    is likely to be small at best, and perhaps too small for reliable measurement.”
    Defendants’ Exh. BJ, p. 97.

    Defendants’ Exh. BJ is consistent with Plaintiffs Exhibits 010 and 032
    (Declarations of Dr. John R. Lott Jr.) who concludes that “All credible research
    on the effectiveness of “assault weapon” bans in reducing gun violence, or mass
    shootings, shows no demonstrable correlation between the two.” Decl. of John R.
    Lott, Plaintiffs’ Exh. 010, ¶¶ 6-65, Exhs. 10-2 to 10-19.


                    Defendants’ Proposed Finding of Fact No. 119.
    The federal ban was effective in reducing the incidence and lethality of mass
    shootings. See Defs.’ Ex. E (Klarevas Decl.) ¶¶ 23-24 & tbl. 3 (DEF0334-36)
    (finding a 37 percent decline in gun massacres during the federal ban, and a 49
    percent decline in gun-massacre fatalities, followed by a 183 percent increase in
    gun massacres after its expiration, and a 209 percent increase in gun-massacre
    fatalities).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. All credible research
    on the effectiveness of “assault weapon” bans in reducing gun violence, or mass

                                             80
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10064 Page 85 of 123




    shootings, shows no demonstrable correlation between the two. Decl. of John R.
    Lott, Plaintiffs’ Exh. 010, ¶¶ 6-65, Exhs. 10-2 to 10-19.

    Assault Weapons are not used in a majority of mass shootings. According to
    defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
    mass shootings” (as she defined that term), “assault weapons” were used in 32 of
    them (22%) where the type of weapon could be determined. Allen Decl., Def.
    Exh. A, ¶ 30.

    Over time, the rate of mass shootings or mass public shootings may rise or fall
    for many reasons. But regardless of any other factors, if the federal assault
    weapons ban reduced these attacks, the share of attacks committed with “assault
    weapons” should have decreased as a direct result of the ban. Lott Decl.,
    Plaintiffs’ Exh. 010, ¶¶ 6-65; Exhs. 010-2 to 010-19 and Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

    In fact, the percentage of mass shootings committed with “assault weapons” did
    not decrease during the Federal Assault Weapons Ban. Nor did this percentage
    increase after the Federal Assault Weapons Ban ended. Plaintiffs’ Exhs. 010 and
    032.

    This fact is true regardless of the data set that is analyzed — whether it be from
    Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.

    Plaintiffs are the only parties that have provided an explanation of any kind of
    substitution effects of the Federal Assault Weapons Ban. These substitution
    effects support Plaintiffs’ contention that the Federal Assault Weapon Ban was
    ineffective. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.

    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.

    Defendants have not provided any evidence there was a statistically significant
    decline in the percentage of attacks with assault weapons during the ban or a
    statistically significant increase after the ban. Lott Decl., Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

                                              81
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10065 Page 86 of 123




    Using data from the Book Rampage Nation, and data collected by Mother Jones,
    the share of attacks committed with assault weapons continued to drop even after
    the federal assault weapons ban expired. The ten years after the end of the assault
    weapons ban (September 2004 to August 2014) saw the lowest share of
    shootings involving assault weapons. Lott Decl., Plaintiffs’ Exh. 010, ¶ 53.

    Defendants’ evidence also contradicts their own contentions. “Although the ban
    has been successful in reducing crimes with AWs, any benefits from this
    reduction are likely to have been outweighed by steady or rising use of non-
    banned semiautomatics with LCMs, which are used in crime much more
    frequently than AWs. Therefore, we cannot clearly credit the ban with any of the
    nation’s recent drop in gun violence. And, indeed, there has been no discernible
    reduction in the lethality and injuriousness of gun violence, based on indicators
    like the percentage of gun crimes resulting in death or the share of gunfire
    incidents resulting in injury, as we might have expected had the ban reduced
    crimes with both AWs and LCMs.” Defendants’ Exh. BJ, p. 96.

    Defendants’ evidence goes on to state that a state assault weapon ban is even less
    likely to be effective than a federal ban because the banned firearms will remain
    legally available in the vast majority of the states in the country. Defendants’
    Exh. BJ, fn 95.

    Defendants ignore the fact that “[a]ttributing the decline in gun murders and
    shootings to the AW-LCM ban is problematic, however, considering that crimes
    with LCMs appear to have been steady or rising since the ban. For this reason,
    we do not undertake a rigorous investigation of the ban’s effects on gun
    violence.” Defendants Exh. BJ, p. 92.

    Further, Defendants’ evidence states “a more casual assessment shows that gun
    crimes since the ban have been no less likely to cause death or injury than those
    before the ban, contrary to what we might expect if crimes with AWs and LCMs
    had both declined.” Defendants Exh. BJ, p. 92.

    Importantly, this same study states that “neither medical nor criminological data
    sources have shown any post-ban reduction in the percentage of crime-related
    gunshot victims who die. If anything, this percentage has been higher since the
    ban…” Defendants Exh. BJ, p. 92.



                                            82
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10066 Page 87 of 123




    Moreover, Defendants’ evidence also states, “[i]t is now more difficult to credit
    the ban with any of the drop in gun murders in 1995 or anytime since. We did
    not update the gun murder analysis because interpreting the results would be
    unavoidably ambiguous. Such an investigation will be more productive after
    demonstrating that the ban has reduced crimes with both Aws and LCMs.
    Defendants Exh. BJ, p. 92, fn. 109.

    Defendants’ Exh. BJ makes clear, “the ban’s impact on gun violence is likely to
    be small at best, and perhaps too small for reliable measurement.” Defendants’
    Exh. BJ, p. 97.

    Defendants’ Exh. CE also acknowledges that the federal “feature-based ban” had
    no real-world effect and assault weapons bans in general are a “distraction.”

          Though assault weapons have become a potent symbol of mass
          shootings, bans of that style of gun are a “distraction,” said Adam
          Winkler, a UCLA law professor, and the author of Gunfight. For
          starters, he says, it didn’t actually stop manufacturers from selling
          assault rifles. Because the1994 ban defined weapons based on
          “cosmetic” features like pistol grips or collapsible stocks, gun
          makers evaded these restrictions by removing just enough design
          features so as to not trigger the ban. Meanwhile, the weapons
          remained semiautomatic and could still accept magazines of any
          size.

    Defendants’ Exh. CE, p.2.

    Defendants’ Exh. CE also states that “[M]any experts doubt the ban had any
    significant impact before it expired in 2004.” Defendants’ Exh. CE, p. 2.

    Generally, firearm bans have little effect on preventing criminals from obtaining
    guns. Lott Decl., Plaintiffs’ Exh. 010, ¶ 13. In fact, research shows that all places
    that have banned guns (either all firearms or all handguns) has seen murder rates
    go up. Lott Decl., Plaintiffs’ Exh. 010, ¶ 13.

    Moreover, Defendants’ evidence showing a mere correlation between assault
    weapons and a higher fatality rate in mass shootings cannot distinguish which
    unidentified various combinations of the characteristics listed in Penal Code
    section 30515 on a semiautomatic firearm caused any such correlation. Nor does
    Defendants’ evidence identify which specific characteristics were used in mass

                                             83
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10067 Page 88 of 123




    shootings with higher fatalities. See Plaintiffs’ Proposed Findings of Fact and
    Conclusions of Law, ¶¶ 194 through 226.


                     Defendants’ Proposed Finding of Fact No. 120.
    California’s assault-weapon restrictions are effective in mitigating the lethality of
    mass shootings and can even reduce the incidence of mass shootings. Defs.’ Ex.
    E (Klarevas Decl.) ¶¶ 22-23, 27 (DEF0334-35, 338); Defs.’ Ex. AE (Law Ctr. to
    Prevent Gun Violence, The California Model: Twenty Years of Putting Safety
    First (2013)) at 4 (DEF0884).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defendants’ Ex. E,
    ¶¶ 22-23 provides no evidence that California’s assault-weapon restrictions are
    effective in mitigating the lethality of mass shootings as it discusses a flawed
    analysis of the federal assault weapons ban. All credible research on the
    effectiveness of “assault weapon” bans in reducing gun violence, or mass
    shootings, shows no demonstrable correlation between the two. Decl. of John R.
    Lott, Plaintiffs’ Exh. 010, ¶¶ 6-65, Exhs. 10-2 to 10-19.

    Assault Weapons are not used in a majority of mass shootings. According to
    defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
    mass shootings” (as she defined that term), “assault weapons” were used in 32 of
    them (22%) where the type of weapon could be determined. Allen Decl., Def.
    Exh. A, ¶ 30.

    Over time, the rate of mass shootings or mass public shootings may rise or fall
    for many reasons. But regardless of any other factors, if the federal assault
    weapons ban reduced these attacks, the share of attacks committed with “assault
    weapons” should have decreased as a direct result of the ban. Lott Decl.,
    Plaintiffs’ Exh. 010, ¶¶ 6-65; Exhs. 010-2 to 010-19 and Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

    In fact, the percentage of mass shootings committed with “assault weapons” did
    not decrease during the Federal Assault Weapons Ban. Nor did this percentage
    increase after the Federal Assault Weapons Ban ended. Plaintiffs’ Exhs. 010 and
    032. This fact is true regardless of the data set that is analyzed — whether it be
    from Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.




                                             84
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10068 Page 89 of 123




    Plaintiffs are the only parties that have provided an explanation of any kind of
    substitution effects of the Federal Assault Weapons Ban. These substitution
    effects support Plaintiffs’ contention that the Federal Assault Weapon Ban was
    ineffective. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.

    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.

    Defendants have not provided any evidence there was a statistically significant
    decline in the percentage of attacks with assault weapons during the ban or a
    statistically significant increase after the ban. Lott Decl., Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

    Using data from the Book Rampage Nation, and data collected by Mother Jones,
    the share of attacks committed with assault weapons continued to drop even after
    the federal assault weapons ban expired. The ten years after the end of the assault
    weapons ban (September 2004 to August 2014) saw the lowest share of
    shootings involving assault weapons. Lott Decl., Plaintiffs’ Exh. 010, ¶ 53.

    Defendants’ Ex. E, ¶ 27 & tlb. 4 (DEF0338-39) is a simple comparison of 7
    states that have assault weapon bans versus 43 states that do not. It is not
    surprising that the 7 states have fewer incidents of “gun massacres” since the
    number of states this group is compared against is significantly larger.

    The small minority of states that do have assault weapon bans accounted for
    33.8% of all “gun massacre” incidents. Moreover, these 7 states with assault
    weapon bans accounted for 30.4% of “gun massacres” involving assault
    weapons. Defs.’ Ex. E (Klarevas Decl.) ¶ 27 & tbl. 4 (DEF0338-39).

    Finally, Defendants’ simple comparison is far from any kind of empirical
    analysis as it does not account for the numerous other factors that have an
    determining effect on fatalities. See Plaintiffs’ Responses to Defendants’
    Proposed Finding of Fact No. 112 through 116.




                                              85
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10069 Page 90 of 123




                     Defendants’ Proposed Finding of Fact No. 121.
    Since 1990, states that enacted assault-weapon restrictions experienced a 46%
    decrease in the incidence rate per capita for all gun massacres—mass shootings
    involving six or more fatalities excluding the shooter and regardless of the
    motive or location of the shooting—and a 57% decrease in the fatality rate per
    capita for all gun massacres. Defs.’ Ex. E (Klarevas Decl.) ¶ 27 & tbl. 4
    (DEF0338-39).

    Plaintiffs’ Response: Plaintiffs’ dispute this fact. Defendants’ Ex. E, tlb. 4
    (DEF0338-39) is a simple comparison of 7 states that have assault weapon bans
    versus 43 states that do not. It is not surprising that the 7 states have fewer
    incidents of “gun massacres” since the number of states this group is compared
    against is significantly larger.

    The small minority of states that do have assault weapon bans accounted for
    33.8% of all “gun massacre” incidents. Moreover, these 7 states with assault
    weapon bans accounted for 30.4% of “gun massacres” involving assault
    weapons. Defs.’ Ex. E (Klarevas Decl.) ¶ 27 & tbl. 4 (DEF0338-39).

    All credible research on the effectiveness of “assault weapon” bans in reducing
    gun violence, or mass shootings, shows no demonstrable correlation between the
    two. Decl. of John R. Lott, Plaintiffs’ Exh. 010, ¶¶ 6-65, Exhs. 10-2 to 10-19.

    Assault Weapons are not used in a majority of mass shootings. According to
    defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
    mass shootings” (as she defined that term), “assault weapons” were used in 32 of
    them (22%) where the type of weapon could be determined. Allen Decl., Def.
    Exh. A, ¶ 30.

    Over time, the rate of mass shootings or mass public shootings may rise or fall
    for many reasons. But regardless of any other factors, if the federal assault
    weapons ban reduced these attacks, the share of attacks committed with “assault
    weapons” should have decreased as a direct result of the ban. Lott Decl.,
    Plaintiffs’ Exh. 010, ¶¶ 6-65; Exhs. 010-2 to 010-19 and Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

    In fact, the percentage of mass shootings committed with “assault weapons” did
    not decrease during the Federal Assault Weapons Ban. Nor did this percentage
    increase after the Federal Assault Weapons Ban ended. Plaintiffs’ Exhs. 010 and
    032. This fact is true regardless of the data set that is analyzed — whether it be

                                            86
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10070 Page 91 of 123




    from Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.

    Plaintiffs are the only parties that have provided an explanation of any kind of
    substitution effects of the Federal Assault Weapons Ban. These substitution
    effects support Plaintiffs’ contention that the Federal Assault Weapon Ban was
    ineffective. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.

    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.

    Defendants have not provided any evidence there was a statistically significant
    decline in the percentage of attacks with assault weapons during the ban or a
    statistically significant increase after the ban. Lott Decl., Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

    Using data from the Book Rampage Nation, and data collected by Mother Jones,
    the share of attacks committed with assault weapons continued to drop even after
    the federal assault weapons ban expired. The ten years after the end of the assault
    weapons ban (September 2004 to August 2014) saw the lowest share of
    shootings involving assault weapons. Lott Decl., Plaintiffs’ Exh. 010, ¶ 53.

    Finally, Defendants’ simple comparison is far from any kind of empirical
    analysis as it does not account for the numerous other factors that have an
    determining effect on fatalities. See Plaintiffs’ Responses to Defendants’
    Proposed Finding of Fact No. 112 through 116.


                     Defendants’ Proposed Finding of Fact No. 122.
    Since 1990, states that enacted assault-weapon restrictions experienced 54%
    fewer gun massacres involving assault weapons and 67% fewer fatalities in such
    incidents, on a per capita basis. Defs.’ Ex. E (Klarevas Decl.) ¶ 27 & tbl. 4
    (DEF0338-39).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defendants; Ex. E, tlb.
    4 (DEF0338-39) is a simple comparison of 7 states that have assault weapon
    bans versus 43 states that do not. It is not surprising that the 7 states have fewer

                                              87
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10071 Page 92 of 123




    incidents of “gun massacres” since this number of states this group is compared
    against is significantly larger.

    The small minority of states that do have assault weapon bans accounted for
    33.8% of all “gun massacre” incidents. Moreover, just these 7 states with assault
    weapon bans accounted for 30.4% of “gun massacres” involving assault
    weapons.

    All credible research on the effectiveness of “assault weapon” bans in reducing
    gun violence, or mass shootings, shows no demonstrable correlation between the
    two. Decl. of John R. Lott, Plaintiffs’ Exh. 010, ¶¶ 6-65, Exhs. 10-2 to 10-19.

    Assault Weapons are not used in a majority of mass shootings. According to
    defense witness Lucy Allen, in her analysis of 161 incidents constituting “public
    mass shootings” (as she defined that term), “assault weapons” were used in 32 of
    them (22%) where the type of weapon could be determined. Allen Decl., Def.
    Exh. A, ¶ 30.

    Over time, the rate of mass shootings or mass public shootings may rise or fall
    for many reasons. But regardless of any other factors, if the federal assault
    weapons ban reduced these attacks, the share of attacks committed with “assault
    weapons” should have decreased as a direct result of the ban. Lott Decl.,
    Plaintiffs’ Exh. 010, ¶¶ 6-65; Exhs. 010-2 to 010-19 and Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

    In fact, the percentage of mass shootings committed with “assault weapons” did
    not decrease during the Federal Assault Weapons Ban. Nor did this percentage
    increase after the Federal Assault Weapons Ban ended. Plaintiffs’ Exhs. 010 and
    032.

    This fact is true regardless of the data set that is analyzed — whether it be from
    Rampage Nation, Mother Jones, or Crime Prevention Research Center.
    Plaintiffs’ Exhs. 010, ¶49-53 and 032, ¶¶ 8-13, 44-55.

    Plaintiffs are the only parties that have provided an explanation of any kind of
    substitution effects of the Federal Assault Weapons Ban. These substitution
    effects support Plaintiffs’ contention that the Federal Assault Weapon Ban was
    ineffective. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.




                                             88
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10072 Page 93 of 123




    Considering substitution effects of the Federal Assault Weapons Ban, if the ban
    were effective, some killers would refrain from committing a mass shooting with
    an assault weapon, while others would substitute other kinds of firearms. In both
    instances, the percentage of attacks committed with assault weapons would
    decrease. Lott Decl., Plaintiffs’ Exh. 032, ¶¶ 8-13, 44-55.

    Defendants have not provided any evidence there was a statistically significant
    decline in the percentage of attacks with assault weapons during the ban or a
    statistically significant increase after the ban. Lott Decl., Plaintiffs’ Exh. 032, ¶¶
    8-13, 44-55.

    Using data from the Book Rampage Nation, and data collected by Mother Jones,
    the share of attacks committed with assault weapons continued to drop even after
    the federal assault weapons ban expired. The ten years after the end of the assault
    weapons ban (September 2004 to August 2014) saw the lowest share of
    shootings involving assault weapons. Lott Decl., Plaintiffs’ Exh. 010, ¶ 53.

    Finally, Defendants’ simple comparison is far from any kind of empirical
    analysis as it does not account for the numerous other factors that have an
    determining effect on fatalities. See Plaintiffs’ Responses to Defendants’
    Proposed Finding of Fact No. 112 through 116.


                     Defendants’ Proposed Finding of Fact No. 123.
    While the AWCA is narrower than the federal ban in being limited to centerfire
    rifles, the AWCA is broader than the federal assault weapons ban in defining a
    firearm as an assault weapon if it has only one qualifying feature, and thus the
    AWCA can be expected to be more effective in reducing the use of assault
    weapons in gun crime, particularly mass shootings and gun violence against law
    enforcement personnel. See Defs.’ Ex. J (H.R. Rep. No. 103-489) at 2
    (DEF0432) (defining any semiautomatic rifle as an assault weapon if it has the
    ability to accept a detachable magazine and at least two qualifying features).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defendants’ claim
    that the “AWCA can be expected to be more effective” is not evidence that the
    AWCA has been effective. Defendants provide no evidence that the AWCA is
    actually more effective than the federal assault weapons ban. The California
    AWCA has been in place for approximately 39 years. The State cannot rely on
    mere “expectation” of its effectiveness.



                                              89
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10073 Page 94 of 123




                    Defendants’ Proposed Finding of Fact No. 124.
    Assault-weapon restrictions like the AWCA are effective in reducing gun
    violence, particularly violence associated with mass shootings. See Defs.’ Ex. E
    (Klarevas Decl.) ¶ 27 & tbl. 4 (DEF0338-39).

    Plaintiffs’ Response: Plaintiffs dispute this purported fact. Defendants have
    provided no evidence that the California AWCA has been effective in reducing
    gun violence, particularly violence associated with mass shootings.

    Defendants’ evidence cannot distinguish between “assault weapons” and
    “semiautomatic weapons with LCMs” in determining their use in crime or mass
    murder. Def. Exhibit BK, p. 2 (“mass shootings and other crimes committed with
    high-capacity semiautomatics (including assault weapons and other models)
    […]” Def. Exh. BL, p. 1 (“[t]his article examines the use, impacts, and regulation
    of assault weapons and other high-capacity semiautomatic firearms as they
    pertain to the problem of mass shootings in the United States.”).

    Defendants’ Exhibit Y suffers from the same lack of distinction between so-
    called “assault weapons” and semiautomatic firearms. See Defendants’ Exhibit
    Y, pg. 1-9 (“This study investigates current levels of criminal activity with
    assault weapons and other high-capacity semiautomatics in the USA….”).

    Without providing evidence that distinguishes between “assault weapons” and
    “semiautomatic weapons with LCMs,” Defendants conclusions regarding the
    effectiveness of California’s AWCA lack evidentiary support and are
    meaningless.

    Nor does Defendants’ evidence account for the numerous factors that must be
    analyzed in determining what causes higher fatalities in some mass shootings
    and lower fatalities in others. See Plaintiffs’ Responses to Defendants’ Proposed
    Finding of Fact No. 112 through 116

    Again, Defendants’ Ex. E, tlb. 4 (DEF0338-39) is a simple comparison of 7
    states that have assault weapon bans versus 43 states that do not. It is not
    surprising that the 7 states have fewer incidents of “gun massacres” since this
    number of states this group is compared against is significantly larger.

    The small minority of states that do have assault weapon bans accounted for
    33.8% of all “gun massacre” incidents. Moreover these 7 states with assault

                                            90
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10074 Page 95 of 123




    weapon bans accounted for 30.4% of “gun massacres” involving assault
    weapons.



           II. RESPONSE TO DEFENDANTS’ PROPOSED CONCLUSIONS OF LAW

                    Defendants’ Proposed Conclusion of Law No. 1
    While the Supreme Court in Heller and McDonald invalidated strict laws that
    effectively prohibited the possession of all handguns—which it characterized as
    “the quintessential self-defense weapon” Heller, 554 U.S. at 629—the Court
    made clear that “the right secured by the Second Amendment is not unlimited”
    and does not extend to “a right to keep and carry any weapon whatsoever in any
    manner whatsoever and for whatever purpose,” id. at 626 (citations omitted).

    Plaintiffs’ Response: “[T]he Second Amendment extends, prima facie, to all
    instruments that constitute bearable arms, even those that were not in existence at
    the time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582
    (2008). See Plaintiffs’ discussion regarding Heller’s treatment of a categorical
    ban on a class of protected arms. Opp. to MTD at pp. 13-15; MPI Memo. at pp.
    11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at pp. 13-16;
    Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-230.


                   Defendants’ Proposed Conclusion of Law No. 2
    The Second Amendment “does not protect those weapons not typically possessed
    by law-abiding citizens for lawful purposes, such as short-barreled shotguns.”
    Heller, 554 U.S. at 625; see also Fyock, 779 F.3d at 997.

    Plaintiffs’ Response: “[T]he Second Amendment extends, prima facie, to all
    instruments that constitute bearable arms, even those that were not in existence at
    the time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582
    (2008). See Plaintiffs’ discussion regarding Heller’s treatment of a categorical
    ban on a class of protected arms. Opp. to MTD at pp. 13-15; MPI Memo. at pp.
    11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at pp. 13-16;
    Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-230.




                                            91
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10075 Page 96 of 123




                     Defendants’ Proposed Conclusion of Law No. 3
    This articulation of what is protected by the Second Amendment finds its roots in
    the “historical tradition of prohibiting the carrying of ‘dangerous and unusual
    weapons.’” Heller, 554 U.S. at 627.

    Plaintiffs’ Response: “[T]he Second Amendment extends, prima facie, to all
    instruments that constitute bearable arms, even those that were not in existence at
    the time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582
    (2008). This case represents a challenge to California’s “assault weapon” laws
    that operate based on the definitions of “assault weapons” under section 30515
    and Defendants’ policies, practices, and customs that individually and
    collectively operate as a ban on constitutionally protected arms and conduct. As
    the Supreme Court held in Heller, 554 U.S. at 628-629, a ban that “amounts to a
    prohibition of an entire class of ‘arms’ that is overwhelmingly chosen by
    American society for that lawful purpose” cannot withstand constitutional
    scrutiny under any standard. And thus, no interest-balancing tests or means-end
    inquiries are to be invoked or applied at all when a textual and historical analysis
    shows that the challenged scheme amounts to a ban on a category of protected
    arms. In other words, Heller limits governments to completely restricting only
    such classes of arms banned in our “historical tradition,” such as guns that are
    both “dangerous and unusual,” and thus are not the sort of lawful weapons that
    citizens have commonly possessed and used for lawful purposes. Heller, 554
    U.S. at 627-628. If a law amounts to an impermissible ban on a protected
    category of arms, it must be declared unconstitutional and enjoined without
    resort to or need for any level of scrutiny. See also, Wrenn v. District of
    Columbia, 864 F.3d 650 (D.C. Cir. 2017) (“[U]nder [Heller], ‘complete
    prohibition[s]’ of Second Amendment rights are always invalid. […] It’s
    appropriate to strike down such ‘total ban[s]’ without bothering to apply tiers of
    scrutiny because no such analysis could ever sanction obliterations of an
    enumerated constitutional right); Heller v. D.C., 670 F.3d 1244, 1271 (D.C. Cir.
    2011) (“Heller II”) (“In my view, Heller and McDonald leave little doubt that
    courts are to assess gun bans and regulations based on text, history, and tradition,
    not by a balancing test such as strict or intermediate scrutiny.”) (Kavanaugh, J.,
    dissenting).

    See Plaintiffs’ discussion regarding Heller’s treatment of a categorical ban on a
    class of protected arms. Opp. to MTD at pp. 13-15; MPI Memo. at pp. 11-18;
    MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at pp. 13-16; Plaintiffs’
    Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-230.



                                             92
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10076 Page 97 of 123




                    Defendants’ Proposed Conclusion of Law No. 4
    The Second Amendment “by no means eliminates” a state’s ability “to devise
    solutions to social problems that suit local needs and values,” emphasizing that
    “[s]tate and local experimentation with reasonable firearms regulations will
    continue under the Second Amendment.” McDonald v. City of Chicago, 561
    U.S. 742, 784 (2010) (plurality opinion) (quotation omitted).

    Plaintiffs’ Response: See Plaintiffs’ discussion regarding Heller’s treatment of a
    categorical ban on a class of protected arms. Opp. to MTD at pp. 13-15; MPI
    Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
    pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
    230.


                   Defendants’ Proposed Conclusion of Law No. 5
    Dangerous and unusual weapons are not “‘the sorts of weapons’ that are ‘in
    common use’” for lawful purposes. Silvester v. Harris, 843 F.3d 816, 830 (9th
    Cir. 2016) (Thomas, C.J., concurring).

    Plaintiffs’ Response: “[T]his is a conjunctive test: A weapon may not be banned
    unless it is both dangerous and unusual.” Caetano v. Massachusetts, 136 S.Ct.
    1027, 1031 (2016) (emphasis original) (Alito, J., concurring). “As to
    ‘dangerous,’ the court below held that a weapon is ‘dangerous per se’ if it is
    ‘‘designed and constructed to produce death or great bodily harm’ and ‘for the
    purpose of bodily assault or defense.’’ […] That test may be appropriate for
    applying statutes criminalizing assault with a dangerous weapon. […] But it
    cannot be used to identify arms that fall outside the Second Amendment. First,
    the relative dangerousness of a weapon is irrelevant when the weapon belongs to
    a class of arms commonly used for lawful purposes. See Heller, supra, at 627,
    128 S.Ct. 2783 (contrasting “ ‘dangerous and unusual weapons' ” that may be
    banned with protected “weapons ... ‘in common use at the time’ ”). Second, even
    in cases where dangerousness might be relevant, the Supreme Judicial Court's
    test sweeps far too broadly. Heller defined the “Arms” covered by the Second
    Amendment to include “ ‘any thing that a man wears for his defence, or takes
    into his hands, or useth in wrath to cast at or strike another.’ ” 554 U.S., at 581,
    128 S.Ct. 2783. Under the decision below, however, virtually every covered arm
    would qualify as “dangerous.” [¶] Were there any doubt on this point, one need
    only look at the court's first example of “dangerous per se” weapons: “firearms.”
    […] If Heller tells us anything, it is that firearms cannot be categorically

                                             93
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10077 Page 98 of 123




    prohibited just because they are dangerous.” Caetano, 136 S.Ct. at 1031 (citing
    Heller, 554 U.S. at 636). Ultimately, all firearms are inherently dangerous by
    definition. Kolbe v. Hogan, 813 F.3d 160, 177 (4th Cir. 2016); Duncan v.
    Becerra, 265 F.Supp.3d 1106, 1133 (S.D. Cal. 2017) (“[g]uns in the hands of
    criminals are dangerous; guns in the hands of law-abiding responsible citizens
    ameliorate that danger”), aff'd, 742 F. App'x 218 (9th Cir. 2018).

    See Plaintiffs’ discussion regarding Heller’s treatment of a categorical ban on a
    class of protected arms. Opp. to MTD at pp. 13-15; MPI Memo. at pp. 11-18;
    MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at pp. 13-16; Plaintiffs’
    Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-230.


                    Defendants’ Proposed Conclusion of Law No. 6
    A weapon is “dangerous” “when it is ‘likely to cause serious bodily harm.’”
    United States v. Henry, 688 F.3d 637, 640 (9th Cir. 2012) (quoting Black’s Law
    Dictionary 451 (9th ed. 2009)).

    Plaintiffs’ Response: Ultimately, all firearms are inherently dangerous by
    definition. Kolbe v. Hogan, 813 F.3d 160, 177 (4th Cir. 2016). And “firearms
    cannot be categorically prohibited just because they are dangerous. Catetano v.
    Mass., 136 S.Ct. 1027, 1031 (Alito, J., joined by Thomas, J., concurring). The
    Supreme Court’s Heller analysis asks whether the arms are “both dangerous and
    unusual,” Caetano, 136 S.Ct. at 1031 (italics original), and if they are not both, it
    determines if the category of arms are in common use for lawful purposes.
    Duncan v. Becerra, 366 F.Supp.3d at 1142. And otherwise, all “[g]uns in the
    hands of criminals are dangerous; guns in the hands of law-abiding responsible
    citizens ameliorate that danger.” Duncan v. Becerra, 265 F.Supp.3d 1106, 1133
    (S.D. Cal. 2017), aff'd, 742 F. App'x 218 (9th Cir. 2018).


                     Defendants’ Proposed Conclusion of Law No. 7
    The Ninth Circuit has observed that “[c]ommonality is determined largely by
    statistics,” with “common use” being established primarily by evidence that a
    weapon is “overwhelmingly owned and used for lawful purposes.” Duncan v.
    Becerra, 970 F.3d 1133, 1147 (9th Cir. Aug. 14, 2020), petition for reh’g en
    banc filed.

    Plaintiffs’ Response: See Plaintiffs’ discussions regarding the common use test
    under Heller. MPI Memo. at pp. 13-16; MPI Reply at pp. 1-3; Supp. Brief at pp.

                                             94
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10078 Page 99 of 123




    7-16; Pretrial Brief at pp. 13-16; Plaintiffs’ Proposed Findings of
    Fact/Conclusions of Law ¶¶ 44-61, 227-230.


                    Defendants’ Proposed Conclusion of Law No. 8
    While the AWCA is narrower than the federal ban in being limited to centerfire
    rifles, the AWCA is broader than the federal assault weapons ban in defining a
    firearm as an assault weapon if it has only one qualifying feature, and thus the
    AWCA can be expected to be more effective in reducing the use of assault
    weapons in gun crime, particularly mass shootings and gun violence against law
    enforcement personnel. See Defs.’ Ex. J (H.R. Rep. No. 103-489) at 2
    (DEF0432) (defining any semiautomatic rifle as an assault weapon if it has the
    ability to accept a detachable magazine and at least two qualifying features).

    Plaintiffs’ Response: This is not a conclusion of law, but speculation on
    Defendants’ part.


                    Defendants’ Proposed Conclusion of Law No. 9
    Marketing materials or sales figures for assault rifles, assault pistols, and assault
    shotguns would not establish that the weapons are in common use by law-
    abiding citizens for lawful purposes. Fyock, 779 F.3d at 998 (noting that
    “marketing materials and sales statistics” do “not necessarily show that
    [particular weapons] are in fact commonly possessed by law-abiding citizens for
    lawful purposes”).

    Plaintiffs’ Response: Marketing materials and sales figures for “assault
    weapons” are not the sole consideration of the commonality of a firearm.
    However, they provide significant and persuasive evidence. Commonality is also
    determined by a review of the jurisdictions that place no restrictions on so-called
    “assault weapons” as well as the lack of any such prohibitions on firearms
    throughout this Nation’s history. See Plaintiffs’ discussions regarding the
    common use test under Heller. MPI Memo. at pp. 13-16; MPI Reply at pp. 1-3;
    Supp. Brief at pp. 7-16; Pretrial Brief at pp. 13-16; Plaintiffs’ Proposed Findings
    of Fact/Conclusions of Law ¶¶ 44-61, 227-230.


                   Defendants’ Proposed Conclusion of Law No. 10
    Evidence of a firearm’s prevalence alone is insufficient to show that the weapon
    is in “common use” for lawful purposes. See Kolbe, 849 F.3d at 141-42 (noting

                                             95
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10079 Page 100 of
                                     123



   that “the Heller majority said nothing to confirm that it was sponsoring the
   popularity test”); Worman v. Healey, 922 F.3d 26, 35 n.5 (1st Cir. 2019) (noting
   that “measuring ‘common use’ by the sheer number of weapons lawfully owned
   is somewhat illogical” (citing Friedman, 784 F.3d at 409)), cert. denied,
   __ S.C. __, 2020 WL 3146687 (June 15, 2020); see also Dkt. 88 (Pls.’ Pre-Trial
   Proposed Findings of Fact & Conclusions of Law) ¶ 30 (“[C]onstitutionally
   protected status of arms cannot turn of fact-based sales numbers of particular
   makes, models, or even specific configurations.”).

   Plaintiffs’ Response: Plaintiffs have provided significantly more evidence than
   a so-called “popularity contest.” See Plaintiffs’ discussions regarding the
   common use test under Heller. MPI Memo. at pp. 13-16; MPI Reply at pp. 1-3;
   Supp. Brief at pp. 7-16; Pretrial Brief at pp. 13-16; Plaintiffs’ Proposed Findings
   of Fact/Conclusions of Law ¶¶ 44-61, 227-230.


                   Defendants’ Proposed Conclusion of Law No. 11
   Whether law enforcement agencies use weapons that would otherwise qualify as
   assault weapons under the challenged provisions of the AWCA is irrelevant to
   the “common use” analysis. Law-enforcement use is not considered when
   determining whether an arm is in common use by law-abiding citizens for lawful
   purposes. See Maloney v. Singas, 351 F. Supp. 3d 222, 229 n.10 (E.D.N.Y. 2018)
   (excluding sales of arms to law enforcement agencies because “the Second
   Amendment is only concerned with weapons ‘typically possessed by law-abiding
   citizens for lawful purposes.’” (quoting Heller, 554 U.S. at 625)).

   Plaintiffs’ Response: See Plaintiffs’ discussions regarding the common use test
   under Heller. MPI Memo. at pp. 13-16; MPI Reply at pp. 1-3; Supp. Brief at pp.
   7-16; Pretrial Brief at pp. 13-16; Plaintiffs’ Proposed Findings of
   Fact/Conclusions of Law ¶¶ 44-61, 227-230.


                  Defendants’ Proposed Conclusion of Law No. 12
   Assault weapons regulated under the challenged provisions of the AWCA are not
   protected by the Second Amendment because they are “dangerous and unusual”
   weapons. See supra Proposed Findings of Fact Sections II & III; see also Henry,
   688 F.3d at 640 (citing Heller, 554 U.S. at 627) (observing that the Second
   Amendment does not protect “the types of weapons that qualify as ‘dangerous
   and unusual weapons’”).


                                           96
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10080 Page 101 of
                                     123



   Plaintiffs’ Response: “[T]his is a conjunctive test: A weapon may not be banned
   unless it is both dangerous and unusual.” Caetano v. Massachusetts, 136 S.Ct.
   1027, 1031 (2016) (emphasis original) (Alito, J., concurring). “As to
   ‘dangerous,’ the court below held that a weapon is ‘dangerous per se’ if it is
   ‘‘designed and constructed to produce death or great bodily harm’ and ‘for the
   purpose of bodily assault or defense.’’ […] That test may be appropriate for
   applying statutes criminalizing assault with a dangerous weapon. […] But it
   cannot be used to identify arms that fall outside the Second Amendment. First,
   the relative dangerousness of a weapon is irrelevant when the weapon belongs to
   a class of arms commonly used for lawful purposes. See Heller, supra, at 627,
   128 S.Ct. 2783 (contrasting “ ‘dangerous and unusual weapons' ” that may be
   banned with protected “weapons ... ‘in common use at the time’ ”). Second, even
   in cases where dangerousness might be relevant, the Supreme Judicial Court's
   test sweeps far too broadly. Heller defined the “Arms” covered by the Second
   Amendment to include “ ‘any thing that a man wears for his defence, or takes
   into his hands, or useth in wrath to cast at or strike another.’ ” 554 U.S., at 581,
   128 S.Ct. 2783. Under the decision below, however, virtually every covered arm
   would qualify as “dangerous.” [¶] Were there any doubt on this point, one need
   only look at the court's first example of “dangerous per se” weapons: “firearms.”
   […] If Heller tells us anything, it is that firearms cannot be categorically
   prohibited just because they are dangerous.” Caetano, 136 S.Ct. at 1031 (citing
   Heller, 554 U.S. at 636). Ultimately, all firearms are inherently dangerous by
   definition. Kolbe v. Hogan, 813 F.3d 160, 177 (4th Cir. 2016); Duncan v.
   Becerra, 265 F.Supp.3d 1106, 1133 (S.D. Cal. 2017) (“[g]uns in the hands of
   criminals are dangerous; guns in the hands of law-abiding responsible citizens
   ameliorate that danger”), aff'd, 742 F. App'x 218 (9th Cir. 2018).

   See Plaintiffs’ discussion regarding Heller’s treatment of a categorical ban on a
   class of protected arms. Opp. to MTD at pp. 13-15; MPI Memo. at pp. 11-18;
   MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at pp. 13-16; Plaintiffs’
   Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-230.


                    Defendants’ Proposed Conclusion of Law No. 13
   Assault weapons regulated under the challenged provisions of the AWCA are not
   protected by the Second Amendment because they are not “in common use” for
   lawful purposes like self-defense. See supra Proposed Findings of Fact, Sections
   II & III; see also Silvester, 843 F.3d at 830 (Thomas, C.J., concurring).




                                            97
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10081 Page 102 of
                                     123



   Plaintiffs’ Response: See Plaintiffs’ discussions regarding the common use test
   under Heller. MPI Memo. at pp. 13-16; MPI Reply at pp. 1-3; Supp. Brief at pp.
   7-16; Pretrial Brief at pp. 13-16; Plaintiffs’ Proposed Findings of
   Fact/Conclusions of Law ¶¶ 44-61, 227-230.


                 Defendants’ Proposed Conclusion of Law No. 14
   The Supreme Court has highlighted the M-16 as exemplifying a “dangerous and
   unusual” weapon that falls outside the protection of the Second Amendment.
   Heller, 554 U.S. at 627; Kolbe, 849 F.3d at 136.

   Plaintiffs’ Response: A primary difference between AR-15 rifles and M16
   rifles, a U.S. Government designation that meets certain government
   specifications, is that the M16 must be capable of select (fully automatic) fire.
   See Youngman testimony, Tx of 10/19/20 Hearing at 82:7-14; 84:10-20. In
   contrast, the AR-15 rifle is a civilian firearm that is in widespread, common use.
   The test “is a conjunctive test: A weapon may not be banned unless it is both
   dangerous and unusual.” Caetano v. Massachusetts, 136 S.Ct. 1027, 1031 (2016)
   (emphasis original) (Alito, J., concurring). AR-15 rifles are widely owned and
   possessed by millions for lawful purposes.

   See Plaintiffs’ discussion regarding Heller’s treatment of a categorical ban on a
   class of protected arms. Opp. to MTD at pp. 13-15; MPI Memo. at pp. 11-18;
   MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at pp. 13-16; Plaintiffs’
   Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-230.


                   Defendants’ Proposed Conclusion of Law No. 15
   Assault weapons regulated by the challenged provisions of the AWCA fall
   outside the scope of the Second Amendment because they are like the M-16 and
   are most useful in military service. See supra Proposed Findings of Fact, Section
   III.B; see also Kolbe, 849 F.3d at 137; Rupp, 401 F. Supp. 3d at 986-88.

   Plaintiffs’ Response: A primary difference between AR-15 rifles and M16
   rifles, a U.S. Government designation that meets certain government
   specifications, is that the M16 must be capable of select (fully automatic) fire.
   See Youngman testimony, Tx of 10/19/20 Hearing at 82:7-14; 84:10-20. In
   contrast, the AR-15 rifle is a civilian firearm that is in widespread, common use.
   The test “is a conjunctive test: A weapon may not be banned unless it is both
   dangerous and unusual.” Caetano v. Massachusetts, 136 S.Ct. 1027, 1031 (2016)

                                            98
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10082 Page 103 of
                                     123



   (emphasis original) (Alito, J., concurring). AR-15 rifles are widely owned and
   possessed by millions for lawful purposes.

   See Plaintiffs’ discussion regarding Heller’s treatment of a categorical ban on a
   class of protected arms. Opp. to MTD at pp. 13-15; MPI Memo. at pp. 11-18;
   MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at pp. 13-16; Plaintiffs’
   Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-230.


                 Defendants’ Proposed Conclusion of Law No. 16
   The AWCA is a “‘presumptively lawful measure[]’ falling outside the scope of
   Second Amendment protection.” Silvester, 843 F.3d at 830 (Thomas, C.J.,
   concurring) (quoting Heller, 554 U.S. at 626, 627 n.26).

   Plaintiffs’ Response: “[T]he Second Amendment extends, prima facie, to all
   instruments that constitute bearable arms, even those that were not in existence at
   the time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582
   (2008). California’s AWCA has no historical justification, as the specific firearm
   characteristics which form the definitions in section 30515(a) were in existence
   and common use for decades before enactment of the AWCA. See Plaintiffs’
   discussion regarding the lack of historical prohibitions on the 30515 features.
   Opp. to MTD at p. 13; MPI Memo. at pp. 16-18; MPI Reply at pp. 5-6; Supp.
   Brief at 7-16; Pretrial Brief at 5-8; Disputed Issues Brief at 1-2 (discussing age-
   based restrictions).


                    Defendants’ Proposed Conclusion of Law No. 17
   In restricting firearms capable of firing numerous rounds without reloading—
   either because they can accept detachable LCMs or have fixed LCMs—the
   AWCA is analogous to “regulations from the early twentieth century that
   restricted the possession of firearms based on the number of rounds that the
   firearm could discharge automatically or semi-automatically without reloading.”
   Fyock, 779 F.3d at 997.

   Plaintiffs’ Response: These pre-Heller prohibitions are not at issue in this case.
   California’s AWCA has no historical justification, as the specific firearm
   characteristics which form the definitions in section 30515(a) were in existence
   and common use for decades before enactment of the AWCA. See Plaintiffs’
   discussion regarding the lack of historical prohibitions on the 30515 features.
   Opp. to MTD at p. 13; MPI Memo. at pp. 16-18; MPI Reply at pp. 5-6; Supp.

                                            99
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10083 Page 104 of
                                     123



   Brief at 7-16; Pretrial Brief at 5-8; Disputed Issues Brief at 1-2 (discussing age-
   based restrictions).


                  Defendants’ Proposed Conclusion of Law No. 18
   In the 1920s and 1930s, Michigan, Rhode Island, and Ohio enacted restrictions
   on semiautomatic weapons capable of firing sixteen, twelve, and eighteen shots,
   respectively, without reloading. Defs.’ Ex. S (Mich. Public Acts, 1927 – No.
   372) (DEF0676); Defs.’ Ex. T (R.I. Public Acts, 1927 – Ch. 1052) (DEF0682);
   Defs.’ Ex. U (Ohio General Code, 1933 – § 12819-3) (DEF0684).

   Plaintiffs’ Response: These pre-Heller prohibitions are not at issue in this case.
   California’s AWCA has no historical justification, as the specific firearm
   characteristics which form the definitions in section 30515(a) were in existence
   and common use for decades before enactment of the AWCA. See Plaintiffs’
   discussion regarding the lack of historical prohibitions on the 30515 features.
   Opp. to MTD at p. 13; MPI Memo. at pp. 16-18; MPI Reply at pp. 5-6; Supp.
   Brief at 7-16; Pretrial Brief at 5-8; Disputed Issues Brief at 1-2 (discussing age-
   based restrictions).


                   Defendants’ Proposed Conclusion of Law No. 19
   In 1932, Congress enacted a twelve-shot restriction on semiautomatic weapons
   in the District of Columbia—one of the few jurisdictions subject to the Second
   Amendment at that time, before it was incorporated into the Fourteenth
   Amendment in 2010—and this restriction has remained in effect ever since.
   Defs.’ Ex. V (Pub. L. No. 275, 1932 – 72d Cong., Sess. I, chs. 465, 466)
   (DEF0685).

   Plaintiffs’ Response: These pre-Heller prohibitions are not at issue in this case.
   California’s AWCA has no historical justification, as the specific firearm
   characteristics which form the definitions in section 30515(a) were in existence
   and common use for decades before enactment of the AWCA. See Plaintiffs’
   discussion regarding the lack of historical prohibitions on the 30515 features.
   Opp. to MTD at p. 13; MPI Memo. at pp. 16-18; MPI Reply at pp. 5-6; Supp.
   Brief at 7-16; Pretrial Brief at 5-8; Disputed Issues Brief at 1-2 (discussing age-
   based restrictions).




                                           100
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10084 Page 105 of
                                     123



                  Defendants’ Proposed Conclusion of Law No. 20
   While most of the firing-capacity laws were repealed by the 1970s, Ass’n of N.J.
   Rifle & Pistol Clubs, Inc. v. Attorney General N.J. (ANJRPC), 910 F.3d 106, 117
   n.18 (3d Cir. 2018), the District of Columbia has maintained its restrictions, see
   Duncan, 970 F.3d at 1150 (noting that the District of Columbia has continuously
   regulated magazine capacity since 1932).

   Plaintiffs’ Response: These pre-Heller prohibitions are not at issue in this case.
   California’s AWCA has no historical justification, as the specific firearm
   characteristics which form the definitions in section 30515(a) were in existence
   and common use for decades before enactment of the AWCA. See Plaintiffs’
   discussion regarding the lack of historical prohibitions on the 30515 features.
   Opp. to MTD at p. 13; MPI Memo. at pp. 16-18; MPI Reply at pp. 5-6; Supp.
   Brief at 7-16; Pretrial Brief at 5-8; Disputed Issues Brief at 1-2 (discussing age-
   based restrictions).


                   Defendants’ Proposed Conclusion of Law No. 21
   In regulating firearms based on their capacity for enhanced firepower, these laws
   provide a historical analog to the AWCA. See United States v. Skoien, 614 F.3d
   638, 641 (7th Cir. 2010) (en banc) (noting that the challenged regulation need
   not “mirror” the historical regulation); see, e.g., Silvester, 843 F.3d at 823-24,
   831 (Thomas, C.J., concurring) (citing original iteration of California’s waiting-
   period law, which provided a single-day waiting period, in determining that
   California’s longer, ten-day waiting period was presumptively lawful). These
   laws restricting dangerous semiautomatic firearms are sufficient analogs even
   though they were not adopted by all fifty states. See id. at 831 (Thomas, C.J.,
   concurring) (citing just three states that enacted waiting-period statutes in the
   1920s).

   Plaintiffs’ Response: These pre-Heller prohibitions are not at issue in this case.
   California’s AWCA has no historical justification, as the specific firearm
   characteristics which form the definitions in section 30515(a) were in existence
   and common use for decades before enactment of the AWCA. See Plaintiffs’
   discussion regarding the lack of historical prohibitions on the 30515 features.
   Opp. to MTD at p. 13; MPI Memo. at pp. 16-18; MPI Reply at pp. 5-6; Supp.
   Brief at 7-16; Pretrial Brief at 5-8; Disputed Issues Brief at 1-2 (discussing age-
   based restrictions).




                                           101
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10085 Page 106 of
                                     123



                  Defendants’ Proposed Conclusion of Law No. 22
   The political debate concerning the regulation of assault weapons “was presaged
   by the successful, and at the time obviously uncontroversial, regulation of semi-
   automatic weapons in the 1920s and 1930s.” Defs.’ Ex. W (Robert J. Spitzer,
   Gun Law History in the United States and Second Amendment Rights, 80 Law &
   Contemporary Problems 55 (2017)) at 69 (DEF0704); see also Defs.’ Ex. X (Br.
   of Amicus Curiae Everytown for Gun Safety in Supp. of Def.’s Mot. for
   Summ. J., Rupp v. Becerra, No. 8:17-cv-00746-JLS-JDE (C.D. Cal. Apr. 1,
   2019) (Dkt. 82-1)) at 7-9 (DEF0733-35).

   Plaintiffs’ Response: These pre-Heller prohibitions are not at issue in this case.
   California’s AWCA has no historical justification, as the specific firearm
   characteristics which form the definitions in section 30515(a) were in existence
   and common use for decades before enactment of the AWCA. See Plaintiffs’
   discussion regarding the lack of historical prohibitions on the 30515 features.
   Opp. to MTD at p. 13; MPI Memo. at pp. 16-18; MPI Reply at pp. 5-6; Supp.
   Brief at 7-16; Pretrial Brief at 5-8; Disputed Issues Brief at 1-2 (discussing age-
   based restrictions).


                 Defendants’ Proposed Conclusion of Law No. 23
   The Second Amendment extends to only those “instruments that constitute
   bearable arms.” Heller, 554 U.S. at 582 (emphasis added).

   Plaintiffs’ Response: “Assault weapons” are bearable arms. “[T]he Second
   Amendment extends, prima facie, to all instruments that constitute bearable
   arms, even those that were not in existence at the time of the founding.” District
   of Columbia v. Heller, 554 U.S. 570, 582 (2008). See Plaintiffs’ discussion
   regarding Heller’s treatment of a categorical ban on a class of protected arms.
   Opp. to MTD at pp. 13-15; MPI Memo. at pp. 11-18; MPI Reply at p. 6; Supp.
   Brief at pp. 1-5; Pretrial Brief at pp. 13-16; Plaintiffs’ Proposed Findings of
   Fact/Conclusions of Law ¶¶ 28, 227-230.


                   Defendants’ Proposed Conclusion of Law No. 24
   California Penal Code section 30515(a) defines certain firearms as assault
   weapons based on the presence of certain enumerated accessories or features,
   such as a pistol grip, an adjustable stock, and a flash suppressor. As such, those
   provisions effectively regulate the use of the listed accessories or features in
   conjunction with certain types of firearms.

                                           102
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10086 Page 107 of
                                     123




   Plaintiffs’ Response: “[T]he Second Amendment extends, prima facie, to all
   instruments that constitute bearable arms, even those that were not in existence at
   the time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582
   (2008). The semiautomatic firearms bearing the section 30515(a) characteristics
   are well-suited for self-defense purposes, which is a lawful use. See Plaintiffs’
   Proposed Findings of Fact/Conclusions of Law ¶¶ 62-95; Kapelsohn Decl.,
   Plaintiffs’ Exh. 001.


                    Defendants’ Proposed Conclusion of Law No. 25
   None of the accessories or features listed in California Penal Code section
   30515(a) constitutes, by itself, a “bearable arm” subject to Second Amendment
   protection. See United States v. Cox, 906 F.3d 1170, 1186 (10th Cir. 2018)
   (holding that silencers are not protected by the Second Amendment because “[a]
   silencer is a firearm accessory; it’s not a weapon in itself (nor is it ‘armour of
   defense’)” and thus “can’t be a ‘bearable arm’ protected by the Second
   Amendment”).

   Plaintiffs’ Response: The accessories and features listed in California Penal
   Code section 30515(a) are not independently regulated and are free to purchase
   throughout California. Only when attached to a bearable arm, thus becoming part
   of a bearable arm, are such characteristics prohibited. Assault weapons with
   30515(a) characteristics are bearable arms. “[T]he Second Amendment extends,
   prima facie, to all instruments that constitute bearable arms, even those that were
   not in existence at the time of the founding.” District of Columbia v. Heller, 554
   U.S. 570, 582 (2008). The semiautomatic firearms bearing the section 30515(a)
   characteristics are well-suited for self-defense purposes, which is a lawful use.
   See Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 62-95;
   Kapelsohn Decl., Plaintiffs’ Exh. 001.


                   Defendants’ Proposed Conclusion of Law No. 26
   In addition, to qualify for Second Amendment protection, a firearm accessory or
   feature must be necessary to render a firearm operable. See Fyock, 779 F.3d at
   997 (“[O]ur case law supports the conclusion that there must also be some
   corollary, albeit not unfettered, right to possess the magazines necessary to
   render those firearms operable.” (emphasis added) (quoting Jackson v. City &
   Cty. of San Francisco, 746 F.3d 953, 967 (9th Cir. 2014))); see also Cox, 906
   F.3d at 1196 (Hartz, J., concurring) (suggesting that, while silencers are

                                           103
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10087 Page 108 of
                                     123



   accessories not protected by the Second Amendment, “[w]e had no occasion to
   consider whether items that are not themselves bearable arms but are necessary
   to the operation of a firearm (think ammunition) are also protected” (emphasis
   added)).

   Plaintiffs’ Response: “[T]he Second Amendment extends, prima facie, to all
   instruments that constitute bearable arms, even those that were not in existence at
   the time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582
   (2008). The semiautomatic firearms bearing the section 30515(a) characteristics
   are well-suited for self-defense purposes, which is a lawful use. See Plaintiffs’
   Proposed Findings of Fact/Conclusions of Law ¶¶ 62-95; Kapelsohn Decl.,
   Plaintiffs’ Exh. 001.


                   Defendants’ Proposed Conclusion of Law No. 27
   Section 30515(a) does not burden conduct protected by the Second Amendment
   because none of the accessories or features listed in California Penal Code
   section 30515(a) is necessary to operate a firearm. See supra Proposed Findings
   of Fact, Section I, ¶ 18 (AR-platform rifles without any enumerated features are
   available for sale and possession in California).

   Plaintiffs’ Response: “[T]he Second Amendment extends, prima facie, to all
   instruments that constitute bearable arms, even those that were not in existence at
   the time of the founding.” District of Columbia v. Heller, 554 U.S. 570, 582
   (2008). The semiautomatic firearms bearing the section 30515(a) characteristics
   are well-suited for self-defense purposes, which is a lawful use. See Plaintiffs’
   Proposed Findings of Fact/Conclusions of Law ¶¶ 62-95; Kapelsohn Decl.,
   Plaintiffs’ Exh. 001. “Featureless” AR-15 firearms are less advantageous to a
   law-abiding citizen, and are less safe. See Plaintiffs’ Proposed Findings of
   Fact/Conclusions of Law, ¶¶ 122-125.


                  Defendants’ Proposed Conclusions of Law No. 28
   Every federal circuit court that has selected a level of scrutiny to apply to assault-
   weapon restrictions, like the AWCA, has determined that intermediate scrutiny
   applies because they do not rise to the level of a “substantial burden” on the core
   right protected by the Second Amendment. See Wilson v. Cook Cty., 937 F.3d
   1028, 1033 (7th Cir. 2019) (following Friedman v. City of Highland Park, Ill.,
   784 F.3d 406, 410-12 (7th Cir. 2015)), cert. denied, __ S.C. __, 2020 WL
   3146694 (June 15, 2020); Worman, 922 F.3d at 38; Kolbe, 849 F.3d at 138-39;

                                            104
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10088 Page 109 of
                                     123



   N.Y. State Rifle & Pistol Ass’n v. Cuomo, 804 F.3d 242, 257-61 (2d Cir. 2015);
   Heller II, 670 F.3d at 1261-62.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                    Defendants’ Proposed Conclusion of Law No. 29
   The district court in Rupp determined that intermediate scrutiny is appropriate
   because the AWCA does not severely burden the core Second Amendment right,
   given the range of other firearms available to Californians that are not restricted
   by the AWCA, including a variety of handguns. Indeed, the court determined
   that assault rifles—the focus of Plaintiffs’ claims in this action—are “ill-suited
   for self-defense” and that self-defense is not the reason why most “modern
   sporting rifles” are acquired. Rupp, 401 F. Supp. 3d at 989.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.




                                           105
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10089 Page 110 of
                                     123



                   Defendants’ Proposed Conclusion of Law No. 30
   Consistent with the reasoning and evidence considered in Rupp and the federal
   circuit cases upholding similar assault-weapon restrictions, intermediate scrutiny
   applies to the AWCA. See Rupp, 401 F. Supp. 3d at 989 (noting that “the chorus
   of circuits applying intermediate scrutiny to assault weapon bans has only grown,
   as the First Circuit applied intermediate scrutiny to an assault weapon ban in
   April of [2019]” (citing Worman, 922 F.3d at 38)).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 31
   The AWCA does not impose a severe burden on the core Second Amendment
   right because “individuals remain free to choose any weapon that is not restricted
   by the AWCA or another state law.” Rupp, 401 F. Supp. 3d at 989 (citation and
   quotation marks omitted); see also Worman, 922 F.3d at 37 (holding that assault-
   weapon law “does not heavily burden the core right of self-defense in the home”
   because it “does not ban all semiautomatic weapons and magazines” and instead
   “proscribes only . . . semiautomatic assault weapons that have certain combat-
   style features”).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.




                                          106
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10090 Page 111 of
                                     123



   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 32
   Notwithstanding the AWCA, Californians may acquire and possess
   semiautomatic, centerfire rifles and semiautomatic pistols and shotguns,
   provided the weapons do not have any of the proscribed accessories or features
   listed in California Penal Code section 30515(a). See Rupp, 401 F. Supp. 3d at
   989.

   Plaintiffs’ Response: “It is no answer to say, as petitioners do, that it is
   permissible to ban the possession of handguns so long as the possession of other
   firearms (i.e., long guns) is allowed. It is enough to note, as we have observed,
   that the American people have considered the handgun to be the quintessential
   self-defense weapon.” Heller, 554 U.S. at 629; see also, Parker v. District of
   Columbia, 478 F.3d 370, 400 (D.C. Cir. 2007), which stated: “It could be
   similarly contended that all firearms may be banned so long as sabers were
   permitted. Once it is determined – as we have done – that handguns are “Arms”
   referred to in the Second Amendment, it is not open to the District to ban
   them. See Kerner, 107 S.E. at 225 (“To exclude all pistols ... is not a regulation,
   but a prohibition, of ... ‘arms' which the people are entitled to bear.”). Indeed, the
   pistol is the most preferred firearm in the nation to “keep” and use for protection
   of one's home and family.” Parker, 478 F.3d 370, 400 (D.C. Cir. 2007), aff'd sub
   nom. D.C. v. Heller, 554 U.S. 570, 128 S.Ct. 2783 (2008) (citing State v. Kerner,
   181 N.C. 574, 107 S.E. 222, 225 (1921).


                   Defendants’ Proposed Conclusion of Law No. 33
   Any burden on the core right is further minimized by the fact that the AWCA, in
   effect, operates as a restriction on the manner in which certain semiautomatic
   firearms are sold and possessed, rather than a prohibition on the possession of
   any particular class of firearm. See Silvester, 843 F.3d at 827 (“This court has
   explained that laws which merely regulate only the ‘manner in which persons
   may exercise their Second Amendment rights’ are less burdensome than those
   which bar firearm possession completely.” (quoting United States v. Chovan,
   735 F.3d 1127, 1138 (9th Cir. 2013))); see also Kapelsohn Dep. at 175:21-

                                            107
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10091 Page 112 of
                                     123



   176:10 (agreeing that the AWCA could be “characterized as a prohibition on
   certain configurations of rifles, pistols and shotguns”).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                 Defendants’ Proposed Conclusion of Law No. 34
   The challenged provisions of the AWCA do not severely burden the core Second
   Amendment right because they prohibit the use of accessories that are not,
   themselves, “bearable arms” subject to Second Amendment protection. See
   supra Proposed Conclusions of Law, Section I.D, ¶¶ 23-27; see also Cox, 906
   F.3d at 1186.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.




                                          108
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10092 Page 113 of
                                     123



                  Defendants’ Proposed Conclusion of Law No. 35
   The challenged provisions of the AWCA do not severely burden the core Second
   Amendment right because none of the accessories listed in California Penal Code
   section 30515(a) is necessary to render a firearm operable. See supra Proposed
   Findings of Fact, Section I, ¶ 18 (AR-platform rifles without any enumerated
   features are available for sale and possession in California); see also Fyock, 779
   F.3d at 997 (“[O]ur case law supports the conclusion that there must also be
   some corollary, albeit not unfettered, right to possess the magazines necessary to
   render those firearms operable.” (emphasis added) (quoting Jackson, 746 F.3d at
   967)); see also Cox, 906 F.3d at 1196 (Hartz, J., concurring) (suggesting that,
   while silencers are accessories not protected by the Second Amendment, “[w]e
   had no occasion to consider whether items that are not themselves bearable arms
   but are necessary to the operation of a firearm (think ammunition) are also
   protected” (emphasis added)).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 36
   Because the challenged provisions of the AWCA do not severely burden the core
   Second Amendment right, intermediate scrutiny applies to the examination of the
   constitutionality of those provisions. See Rupp, 401 F. Supp. 3d at 988-89.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

                                          109
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10093 Page 114 of
                                     123




   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 37
   A regulation satisfies intermediate scrutiny if (1) the government’s stated
   objective is “significant, substantial, or important”; and (2) there is a
   “‘reasonable fit’ between the challenged regulation and the asserted objective.”
   Silvester, 843 F.3d at 821-22 (citation omitted).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                    Defendants’ Proposed Conclusion of Law No. 38
   Intermediate scrutiny does not require the fit between the challenged regulation
   and the stated objective to be perfect, nor does it require that the regulation be
   the least restrictive means of serving the interest. Jackson, 746 F.3d at 969. The
   government “must be allowed a reasonable opportunity to experiment with
   solutions to admittedly serious problems.” Id. at 969-70 (quoting City of Renton
   v. Playtime Theatres, Inc., 475 U.S. 41, 52 (1986)).


   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI

                                          110
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10094 Page 115 of
                                     123



   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 39
   In determining whether a law survives intermediate scrutiny, courts “afford
   substantial deference to the predictive judgments of the legislature.” Pena, 898
   F.3d at 979 (quotation omitted). Even when the record contains “conflicting
   legislative evidence,” intermediate scrutiny “allow[s] the government to select
   among reasonable alternatives in its policy decisions.” Id. (quotation omitted).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                  Defendants’ Proposed Conclusion of Law No. 40
   Deferential review is particularly appropriate here because “the legislature is ‘far
   better equipped than the judiciary’ to make sensitive public policy judgments
   (within constitutional limits) concerning the dangers in carrying firearms and the
   manner to combat those risks.” Kachalsky v. Cty. of Westchester, 701 F.3d 81,
   97 (2d Cir. 2012) (quotation omitted).




                                           111
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10095 Page 116 of
                                     123



   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 41
   Under intermediate scrutiny, the government may “rely on any evidence
   ‘reasonably believed to be relevant’ to substantiate its important interests,” and
   the Court “may consider ‘the legislative history of the enactment as well as
   studies in the record or cited in pertinent case law.’” Fyock, 779 F.3d at 1000
   (quotations omitted). Such “evidence need only ‘fairly support[]’ [the
   government’s] conclusions.” Pena, 898 F.3d at 982 (quotation omitted).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                 Defendants’ Proposed Conclusion of Law No. 42
   The AWCA furthers important, and indeed compelling, government interests in
   reducing gun violence, particularly reducing the incidence and lethality of mass
   shootings and gun violence against law enforcement personnel. Rupp, 401 F.

                                           112
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10096 Page 117 of
                                     123



   Supp. 3d at 990 (“It is beyond question that the government’s interest in
   promoting public safety and reducing gun violence is important or substantial.”
   (quotation omitted)); see, e.g., Fyock, 779 F.3d at 1000; Chovan, 735 F.3d at
   1135; see also Defs.’ Ex. C (Donohue Decl. ¶¶ 28-26 (DEF113-16); Kapelsohn
   Dep. at 68:15-22; Youngman Dep. at 40:20-41:1.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                  Defendants’ Proposed Conclusion of Law No. 43
   The AWCA is reasonably fitted to the State’s important public-safety interests
   because it prohibits certain firearm configurations that make already dangerous
   firearms more lethal, particularly when used in a manner not consistent with
   lawful use, such as rapid semiautomatic fire. See supra Proposed Findings of
   Fact, Sections II, III.B.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.



                                          113
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10097 Page 118 of
                                     123




                 Defendants’ Proposed Conclusion of Law No. 44
   The AWCA is reasonably fitted to the State’s important public-safety interests
   because assault weapons are used disproportionately in crime, mass shootings,
   and gun violence against law enforcement personnel. See supra Proposed
   Findings of Fact, Section IV.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                 Defendants’ Proposed Conclusion of Law No. 45
   The AWCA is reasonably fitted to the State’s important public-safety interests
   because assault weapons feature prominently in mass shootings throughout the
   country and correlate with substantially higher numbers of casualties on average.
   See supra Proposed Findings of Fact, Section IV, ¶¶ 104-116.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.



                                          114
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10098 Page 119 of
                                     123




                   Defendants’ Proposed Conclusion of Law No. 46
   Correlative evidence of the harms of assault weapons is sufficient to show a
   reasonable fit under intermediate scrutiny. See Rupp, 401 F. Supp. 3d at 993
   (“Even assuming there is not direct causal evidence between mass shootings and
   higher casualty rates and rifles within the scope of the AWCA, California is
   entitled to make ‘reasonable inferences’ from the available data that shows a
   correlation.” (quoting Worman, 922 F.3d at 40)); S.F. Veteran Police Officers
   Ass’n v. City & Cty. of San Francisco, 18 F. Supp. 3d 997, 1003 (N.D. Cal.
   2014) (holding that LCM restrictions satisfied intermediate scrutiny where “[t]he
   record demonstrates that there is a very high correlation between mass shootings
   and the use of [LCMs]”); see also Fantasyland Video, Inc. v. Cty. of San Diego,
   505 F.3d 996, 1002 (9th Cir. 2007) (upholding law under First Amendment
   based on “studies and reports, reported court decisions, and anecdotal testimony”
   supporting a “correlation between adult establishments and negative secondary
   effects” under intermediate scrutiny).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 47
   The State is not restricted to examining mass shootings in California to
   demonstrate a reasonable fit and may “rely on any evidence ‘reasonably believed
   to be relevant’”—such as mass shootings in other jurisdictions—“to substantiate
   its important interests” under intermediate scrutiny. Fyock, 779 F.3d at 1000
   (quotations omitted).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a

                                          115
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10099 Page 120 of
                                     123



   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 48
   The correlation between the use of assault weapons in mass shootings and
   substantially greater numbers of victims killed or injured strongly supports the
   reasonableness of the AWCA’s fit. See Rupp, 401 F. Supp. 3d at 993 (noting
   that “‘a correlation between the use of assault weapons and the number of
   victims injured or killed’ makes it ‘[m]ore likely’ that there is a causal
   relationship” and that “California is entitled to make ‘reasonable inferences’
   from the available data that shows a correlation” (citations omitted)).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                  Defendants’ Proposed Conclusion of Law No. 49
   The AWCA is reasonably fitted to the State’s important public-safety interests
   because assault-weapon restrictions, like the AWCA, are effective in reducing
   the incidence and lethality of mass shootings and the use of assault weapons in
   mass shootings. See supra Proposed Findings of Fact, Section V.

                                          116
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10100 Page 121 of
                                     123




   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 50
   In prohibiting the sale of assault weapons to law-abiding individuals, the AWCA
   is reasonably fitted to the State’s important public-safety interests because the
   vast majority of firearms used in mass shootings are acquired legally. See supra
   Proposed Findings of Fact, Section IV, ¶ 117.

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                Defendants’ Proposed Conclusion of Law No. 51
   While intermediate scrutiny is the appropriate standard of scrutiny to apply to the
   AWCA, the AWCA alternatively satisfies strict scrutiny.




                                          117
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10101 Page 122 of
                                     123



   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                  Defendants’ Proposed Conclusion of Law No. 52
   The State’s public-safety interests in reducing the incidence and lethality of gun
   violence are compelling. See Defs.’ Ex. C (Donohue Decl.) ¶¶ 28-36 (DEF0012-
   16); Defs.’ Ex. E (Klarevas Decl.) ¶¶ 9-11 (DEF-325-26).

   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.


                   Defendants’ Proposed Conclusion of Law No. 53
   The AWCA is narrowly tailored to those interests by restricting only certain
   military-style configurations that enhance the lethality of certain firearms and
   their effectiveness in mass shootings and violence against law enforcement
   personnel. See supra Proposed Findings of Fact, Sections II, III.B, IV.




                                           118
Case 3:19-cv-01537-BEN-JLB Document 106 Filed 02/23/21 PageID.10102 Page 123 of
                                     123



   Plaintiffs’ Response: See Plaintiffs’ prior arguments regarding the
   inapplicability of interest-balancing tests when the challenged law amounts to a
   categorical ban on protected arms under Heller. Opp. to MTD at pp. 13-15; MPI
   Memo. at pp. 11-18; MPI Reply at p. 6; Supp. Brief at pp. 1-5; Pretrial Brief at
   pp. 13-16; Plaintiffs’ Proposed Findings of Fact/Conclusions of Law ¶¶ 28, 227-
   230.

   See Plaintiffs’ prior arguments regarding the failure of the law to satisfy the
   Circuit’s two-part test under any level of heightened scrutiny. Opp to MTD at pp.
   16-17; MPI Memo. at 18-27; MPI Reply at 6-8; Supp. Brief at pp. 5-7; Pretrial
   Brief at pp. 16-25; Proposed Findings of Fact/Conclusions of Law ¶¶ 28-30, 35-
   42; 231-245.




                                          119
